Exhibit 10.3

AMENDED AND RESTATED

TRANSITIONAL SERVICES AGREEMENT

between

BRISTOL-MYERS SQUIBB COMPANY

and

MEAD JOHNSON NUTRITION COMPANY

Dated as of January 31, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.    Definitions.    1 SECTION 2.    Services.    4    (a)    Initial
Services    4    (b)    Additional Services    4    (c)    Scope of Services   
4    (d)    Limitation on Provision of Services.    4    (e)    Standard of
Performance; Standard of Care.    5    (f)    Prices for Services    7    (g)   
Changes in Services    7    (h)    Services Performed by Third Parties    8   
(i)    Responsibility for Provider Personnel    8    (j)    Services Rendered as
a Work-For-Hire; Return of Equipment; Internal Use; No Sale, Transfer,
Assignment; Copies    8    (k)    Cooperation    9 SECTION 3.    Charges and
Payment.    9    (a)    Procedure    9    (b)    Late Payments    9    (c)   
VAT    9 SECTION 4.    Term and Termination.    9    (a)    Termination Dates   
9    (b)    Early Termination by the Recipient    10    (c)    Termination by
the Provider    10    (d)    Termination by BMS    10    (e)    Effect of
Termination of Services    10    (f)    Data Transmission    11 SECTION 5.   
Miscellaneous.    11    (a)    DISCLAIMER OF WARRANTIES    11    (b)   
Limitation of Liability; Indemnification.    11    (c)    Compliance with Law
and Governmental Regulations    13    (d)    No Partnership or Joint Venture;
Independent Contractor    13    (e)    Non-Exclusivity    13    (f)    Expenses
   13    (g)    Further Assurances    13    (h)    Confidentiality    14    (i)
   Headings    14    (j)    Interpretation    15    (k)    Tax Matters    15   
(l)    Amendments    15    (m)    Inconsistency    15    (n)    Notices    16   
(o)    Assignment; No Third-Party Beneficiaries    16

 

i



--------------------------------------------------------------------------------

   (p)    Entire Agreement    16    (q)    Counterparts    16    (r)   
Severability    16    (s)    Incorporation by Reference    17    (t)   
GOVERNING LAW    17 Schedule 1    Financial Services Provided by BMS    21
Schedule 2    Financial Services Provided by MJN    34 Schedule 3    Information
Technology Services Provided by BMS    37 Schedule 4    Information Technology
Services Provided by MJN    78 Schedule 5    Tax Services Provided by BMS    85
Schedule 6    Tax Services Provided by MJN    93 Schedule 7    Treasury Services
Provided by BMS    96 Schedule 8    Human Resources Services Provided by BMS   
111 Schedule 9    Human Resources Services Provided by MJN    117 Schedule 10   
Human Resources Services (Corporate) Provided by BMS    121 Schedule 11   
Compliance Services Provided by BMS    127 Schedule 12    EHS Services Provided
by BMS    130 Schedule 13    Legal Services Provided by BMS    133 Schedule 14
   Other Corporate Services Provided by BMS    138 Schedule 15    Procurement
Services Provided by BMS    141 Schedule 16    Audit Services Provided by BMS   
146 Schedule 17    Global R&D Services Provided by BMS    149 Schedule 18   
Insurance Services Provided by BMS    151 Schedule 19    Services Provided by
BMS – United States    154 Schedule 20    Services Provided by MJN – Indiana
Tech Ops, Indiana R&D, and Indiana Pharm DC    157 Schedule 21    Services
Provided by BMS – Canada    159 Schedule 22    Services Provided by MJN – Canada
   162 Schedule 23    Services Provided by BMS – Puerto Rico    164 Schedule 24
   Services Provided by BMS – Central America    169 Schedule 25    Services
Provided by BMS – Caribbean    170 Schedule 26    Services Provided by BMS –
Colombia    171 Schedule 27    Supplemental Services Provided by BMS – Colombia
   173 Schedule 28    Services Provided by BMS – Ecuador    175 Schedule 29   
Services Provided by BMS – Venezuela    177 Schedule 30    Supplemental Services
Provided by BMS – Venezuela    180 Schedule 31    Services Provided by MJN –
Peru    182 Schedule 32    Services Provided by BMS – Peru    184 Schedule 33   
Phase 1 Services Provided by BMS – Argentina    185 Schedule 34    Phase 1
Services Provided by MJN – Argentina    187 Schedule 35    Phase 2 Services
Provided by BMS – Argentina    189 Schedule 36    Services Provided by BMS –
China    194 Schedule 37    Services Provided by BMS – Hong Kong    196 Schedule
38    Services Provided by MJN – Hong Kong    198 Schedule 39    Services
Provided by MJN – Malaysia    201 Schedule 40    Services Provided by MJN –
Philippines    206 Schedule 41    Services Provided by MJN – Thailand    213
Schedule 42    Services Provided by BMS – India    218 Schedule 43    Services
Provided by BMS – Taiwan    220 Schedule 44    Services Provided by BMS –
Australia    223

 

ii



--------------------------------------------------------------------------------

Schedule 45    Services Provided by BMS – Asia Regional Offices    225 Schedule
46    Services Provided by MJN – Vietnam    226 Schedule 47    Services Provided
by BMS – Spain    227 Schedule 48    Services Provided by BMS – Portugal    229
Schedule 49    Services Provided by BMS – France    231 Schedule 50    Services
Provided by BMS – Belgium    233 Schedule 51    Services Provided by BMS – Italy
   235 Schedule 52    Services Provided by BMS – Poland    237 Schedule 53   
Services Provided by BMS – Russia    239 Schedule 54    Services Provided by BMS
– Sweden    242 Schedule 55    Services Provided by BMS – Denmark    244
Schedule 56    Services Provided by BMS – Norway    246 Schedule 57    Services
Provided by BMS – Netherlands (Excluding Nijmegen)    248 Schedule 58   
Services Provided by BMS – United Kingdom    250 Schedule 59    Services
Provided by BMS – Ireland    252 Schedule 60    Services Provided by BMS –
Finland    254 Schedule 61    Services Provided by BMS – Greece    256

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRANSITIONAL SERVICES AGREEMENT

This AMENDED AND RESTATED TRANSITIONAL SERVICES AGREEMENT, dated as of January
31, 2009, is by and between BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation
(“BMS”), and MEAD JOHNSON NUTRITION COMPANY, a Delaware corporation (“MJN”).

W I T N E S S E T H

WHEREAS, BMS, MJN and MJN Restructuring Holdco, Inc. have entered into that
certain Separation Agreement, dated as of January 31, 2009 (the “Separation
Agreement”), pursuant to which MJN’s business was separated from the rest of
BMS’s business (the “Separation”).

WHEREAS, in connection with the Separation, BMS, MJN and MJN Restructuring
Holdco, Inc. agreed to the mutual covenants set forth in the Transitional
Services Agreement (the “Original Agreement”), dated January 31, 2009.

WHEREAS, MJN Restructuring Holdco, Inc. has merged with and into MJN, with MJN
being the surviving corporation.

WHEREAS, the parties have determined that it is appropriate and desirable to
amend and restate the Original Agreement.

WHEREAS, the parties have agreed that BMS will continue to provide certain
services to MJN and its Affiliates (defined below) and that MJN will provide
certain services to BMS and its Affiliates, each on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and undertakings contained herein and the transactions contemplated by the
Separation Agreement, the receipt and sufficiency of which are acknowledged, the
parties hereby agree that the Original Agreement is amended and restated in its
entirety as follows:

SECTION 1. Definitions.

(a) Capitalized terms used and not otherwise defined herein will have the
meanings ascribed to such terms in the Separation Agreement. Capitalized terms
used in any Schedule or Exhibit but not otherwise defined therein, will have the
meaning ascribed to such word in this Agreement. For purposes of this Agreement,
the following words and phrases will have the following meanings:

“Additional Services” will have the meaning set forth in Section 2(b).

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person; provided, however, that MJN and its
subsidiaries are not Affiliates of BMS and its subsidiaries. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.



--------------------------------------------------------------------------------

“Agreement” will have the meaning set forth in the preamble of this Agreement.

“Ancillary Agreement” means any agreement between BMS and MJN including the
Separation Agreement, Tax Matters Agreement, Registration Rights Agreement and
Employee Matters Agreement.

“BMS” will have the meaning set forth in the preamble of this Agreement.

“Claims” will have the meaning set forth in Section 5(b)(iv).

“Early Termination Fees” will have the meaning set forth in Section 4(b).

“Employee Matters Agreement” means the Employee Matters Agreement dated as of
January 31, 2009, between BMS and MJN.

“Exhibit” will have the meaning set forth in Section 2(a).

“Force Majeure Event” will have the meaning set forth in Section 2(d)(ii).

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.

“Historical Levels” will have the meaning set forth in Section 2(d)(i).

“Indemnitee” will have the meaning set forth in Section 5(b)(iv).

“Indemnitor” will have the meaning set forth in Section 5(b)(iv).

“Information” means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including studies, reports, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data.

“Initial Services” will have the meaning set forth in Section 2(a).

“Law” means any law, statute, rule, regulation, license, permit, registration or
similar authorization or other requirement imposed or issued by a Governmental
Authority.

“MJN” will have the meaning set forth in the preamble of this Agreement.

“Original Agreement” will have the meaning set forth in the recitals of this
Agreement.

“Provider” means, with respect to any particular Service, the entity or entities
identified on the applicable Schedule as the party to provide such Service.

“Provider Personnel” will have the meaning set forth in Section 2(i).

 

2



--------------------------------------------------------------------------------

“Recipient” means, with respect to any particular Service, the entity or
entities identified on the applicable Schedule as the party to receive such
Service.

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of February 17, 2009, between BMS and MJN.

“Review Meetings” will have the meaning set forth in Section 2(k).

“Schedule” will have the meaning set forth in Section 2(a).

“Separation” will have the meaning set forth in the recitals of this Agreement.

“Separation Agreement” will have the meaning set forth in the recitals of this
Agreement.

“Separation Date” means the date of the Separation Agreement.

“Service Period” means, with respect to any Service, the period commencing on
the Separation Date and ending on the earlier of (i) the date the Recipient
terminates the provision of such Service pursuant to Section 4(b), and (ii) the
termination date (measured as the number of days from the date hereof or
indicated by reference to a specific date) specified with respect to such
Service on the Schedule or Exhibit applicable to such Service.

“Services” will have the meaning set forth in Section 2(b).

“Subsidiary” will have the meaning set forth in the Separation Agreement.

“System” means the software, hardware, data store or maintenance and support
components or portions of such components of a set of information assets
identified in a Schedule or an Exhibit.

“Tax” means all forms of direct and indirect taxation or duties imposed, or
required to be collected or withheld, including charges, together with any
related interest, penalties or other additional amounts.

“Tax Matters Agreement” means the Tax Matters Agreement dated as of February 10,
2009, between BMS and MJN.

“Tax Return” means any return, filing, report, questionnaire, information
statement or other document required to be filed, including amended returns that
may be filed, for any taxable period with any Taxing Authority (whether or not a
payment is required to be made with respect to such filing).

“Taxing Authority” means any Governmental Authority imposing Taxes.

“VAT” means value added tax, goods and services tax and any sales, transfer,
services, consumption, business, use or transaction tax.

 

3



--------------------------------------------------------------------------------

SECTION 2. Services.

(a) Initial Services. Except as otherwise provided herein, during the applicable
Service Period, each Provider agrees to provide, or with respect to any service
to be provided by an Affiliate of the Provider, to cause such Affiliate to
provide, to the Recipient, or with respect to any service to be provided to an
Affiliate of the Recipient, to such Affiliate, the applicable services (the
“Initial Services”) set forth on the Schedules (each, a “Schedule”) annexed
hereto.

(b) Additional Services. From time to time during the applicable Service Period,
the parties may identify additional services that the Provider will provide to
the Recipient in accordance with the terms of this Agreement (the “Additional
Services” and, together with the Initial Services, the “Services”). If the
parties agree to add any Additional Services, the parties will mutually create a
Schedule or amend an existing Schedule for each such Additional Service setting
forth the identities of the Provider and the Recipient, a description of such
Service, the term during which such Service will be provided, the cost, if any,
for such Service and any other provisions applicable thereto. In order to become
a part of this Agreement, such amendment to the applicable Schedule must be
executed by a duly authorized representative of each party, at which time such
Additional Service will, together with the Initial Services, be deemed to
constitute a “Service” for the purposes hereof and will be subject to the terms
and conditions of this Agreement. The parties may, but will not be required to,
agree on Additional Services during the applicable Service Period.
Notwithstanding anything to the contrary in the foregoing or anywhere else in
this Agreement, any service actually performed by the Provider upon written or
oral request by the Recipient in connection with this Agreement will be deemed
to constitute a “Service” for the purposes of Sections 3 and 5(b), but such
“Service” will only be incorporated into this Agreement by an amendment as set
forth in this Section 2(b) and Section 5(l). Notwithstanding the foregoing,
neither party will have any obligation to agree to provide Additional Services.

(c) Scope of Services. Notwithstanding anything to the contrary herein,
(i) neither the Provider nor any of its Affiliates will be required to perform
or to cause to be performed any of the Services for the benefit of any third
party or any other person other than the applicable Recipient or its Affiliates,
and (ii) the Provider makes no warranties, express or implied, with respect to
the Services, except as provided in Section 2(e).

(d) Limitation on Provision of Services.

(i) Except as expressly contemplated in the Schedules, neither the Provider nor
any of its Affiliates will be obligated to perform or to cause to be performed
any Service in a volume or quantity that exceeds on an annualized basis 110
percent of the historical volumes or quantities of Services performed by it or
its Affiliates for the business of the Recipient during calendar year 2008,
without reference to the transactions contemplated by the Separation Agreement
(“Historical Levels”); provided, however, if the Recipient wishes to increase
the volume or quantity of such Services provided under this Agreement by more
than such amount, the Recipient will make a request to the appropriate Provider
in writing in accordance with Section 5(n) at least ten (10) Business Days prior
to the next Review Meeting setting out in as much detail as reasonably possible
the change requested and the reason for requesting the change, which request
will be considered at the next Review Meeting. The Provider may, in its sole
discretion, choose to accommodate or not to accommodate any such request in part
or in full.

 

4



--------------------------------------------------------------------------------

(ii) In case performance of any terms or provisions hereof will be delayed or
prevented, in whole or in part, because of, or related to, compliance with any
Law, decree, request or order of any Governmental Authority, either local,
state, federal or foreign, or because of riots, war, public disturbance, strike,
labor dispute, fire explosion, storm, flood, acts of God, major breakdown or
failure of transportation, manufacturing, distribution or storage facilities, or
for any other reason which is not within the control of the party whose
performance is interfered with and which by the exercise of reasonable diligence
such party is unable to prevent (each, a “Force Majeure Event”), then upon
prompt notice by the party so suffering to the other party, the party suffering
will be excused from its obligations hereunder during the period such Force
Majeure Event continues, and no liability will attach against either party on
account thereof. No party will be excused from performance if such party fails
to use reasonable diligence to remedy the situation and remove the cause and
effect of the Force Majeure Event.

(iii) If the Provider is unable to provide a Service hereunder because it does
not have the necessary assets because such asset was transferred from the
Provider to the Recipient, the parties will determine a mutually acceptable
arrangement to provide the necessary access to such asset and until such time as
access is provided, the Provider’s failure to provide such Service will not be a
breach of this Agreement.

(iv) Notwithstanding anything to the contrary contained herein, this Agreement
will not constitute an agreement for the Provider to provide Services to the
Recipient to the extent that the provision of any such Services would not be in
compliance with applicable Laws.

(e) Standard of Performance; Standard of Care.

(i) The Provider will use its commercially reasonable efforts to provide and
cause its Affiliates to provide the Services in a manner which is substantially
similar in nature, quality and timeliness to the services provided by the
applicable Provider to the applicable Recipient immediately prior to the date
hereof; provided, however, that nothing in this Agreement will require the
Provider to prioritize or otherwise favor the Recipient over any third parties
or any of the Provider’s or the Provider’s Affiliates’ business operations. The
Recipient acknowledges that the Provider’s obligation to provide the Services is
contingent upon the Recipient (A) providing in a timely manner all information,
documentation, materials, resources and access requested by the Provider and
(B) making timely decisions, approvals and acceptances and taking in a timely
manner such other actions requested by the Provider, in each case that the
Provider (in its reasonable business judgment) believes is necessary or
desirable to enable the Provider to provide the Services; provided, however,
that the Provider requests such approvals, information, materials or services
with reasonable prior notice to the extent practicable. Notwithstanding anything
to the contrary herein, the Provider shall not be responsible for any failure to
provide

 

5



--------------------------------------------------------------------------------

any Service in the event that the Recipient has not fully complied with the
immediately preceding sentence. The parties acknowledge and agree that nothing
contained in any Schedule will be deemed to (A) increase or decrease the
standard of care imposed on the Provider, (B) expand the scope of the Services
to be provided as set forth in Section 2, except to the extent that a Schedule
references a Service that was not provided immediately prior to the date hereof,
or (C) limit Sections 5(a) and 5(b).

(ii) In providing the Services, except to the extent necessary to maintain the
level of Service provided on the date hereof (or with respect to any Additional
Service, the agreed-upon level), the Provider will not be obligated to: (A) hire
any additional employees or (B) purchase, lease or license any additional
equipment, software or other assets; and in no event will the Provider be
obligated to (x) maintain the employment of any specific employee or (y) pay any
costs related to the transfer or conversion of the Recipient’s data to the
Provider or any alternate supplier of Services. Further, the Provider will have
the right to designate which personnel it will assign to perform the Services,
and it will have the right to remove and replace any such personnel at any time
or designate any of its Affiliates or a third-party provider at any time to
perform the Services. At the Recipient’s request, the Provider will consult in
good faith with the Recipient regarding the specific personnel to provide any
particular Services; provided, however, that the Provider’s decision will
control and be final and binding.

(iii) The Provider’s sole responsibility to the Recipient for errors or
omissions committed by the Provider in performing the Services will be to
correct such errors or omissions in the Services at no additional cost to the
Recipient; provided, however, that the Recipient must promptly advise the
Provider of any such error or omission of which it becomes aware after having
used commercially reasonable efforts to detect any such errors or omissions.

(iv) The parties and their respective Affiliates will use good faith efforts to
cooperate with each other in connection with the performance of the Services
hereunder, including producing on a timely basis all information that is
reasonably requested with respect to the performance of Services; provided,
however, that such cooperation does not unreasonably disrupt the normal
operations of the parties and their respective Affiliates; provided further that
the party requesting cooperation will pay all reasonable out-of-pocket costs and
expenses incurred by the party furnishing cooperation, unless otherwise
expressly provided in this Agreement or the Separation Agreement. Such
cooperation will include exchanging information, providing electronic access to
systems used in connection with the Services and obtaining or granting all
consents, licenses, sublicenses, permits, registrations, authorizations or
approvals necessary to permit each party to perform its obligations hereunder.
Notwithstanding anything in this Agreement to the contrary, the Recipient will
be solely responsible for paying for the costs of obtaining such consents,
licenses, sublicenses, permits, registrations, authorizations or approvals,
including reasonable legal fees and expenses. Either party providing electronic
access to systems used in connection with Services may limit the scope of access
to the applicable requirements of the relevant matter through any reasonable
means available, and any such access will be subject to the terms of
Section 5(h). The

 

6



--------------------------------------------------------------------------------

exchange of information or records (in any format, electronic or otherwise)
related to the provision of Services under this Agreement will be made to the
extent that (A) such records/information exist and are created in the ordinary
course, (B) do not involve the incurrence of any material expense, and (C) are
reasonably necessary for any such party to comply with its obligations hereunder
or under applicable Law. Subject to the foregoing terms, the parties will
cooperate with each other in making information available as needed in the event
of a Tax audit or in connection with statutory or governmental compliance
issues, whether in the United States or any other country; provided, however,
that the provision of such information will be without representation or
warranty as to the accuracy or completeness of such information. For the
avoidance of doubt, and without limiting any privilege or protection that now or
hereafter may be shared by the Provider and the Recipient, neither party will be
required to provide any document if the party who would provide such document
reasonably believes that so doing would waive any privilege or protection (e.g.,
attorney-client privilege) applicable to such document.

(v) If the Provider reasonably believes it is unable to provide any Service
because of a failure to obtain necessary consents (e.g., third-party approvals
or instructions or approvals from the Recipient required in the ordinary course
of providing a Service), licenses, sublicenses, permits, registrations,
authorizations or approvals contemplated by Section 2(e)(iv), such failure shall
not constitute a breach hereof by the Provider and the parties will cooperate to
determine the best alternative approach; provided, however, that in no event
will the Provider be required to provide such Service until an alternative
approach reasonably satisfactory to the Provider is found or the consents,
licenses, sublicenses, permits, registrations, authorizations or approvals have
been obtained.

(f) Prices for Services. Services provided to any Recipient pursuant to the
terms of this Agreement will be charged at the prices set forth for such Service
on the applicable Schedule. Unless otherwise provided in a Schedule hereto by
explicit reference to this Section 2(f), a Service provided by Provider to any
Recipient pursuant to the terms of this Agreement will be charged at the prices
set forth for such Service on the applicable Schedule plus an uplift equal to
(i) two percent (2%) for Services originating within the United States,
regardless of where such Services are received, or (ii) seven and one-half
percent (7.5%) for Services originating outside of the United States, regardless
of where such Services are received. Except as set forth in Schedule 3 and
Schedule 4 hereto, at the end of each twelve (12) months during the term of the
Agreement, Provider will review the charges, costs and expenses actually
incurred by Provider in providing any Service (collectively, “Actual Cost”)
during the previous twelve (12) months. In the event the Provider determines
that the Actual Cost for any service materially differs from the aggregate costs
charged to Recipient for that Service for that period, Provider will deliver to
Recipient documentation for such Actual Cost and the parties will renegotiate in
good faith to adjust the appropriate costs charged to Recipient prospectively.

(g) Changes in Services. The parties agree and acknowledge that any Provider may
make changes from time to time in the manner of performing the applicable
Services if such Provider is making similar changes in performing similar
services for itself, its Affiliates or other third parties, if any, and if such
Provider furnishes to the Recipient substantially the same notice (in content
and timing) as such Provider provides to its Affiliates or other third parties,
if any, respecting such changes. In addition to, and

 

7



--------------------------------------------------------------------------------

without limiting the immediately preceding sentence in any way, and
notwithstanding any provision of this Agreement to the contrary, such Provider
may make any of the following changes without obtaining the prior consent of the
Recipient: (i) changes to the process of performing a particular Service that do
not adversely affect the benefits to the Recipient of such Provider’s provision
or quality of such Service in any material respect or materially increase the
charge for such Service; (ii) emergency changes on a temporary and short-term
basis; and (iii) changes to a particular Service in order to comply with
applicable Law or regulatory requirements.

(h) Services Performed by Third Parties. Nothing in this Agreement will prevent
the Provider from using its Affiliates or third parties to perform all or any
part of a Service hereunder. The Provider will remain fully responsible for the
performance of its obligations under this Agreement in accordance with its
terms, including any obligations it performs through its Affiliates or third
parties, and the Provider will be solely responsible for payments due any such
Affiliates or third parties.

(i) Responsibility for Provider Personnel. All personnel employed, engaged or
otherwise furnished by the Provider in connection with its rendering of the
Services will be the Provider’s employees, agents or subcontractors, as the case
may be (collectively, “Provider Personnel”). The Provider will have the sole and
exclusive responsibility for Provider Personnel, will supervise Provider
Personnel and will cause Provider Personnel to cooperate with the Recipient in
performing the Services in accordance with the terms and conditions of
Section 2(e). The Provider will pay and be responsible for the payment of any
and all premiums, contributions and Taxes for workers’ compensation insurance,
unemployment compensation, disability insurance, and all similar provisions now
or hereafter imposed by any Governmental Authority with respect to, or measured
by, wages, salaries or other compensation paid, or to be paid, by the Provider
to Provider Personnel.

(j) Services Rendered as a Work-For-Hire; Return of Equipment; Internal Use; No
Sale, Transfer, Assignment; Copies. All materials, software, tools, data,
inventions, works of authorship, documentation, and other innovations of any
kind, including any improvements or modifications to the Provider’s proprietary
computer software programs and related materials, that the Provider, or
personnel working for or through the Provider, may make, conceive, develop or
reduce to practice, alone or jointly with others, in the course of performing
Services or as a result of such Services, whether or not eligible for patent,
copyright, trademark, trade secret or other legal protection (collectively the
“Work Product”), as between the Provider and the Recipient, will be solely owned
by the Provider. Upon the termination of any of the Services, (i) the Recipient
will return to the Provider, as soon as practicable, any equipment or other
property of the Provider relating to such terminated Services which is owned or
leased by the Provider and is, or was, in the Recipient’s possession or control;
and (ii) the Provider will transfer to the Recipient, as soon as practicable,
any and all supporting, back-up or organizational data or information of the
Recipient used in supplying the Service to the Recipient. In addition, the
parties will use good-faith efforts at the termination of this Agreement or any
specific Service provided hereunder, to ensure that all user identifications and
passwords related thereto, if any, are canceled, and that any other data (as
well as any and all back-up of that data) pertaining solely to the other party
and related to such Service will be returned to such other party and deleted or
removed from the applicable computer systems. All systems, procedures and
related materials provided to the Recipient are for the Recipient’s internal use
only and only as related to the Services or any of the underlying

 

8



--------------------------------------------------------------------------------

Systems used to provide the Services and unless the Provider gives its prior
written consent in each and every instance (in its sole discretion), the
Recipient may not sell, transfer, assign or otherwise use the Services provided
hereunder, in whole or in part, for the benefit of any person other than an
Affiliate of the Recipient. The Recipient will not copy, modify, reverse
engineer, decompile or in any way alter Systems without the Provider’s express
written consent (in its sole discretion).

(k) Cooperation. Each party will designate in writing to the other party one
(1) representative to act as a contact person with respect to all issues
relating to the provision of the Services pursuant to this Agreement. Such
representatives will hold review meetings by telephone or in person, as mutually
agreed upon, approximately every two (2) weeks to discuss issues relating to the
provision of the Services under this Agreement (“Review Meetings”). In the
Review Meetings such representatives will be responsible for (A) discussing any
problems identified relating to the provision of Services and, to the extent
changes are agreed upon, implementing such changes and (B) providing notice that
any Service has since the prior Review Meeting for the first time exceeded, or
is anticipated to exceed, the usual and customary volume for such Service as
described in the applicable Schedule.

SECTION 3. Charges and Payment.

(a) Procedure. Charges for the Services will be charged to and payable by the
Recipient, or with respect to any Service to be provided to an Affiliate of the
Recipient, by such Affiliate. Amounts payable pursuant to the terms of this
Agreement will be paid to the Provider, or with respect to any Service to be
provided by an Affiliate of the Provider, by such Affiliate, at the time
provided in the applicable Schedule.

(b) Late Payments. Charges not paid within twenty-five (25) days after the date
when payable will bear interest at the rate of 0.75% per month for the period
commencing on the due date and ending on the date that is twenty-five (25) days
after such due date, and thereafter at the rate of 1.5% per month until the date
payment is received in full by the Provider.

(c) VAT. All amounts payable for the Services pursuant to Sections 3(a) and 3(b)
are exclusive of any VAT which is or may be chargeable on the supply or supplies
for which such amounts are the whole or part of the consideration for VAT
purposes. Any VAT so chargeable shall be borne by the Recipient and shall either
be accounted for by the Recipient (where this is required by local Laws or
regulations) or paid by the Recipient to the Provider, in either case in
addition to the amounts payable pursuant to Sections 3(a) and 3(b). The Provider
shall deliver to the Recipient (or, where applicable, the Recipient shall
deliver to the Provider): (i) a valid VAT invoice; and (ii) any other document
as may be required by the Recipient to recover the VAT chargeable or claim
exemption from VAT, in each case in such form and within any such timing
deadlines as may be required by local laws or regulations.

SECTION 4. Term and Termination.

(a) Termination Dates. Unless otherwise terminated pursuant to Section 4(b),
this Agreement will terminate with respect to any Service at the close of
business on the last day of the Service Period for such Service, unless the
parties have agreed in writing to an extension of the Service Period.

 

9



--------------------------------------------------------------------------------

(b) Early Termination by the Recipient. As provided in the Schedules (regarding
the required number of days for written notice), the Recipient may terminate
this Agreement with respect to either all or any one or more of the Services, at
any time and from time to time (except in the event such termination will
constitute a breach by Provider of a third party agreement related to providing
such Services), by giving the required written notice to the Provider of such
termination (each, a “Termination Notice”). Early termination by the Recipient
will obligate the Recipient to pay to the Provider the entire early termination
fee provided for in each Schedule subject (in whole or in part) to early
termination (the “Early Termination Fees”). Unless provided otherwise in the
applicable Schedule, all Services within a Schedule must be terminated
simultaneously. As soon as reasonably practicable after its receipt of a
Termination Notice, the Provider will advise the Recipient as to whether early
termination of such Services will require the termination or partial
termination, or otherwise affect the provision of, certain other Services (it
being understood that the Recipient shall not be entitled to terminate the
Information Technology Services described in Schedules 3 and 4 unless the other
Services corresponding thereto are also terminated). If this will be the case,
the Recipient may withdraw its Termination Notice within five (5) business days.
If the Recipient does not withdraw the Termination Notice within such period,
such termination will be final and the Recipient will be deemed to have agreed
to the termination, partial termination or affected provision of such other
Services and to pay the Early Termination Fees.

(i) Early Termination Requirements for Facility Leases. Commercially reasonable
efforts shall be taken to ensure that facility leases entered into or renewed
pursuant to this Agreement shall provide for early termination upon commercially
reasonable terms.

(c) Termination by the Provider. As provided in the Schedules (regarding the
required number of days of written notice), the Provider may terminate this
Agreement with respect to either all or any one or more of the Services, at any
time and from time to time, by giving the required written notice to the
Recipient of such termination, if at such time the Provider does not perform
such Service for itself or its Affiliates. Additionally, the Provider may
terminate this Agreement by giving written notice of such termination to the
Recipient, if the Recipient breaches any material provision of this Agreement
(including a failure to timely pay an invoiced amount); provided, however, that
the Recipient will have thirty (30) days after receiving such written notice to
cure any breach which is curable before the termination becomes effective.

(d) Termination by BMS. Tax, Treasury, Human Resources, Compliance, EHS, Legal,
Procurement, Audit and Insurance Services provided by BMS may be terminated by
BMS upon ninety (90) days’ prior written notice; provided that BMS and its
subsidiaries, other than MJN, have ceased to beneficially own shares of Common
Stock representing greater than 50 percent of the total voting power of the
outstanding shares generally entitled to elect directors of MJN prior to giving
such notice.

(e) Effect of Termination of Services. In the event of any termination with
respect to one or more, but less than all, of the Services, this Agreement will
continue in full force and effect with respect to any Services not so
terminated. Upon the termination of any or all of the Services, the Provider
will cease, or cause its applicable Affiliates or third-party providers to
cease, providing the terminated Services. Upon each such termination, the
Recipient will promptly (i) pay to the Provider all fees accrued through the
effective date of the Termination Notice, and (ii) pay to the Provider the
applicable Early Termination Fees.

 

10



--------------------------------------------------------------------------------

(f) Data Transmission. In connection with the termination of a particular
Service, on or prior to the last day of each relevant Service Period, the
Provider will cooperate fully and will cause its Affiliates to cooperate fully
to support any transfer of data concerning the relevant Services to the
applicable Recipient. If requested by the Recipient in connection with the prior
sentence, the Provider will deliver and will cause its Affiliates to deliver to
the applicable Recipient, within such time periods as the parties may reasonably
agree, all records, data, files and other information received or computed for
the benefit of such Recipient during the Service Period, in electronic and/or
hard copy form; provided, however, that (i) the Provider will not have any
obligation to provide or cause to provide data in any non-standard format and
(ii) if the Provider, in its sole discretion, upon request of the Recipient,
chooses to provide data in any non-standard format, the Provider and its
Affiliates will be reimbursed for their reasonable out-of-pocket costs for
providing data electronically in any format other than its standard format,
unless expressly provided otherwise in the applicable Schedule.

SECTION 5. Miscellaneous.

(a) DISCLAIMER OF WARRANTIES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE PROVIDER MAKES NO AND DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT, WITH RESPECT TO THE SERVICES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW. THE PROVIDER MAKES NO REPRESENTATIONS OR
WARRANTIES AS TO THE QUALITY, SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY
PURPOSE OR USE.

(b) Limitation of Liability; Indemnification.

(i) Each party acknowledges and agrees that the obligations of the other party
hereunder are exclusively the obligations of such other party and are not
guaranteed directly or indirectly by such other party’s stockholders, members,
managers, officers, directors, agents or any other person. Except as otherwise
specifically set forth in the Separation Agreement, and subject to the terms of
this Agreement, each party will look only to the other party and not to any
manager, director, officer, employee or agent for satisfaction of any claims,
demands or causes of action for damages, injuries or losses sustained by any
party as a result of the other party’s action or inaction.

(ii) Notwithstanding (A) the Provider’s agreement to perform the Services in
accordance with the provisions hereof, or (B) any term or provision of the
Schedules to the contrary, the Recipient acknowledges that performance by the
Provider of the Services pursuant to this Agreement will not subject the
Provider, any of its Affiliates or their respective members, stockholders,
managers, directors, officers, employees or agents to any liability whatsoever,
except as directly caused by the gross negligence or willful misconduct on the
part of the Provider or any of its members, stockholders, managers, directors,
officers, employees and agents; provided, however, that the Provider’s liability
as a result

 

11



--------------------------------------------------------------------------------

of such gross negligence or willful misconduct will be limited to an amount not
to exceed the lesser of (i) the price paid for the particular Service, (ii) the
Recipient’s or its Affiliate’s cost of performing the Service itself during the
remainder of the applicable Service Period or (iii) the Recipient’s cost of
obtaining the Service from a third party during the remainder of the applicable
Service Period; provided further that the Recipient and its Affiliates will
exercise their commercially reasonable efforts to minimize the cost of any such
alternatives to the Services by selecting the most cost effective alternatives
which provide the functional equivalent of the Services replaced.

(iii) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN
NO EVENT WILL EITHER PARTY OR ITS RESPECTIVE AFFILIATES BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR
LOST PROFITS SUFFERED BY THE OTHER PARTY OR ITS AFFILIATES, HOWEVER CAUSED AND
ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER;
PROVIDED, HOWEVER, THAT TO THE EXTENT EITHER PARTY OR ITS RESPECTIVE AFFILIATES
IS REQUIRED TO PAY (A) ANY AMOUNT ARISING OUT OF THE INDEMNITY SET FORTH IN
SECTION 5(B)(II) AND (B) ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS TO A THIRD PARTY WHO IS NOT AN
AFFILIATE OF EITHER PARTY, IN EACH CASE IN CONNECTION WITH A THIRD-PARTY CLAIM,
SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES OF THE INDEMNIFIED PARTY AND WILL
NOT BE SUBJECT TO THE LIMITATION SET FORTH IN THIS SECTION 5(B)(III).

(iv) The Recipient agrees to indemnify and hold harmless the Provider and
Affiliates and their respective members, stockholders, managers, directors,
officers, employees and agents with respect to any claims or liabilities
(including reasonable attorneys’ fees) (“Claims”), which may be asserted or
imposed against the Provider or such persons by a third party who is not an
Affiliate of either party, as a result of (A) the provision of the Services
pursuant to this Agreement, or (B) the material breach by the Recipient of a
third-party agreement that causes or constitutes a material breach of such
agreement by the Provider, except (with respect to both of the foregoing) for
any claims which are directly caused by the gross negligence or willful
misconduct of the Provider or such persons. Each party as indemnitee
(“Indemnitee”) will give the other party as indemnitor (“Indemnitor”) prompt
written notice of any Claims. If Indemnitor does not notify Indemnitee within a
reasonable period after Indemnitor’s receipt of notice of any Claim that
Indemnitor is assuming the defense of Indemnitee, then until such defense is
assumed by Indemnitor, Indemnitee shall have the right to defend, contest,
settle or compromise such Claim in the exercise of its reasonable judgment and
all costs and expenses of such defense, contest, settlement or compromise
(including reasonable outside attorneys’ fees and expenses) will be reimbursed
to Indemnitee by Indemnitor. Upon assumption of the defense of any such Claim,
Indemnitor will, at its own cost and expense, select legal counsel, and conduct
and control the defense and settlement of any suit or action which is covered by
Indemnitor’s indemnity. Indemnitee shall render all cooperation and assistance
reasonably requested by the Indemnitor and

 

12



--------------------------------------------------------------------------------

Indemnitor will keep Indemnitee fully apprised of the status of any Claim.
Notwithstanding the foregoing, Indemnitee may, at its election and sole expense,
be represented in such action by separate counsel and Indemnitee may, at its
election and sole expense, assume the defense of any such action, if Indemnitee
hereby waives Indemnitor’s indemnity hereunder. Unless Indemnitee waives the
indemnity hereunder, in no event shall Indemnitee, as part of the settlement of
any claim or proceeding covered by this indemnity or otherwise, stipulate to,
admit or acknowledge any liability or wrongdoing (whether in contract, tort or
otherwise) of any issue which may be covered by this indemnity without the
consent of the Indemnitor (such consent not to be unreasonably withheld or
delayed).

(c) Compliance with Law and Governmental Regulations. The Recipient will be
solely responsible for (i) compliance with all Laws affecting its business and
(ii) any use the Recipient may make of the Services to assist it in complying
with such Laws. Without limiting any other provisions of this Agreement, the
parties agree and acknowledge that neither party has any responsibility or
liability for advising the other party with respect to, or ensuring the other
party’s compliance with, any public disclosure, compliance or reporting
obligations of such other party (including the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, the Sarbanes-Oxley Act
of 2002 and rules and regulations promulgated under such Acts or any successor
provisions), regardless of whether any failure to comply results from
information provided hereunder.

(d) No Partnership or Joint Venture; Independent Contractor. Nothing contained
in this Agreement will constitute or be construed to be or create a partnership
or joint venture between the parties or any of their respective Affiliates,
successors or assigns. The parties understand and agree that this Agreement does
not make either of them an agent or legal representative of the other for any
purpose whatsoever. No party is granted, by this Agreement or otherwise, any
right or authority to assume or create any obligation or responsibilities,
express or implied, on behalf of or in the name of any other party, or to bind
any other party in any manner whatsoever. The parties expressly acknowledge that
the Provider is an independent contractor with respect to the Recipient in all
respects, including with respect to the provision of the Services.

(e) Non-Exclusivity. The Provider and its Affiliates may provide services of a
nature similar to the Services to any other Person. There is no obligation for
the Provider to provide the Services to the Recipient on an exclusive basis.

(f) Expenses. Except as otherwise provided herein, each party will pay its own
expenses incident to the negotiation, preparation and performance of this
Agreement, including the fees, expenses and disbursements of their respective
investment bankers, accountants and counsel.

(g) Further Assurances. From time to time, each party will use its commercially
reasonable efforts to take or cause to be taken, at the cost and expense of the
requesting party, such further actions as may be reasonably necessary to
consummate or implement the transactions contemplated hereby or to evidence such
matters.

 

13



--------------------------------------------------------------------------------

(h) Confidentiality.

(i) Subject to Section 5(h)(iii), each party, on behalf of itself and its
respective Affiliates, agrees to hold, and to cause its respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives to hold, in strict confidence, with at least the same degree of
care that applies to such party’s confidential and proprietary information
pursuant to policies in effect as of the date hereof, all Information concerning
the other party and its Affiliates that is either in its possession (including
Information in its possession prior to the date hereof) or furnished by the
other party, its Affiliates or their respective directors, officers, managers,
employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement or otherwise, and will not use any such
Information other than for such purposes as will be expressly permitted
hereunder or thereunder, except, in each case, to the extent that such
Information has been (i) in the public domain through no fault of such party or
its Affiliates or any of their respective directors, officers, managers,
employees, agents, accountants, counsel and other advisors and representatives,
(ii) later lawfully acquired from other sources by such party (or its
Affiliates) which sources are not themselves bound by a confidentiality
obligation, or (iii) independently generated without reference or prior access
to any proprietary or confidential Information of the other party.

(ii) Each party agrees not to release or disclose, or permit to be released or
disclosed, any Information of the other party or its Affiliates to any other
Person, except its directors, officers, employees, agents, accountants, counsel
and other advisors and representatives who need to know such Information (who
will be advised of their obligations hereunder with respect to such
Information), except in compliance with Section 5(h)(iii); provided, however,
that any Information may be disclosed to third parties (who will be advised of
their obligation hereunder with respect to such Information) retained by the
Provider as the Provider reasonably deems necessary to perform the Services.

(iii) In the event that any party or any of its Affiliates either determines on
the advice of its counsel that it is required to disclose any Information
pursuant to applicable Law (including pursuant to any rule or regulation of any
Governmental Authority) or receives any demand under lawful process or from any
Governmental Authority to disclose or provide Information of any other party (or
of the other party’s Affiliates) that is subject to the confidentiality
provisions hereof, such party will notify the other party prior to disclosing or
providing such Information and will cooperate at the expense of such other party
in seeking any reasonable protective arrangements (including by seeking
confidential treatment of such Information) requested or required by such other
party. Subject to the foregoing, the person that received such a request or
determined that it is required to disclose Information may thereafter disclose
or provide Information to the extent required by such Law (as so advised by
counsel) or by lawful process or such Governmental Authority; provided, however,
that such Person provides the other party upon request with a copy of the
Information so disclosed.

(i) Headings. The Article, section and paragraph headings contained in this
Agreement or in any Schedule or Exhibit hereto and in the table of contents to
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.

 

14



--------------------------------------------------------------------------------

(j) Interpretation. For all purposes of this Agreement and the Schedules and
Exhibits to this Agreement: (i) the terms defined in Section 1(a) have the
meanings assigned to them in Section 1(a) and include the plural as well as the
singular; (ii) all accounting terms not otherwise defined herein have the
meanings assigned under generally accepted accounting principles; (iii) all
references in this Agreement to designated “Articles”, “Sections”, “Schedules”,
“Exhibits” and other subdivisions are to the designated Articles, Sections,
Schedules, Exhibits and other subdivisions of the body of this Agreement;
(iv) pronouns of either gender or neuter will include, as appropriate, the other
pronoun forms; (v) the words “herein”, “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision; (vi) “or” is not exclusive; (vii) “including” and
“includes” will be deemed to be followed by “but not limited to” and “but is not
limited to”, respectively; (viii) “may not” is not prohibitive and not
permissive; (ix) “party” or “parties” refer to a party or parties to this
Agreement unless otherwise indicated; (x) any definition of, or reference to,
any law, agreement, instrument or other document herein will be construed as
referring to such law, agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified; and (xi) any definition of, or
reference to, any statute will be construed as referring also to any rules and
regulations promulgated thereunder.

(k) Tax Matters. The Tax Matters Agreement embodies the entire understanding
between the parties to this Agreement relating to (i) the responsibility for the
preparation and filing of Tax Returns, and (ii) the liability for Taxes, all or
a portion of which Taxes and Tax Returns may arise as a result of or in
connection with the transactions contemplated by this Agreement. This Agreement
is not intended to, and does not, modify, amend or supersede either the Tax
Matters Agreement, or the understanding embodied in it.

(l) Amendments. This Agreement (including the Schedules) may not be amended
except by an instrument in writing executed by a duly authorized representative
of each party. By an instrument in writing, the Provider, on the one hand, or
the Recipient, on the other hand, may waive compliance by the other with any
term or provision of this Agreement (including the Schedules) that such other
party was or is obligated to comply with or perform. Any such waiver will only
be effective in the specific instance and for the specific and limited purpose
for which it was given and will not be deemed a waiver of any other provision of
this Agreement (including the Schedules) or of the same breach or default upon
any recurrence thereof. No failure on the part of any party to exercise and no
delay in exercising any right hereunder will operate as a waiver thereof nor
will any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.

(m) Inconsistency. Neither the making nor the acceptance of this Agreement will
enlarge, restrict or otherwise modify the terms of the Separation Agreement or
constitute a waiver or release by any party of any liabilities, obligations or
commitments imposed upon them by the terms of the Separation Agreement,
including the representations, warranties, covenants, agreements and other
provisions of the Separation Agreement. In the event of any inconsistency
between the terms of this Agreement (including the Schedules), on the one hand,
and the terms of the Separation Agreement,

 

15



--------------------------------------------------------------------------------

on the other hand, the terms of the Separation Agreement will control. In the
event of any inconsistency between the terms of this Agreement, on the one hand,
and any of the Schedules, on the other hand, the terms of this Agreement (other
than charges for Services) will control.

(n) Notices. All notices or other communications required or permitted to be
given hereunder or under any Schedule or Exhibit will be in writing and will be
delivered by hand or sent by prepaid telex, cable or telecopy or sent, postage
prepaid, by registered, certified or express mail or reputable overnight courier
service and will be deemed given when so delivered by hand, electronic mail,
telexed, cabled or telecopied, or if mailed, three days after mailing (one
Business Day in the case of express mail or overnight courier service) to the
contact person listed in the applicable Schedule. Any party may, by notice to
the other party, change the contact person to which such notices are to be
given.

(o) Assignment; No Third-Party Beneficiaries. Neither this Agreement nor any of
the rights and obligations of the parties may be assigned by any party without
the prior written consent of the other party, except that (i) the Recipient may
assign its rights under this Agreement to any Affiliate or Affiliates of the
Recipient without the prior written consent of the Provider, (ii) the Provider
may assign any rights and obligations hereunder to (A) any Affiliate or
Affiliates of the Provider capable of providing such Services hereunder or
(B) third parties to the extent such third parties are routinely used to provide
the Services to Affiliates and businesses of the Provider, in either case
without the prior written consent of the Recipient, and (iii) an assignment by
operation of Law in connection with a merger or consolidation will not require
the consent of the other party. Notwithstanding the foregoing, each party will
remain liable for all of its respective obligations under this Agreement.
Subject to the first sentence of this Section 5(o), this Agreement will be
binding upon and inure to the benefit of the parties and their respective
successors and assigns and no other person will have any right, obligation or
benefit hereunder. Any attempted assignment or transfer in violation of this
Section 5(o) will be void.

(p) Entire Agreement. This Agreement, the Ancillary Agreements, the Schedules
and appendices hereto and thereto contain the entire agreement between the
parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein or therein.

(q) Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement, and will become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other party. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or other electronic imaging
means will be effective as delivery of a manually executed counterpart of this
Agreement.

(r) Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any applicable Law or public policy, all other
conditions and provisions of this Agreement will nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement

 

16



--------------------------------------------------------------------------------

is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement are consummated as originally contemplated to the
fullest extent possible.

(s) Incorporation by Reference. All Schedules to this Agreement are incorporated
herein by reference and made a part of this Agreement as if set forth in full
herein. Section 11.16 of the Separation Agreement is incorporated herein by
reference, mutatis mutandis, as if set forth herein.

(t) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first written above.

 

BRISTOL-MYERS SQUIBB COMPANY, By  

/s/    Douglas McCormack

Name:   Douglas McCormack Title:   Vice President

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first written above.

 

MJN RESTRUCTURING HOLDCO, INC., By  

/s/    William P’Pool

Name:   William P’Pool Title:   Sr. VP and Secretary

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first written above.

 

MEAD JOHNSON NUTRITION COMPANY, By  

/s/    William P’Pool

Name:   William P’Pool Title:   Sr. VP and Secretary

 

20



--------------------------------------------------------------------------------

SCHEDULE 1

FINANCIAL SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide the financial Services described below, subject to the
terms and conditions of this Agreement (including Section 2 hereof). Such
Services shall be provided in a manner consistent with the scope of Provider’s
operating procedures and configuration of software systems as of the Separation
Date (except as otherwise set forth in Schedule 2).

Services

 

Service

  

Description

    

Countries

Accounting General Accounting   

•        Processing of journal entries

 

•        Preparation of Account Reconciliation

 

•        Monthly local and management profit and loss, and balance sheet
reporting, and submission to corporate reporting systems (including running
monthly closing jobs, such as “revaluation” program, system used to collect
actuals)

 

•        Coordination of abandoned property filings

 

•        Maintenance of chart of accounts, including the creation of new company
codes and other master data

 

•        Processing inbound and outbound information transfers

 

•        Cost center reporting detail (excluding Thailand)

 

•        Utilization of data archiving and retention tools

 

•        Maintain mapping tables in SAP, BPCS, Mapics, and EARS, as applicable

 

•        Scheduling of interfaces with SAP, BPCS, as applicable

 

•        Processing of appropriate system access requests and production of
security and audit reports

 

•        Standard analyses, upon request, of balance sheet or profit and loss
statements

 

•        Gross margin system maintenance, reporting and supporting journal
entries

     USA, Canada, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru,
Argentina, Mexico, Central America, Caribbean, China, Indonesia, India, Guam,
Spain, Portugal, Nijmegen, France, Belgium, Italy, Poland, Russia, Sweden,
Denmark, Norway, Netherlands, UK, Ireland, Thailand, Philippines,
Taiwan, Hong Kong, Malaysia, Singapore1, Vietnam, Australia, Dominican Republic

 

1

Refers to Singapore Opco, Singapore Holdco and Triple J unless otherwise
specifically stated.

 

21



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

•        Support monthly close process

 

•        Support royalty accounting

 

•        GOA and DOA maintenance and support

 

•        Accrual management and accounting (excluding Thailand)

 

•        Goods in Transit support (excluding Thailand)

 

•        Statutory reporting (excluding Thailand)

 

•        External reporting related to government, SEC, audit and compliance
requirements

 

•        Export & Import services (excluding Thailand)

     Gross Margin   

Financial management of the corporate intercompany profit reserve created when
intercompany sales are eliminated and the subsequent recognition of this
intercompany profit on the consolidated P&L. Specific activities are:

 

•        Calculate and record on the P&L recognized Intercompany Profit by
management market.

 

•        Assist market/regional finance with monthly analysis/validation of
Intercompany profit recognized on the P&L.

 

•        Manage and validate total company Intercompany Profit balance sheet
reserve.

 

•        Calculate and record annual revaluation of Intercompany Profit in
inventory and coordinate analysis and agreement with market/regional finance.

 

•        Provide markets/headquarters with sales/cost information from Gross
Margin System.

 

•        Gross Margin System maintenance & upgrades.

     Worldwide

 

22



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

Fixed and Intangible Asset Accounting   

•     Review construction in progress to ascertain if expenses are properly
classified (excluding Thailand)

 

•     Monthly reporting

 

•     Capitalizing closed projects

 

•     Calculating and booking depreciation to general ledger

 

•     Maintain capital expenditure support (excluding Thailand)

     USA, Canada, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru,
Dominican Republic, Argentina, Mexico, China, Indonesia, India, Spain, Portugal,
Nijmegen, France, Belgium, Italy, Poland, Russia, Sweden, Denmark, Norway,
Netherlands, UK, Ireland, Thailand, Philippines, Taiwan, Hong Kong, Malaysia,
Singapore, Vietnam, Australia Accounts Payable & Disbursements   

•     Providing accounts payable functionality, including scanning, routing of
documents, Web-EDI, EDI, reporting and duplicate payment checking

 

•     Providing vendor and employee inquiry abilities through web or voice
technology

 

•     Help desk support and problem resolution

 

•     Processing grant of authority requests and providing reports for review

 

•     Processing wire transfers

 

•     Processing manual check requests (excluding Thailand)

 

•     Vendor check distribution and remittance advices either by electronic
means or fax

 

•     Processing invoices through the accounts payable process based upon the
payment terms provided by Recipient

 

•     Journal entry preparation, review and approval and manual journal vouchers

 

•     Account Reconciliation preparation, review and approval

 

•     1099 and 480 reporting

 

•     Support for travel & entertainment expenses

 

•     Corporate and P-Card support

 

•     Vendor master data maintenance

     USA, Canada, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru,
Dominican Republic, Argentina, Mexico, Central America, China, Indonesia, Hong
Kong, India, Spain, Portugal, Nijmegen, France, Belgium, Italy, Poland, Russia,
Sweden, Denmark, Norway, Netherlands, UK, Ireland, Thailand, Philippines,
Taiwan, Malaysia, Singapore, Vietnam, Australia, Guam

 

23



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

•     Trial Balance reports for vendors that include detailed invoices and aging

 

•     Parked and blocked document reporting and trending (SAP/BPCS (as
applicable) in-boxes)

 

•     Cleared item reporting

 

•     Various metric reports that track performance, including number of
invoices processed per month, time taken from scan to payment, time documents
sit in SAP/BPCS (as applicable) inboxes, etc.

 

•     Travel and Expense support (including Concur)

     Tax   

•     Preparation of Tax Returns (income, VAT, sales and use Taxes) (excluding
Thailand, China and Vietnam)

 

•     Supporting worldwide Tax services including VAT (excluding Thailand,
Canada, China and Vietnam)

 

•     Accounts payable related tax reporting (i.e., 1099s, 480s) (excluding
Thailand, China and Vietnam)

 

•     VAT, Sales & Use Tax (excluding Thailand, China and Vietnam)

 

•     Tax services related to PCOPS (the Europe Region only) (excluding
Thailand, China and Vietnam)

 

•     Tax Provision and Reporting

 

•     Tax preparation, solely to the extent related to VAT and sales and use
taxes (excluding Thailand, China and Vietnam)

 

•     Tax audit support in the areas of income, VAT, sales and use Taxes
(excluding Thailand, China and Vietnam).

     USA, Canada, Argentina, Brazil, Colombia, Dominican Republic, Ecuador,
Mexico, Puerto Rico, Peru, Venezuela, Belgium, Denmark, France, Ireland, Italy,
Netherlands, Norway, Poland, Portugal, Russia, Spain, Sweden, United Kingdom,
Australia, Taiwan, Singapore, Nijmegen, China, Vietnam, Thailand, India Tax (US
Only)   

•     Analyze monthly use tax accruals

 

•     Handle all external sales and use tax and Property Tax inquiries

 

•     Prepare Real and Personal Property Tax Budgets.

 

•     Update Tax Records to capture monthly tax exemptions in Taxware via the
STEP process.

     USA Treasury   

•     Payment management

 

•     Determining funding levels for local banks

     Brazil, Colombia, Ecuador, Venezuela, Peru, Argentina, Mexico,

 

24



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

•     Processing local transfers

 

•     Issuing checks

 

•     Cadivi Function (Venezuela only)

 

•     Services specifically exclude:

 

•     All cash planning and cash forecasting activities

 

•     Hedging strategy

 

•     Repatriation and Dividend strategy

     Spain, Portugal, Nijmegen, France, Belgium, Italy, Poland, Russia, Sweden,
Denmark, Norway, Netherlands, UK, Ireland, Australia, Taiwan, Dominican
Republic, China, India Master Data Maintenance   

•     Administration of standard, routine Pricing, Item Master and customer and
material master data maintenance during the Term; provided that Provider shall
not provide these services for any program that may be introduced by Recipient
or the Business after the Closing Date for which Provider lacks the system
capability to accommodate.

     USA, Canada, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru,
Argentina, Mexico, Central America, Caribbean, China, Indonesia, India, Spain,
Portugal, France, Belgium, Italy, Poland, Russia, Sweden, Denmark, Norway,
Netherlands, UK, Ireland, Hong Kong, Thailand, Philippines, Malaysia, Taiwan,
Singapore, Dominican Republic, Australia, Vietnam Miscellaneous   

•        Access to WebC3 for departmental expense reporting

 

•        Commissions processing

     USA, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru, Argentina,
Mexico, India, Spain, Portugal, Nijmegen, France, Belgium, Italy, Poland,
Russia, Sweden, Denmark, Norway, Netherlands, UK, Ireland

 

25



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

Financial Reports   

Cost Center Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide reports that summarize departmental expenses by account, on both a
month-to-date and year-to-date basis.

     USA, Canada (Fixed Assets Reports only), Puerto Rico, Peru, Mexico, China,
Indonesia, Philippines, India, Spain, Portugal, France, Belgium, Italy, Poland,
Russia, Sweden, Denmark, Norway, Netherlands, UK, Ireland, Brazil, Argentina,
Dominican Republic, Ecuador, Venezuela, Colombia, Hong Kong, Taiwan, Australia,
Vietnam, Singapore, Malaysia, Thailand   

 

Balance Sheet Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide reports for assets and liabilities, indicating change in month-to-month
activity as well as current account balance by profit center and opening
balances. In addition, upon reasonable request (but only to the extent such
report is provided to the Business prior to the Closing Date in the ordinary
course), Provider shall provide trend reports, which shall be run on a legal
entity basis, or on a management basis where certain accounts or portions
thereof are allocated between profit centers.

 

Profit and Loss Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide profit and loss reports, which shall be run on a legal entity and a
management basis. In addition, upon reasonable request (but only to the extent
such report is provided to the Business prior to the Closing Date in the
ordinary course), Provider shall provide a profit and loss trial balance, both
with detailed and summary reports, which shall be processed for all profit
centers or individually by profit center.

 

Project Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide reports that track year-to-date and life-to-date project spending. Such
reports shall be sorted by either project spending and account, or account and
project within each account.

    

 

26



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

Fixed Asset Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide fixed asset reports that shall include capital spending by department,
general asset listings, assets within a capital appropriation request (“CAR”)
report, listing of asset retirements, fixed asset tag listing and an asset
history sheet (such history sheet shall reflect all activity to the asset: i.e.,
retirements, disposals/transfer in/out of depreciation). In addition, upon
reasonable request (but only to the extent such report is provided to the
Business prior to the Closing Date in the ordinary course), Provider shall
provide a report that isolates CARs that have had no spending activity in the
prior six (6) months and a capital recapitulation report, which classifies a
CAR’s total spending to date, amount capitalized and amount expensed as well as
the amount not yet expensed or capitalized. Lastly, upon reasonable request (but
only to the extent such report is provided to the Business prior to the Closing
Date in the ordinary course), Provider shall provide a report that summarizes
assets by location.

 

Other Reports

 

•     Upon reasonable request (but only to the extent such report is provided to
the Business prior to the Closing Date in the ordinary course), Provider shall
provide tie-out reports that compare ledger balances against management system
interfaces and an account balance report that indicates detailed transaction
activity. In addition, upon reasonable request (but only to the extent such
report is provided to the Business prior to the Closing Date in the ordinary
course),

    

 

27



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

Provider shall provide master data change reports, audit reports, a full profit
and loss report by product and other reports that are needed to support
Management and Statutory requirements.

    

Export Accounting

  

•     Report sales from Cosmics.

 

•     Apply cash to customers.

 

•     Answer international market questions related to sales and customer
accounts.

 

•     Calculate bad debt and PPV, reconcile inventory, set-up new customer
accounts/product groups, and record a freight accrual.

 

•     Performing Monthly reporting and month-end close activities.

     USA

Audit

   Support for Internal and External Accounting inquiries.      Canada, Spain,
Portugal, Nijmegen, France, Belgium, Italy, Poland, Russia, Sweden, Denmark,
Norway, Netherlands, UK, Ireland, Puerto Rico, Brazil, Ecuador, Argentina, Peru,
Mexico, China, Indonesia, Philippines, India, Guam, Dominican Republic,
Australia, Malaysia, Singapore, Thailand, Taiwan, Vietnam, Hong Kong

Cost Accounting

  

•        Calculate and record purchase price variance.

 

•        Provide cost and inventory accounting services to non-manufacturing
locations as needed.

     Canada, Spain, Portugal, France, Belgium, Italy, Poland, Russia, Sweden,
Denmark, Norway, Netherlands, UK, Ireland, Argentina, Brazil, Ecuador,
Venezuela, Colombia, Peru, Taiwan, India, Dominican Republic

 

28



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

Credit & Collection     

Billing Invoices

   Provider shall be responsible for the billing of invoices reflective of all
promotion and other allowances offered, based on Provider’s authorized pricing
as in effect as of the Closing. Provider also shall continue the collection of
said billing during the Term.      Puerto Rico, Brazil, Colombia, Ecuador, Peru,
Venezuela, Argentina, Mexico, Taiwan, India, Nijmegen Processing of Customer
Deductions    All customer deductions for returns, price and promotion
allowances, coupons and other such chargebacks, during the Term shall be
processed by Provider, with the liability for such claims allocated as set forth
in the Purchase Agreement. A joint communication shall be distributed to
customers from Recipient and Provider to clearly delineate the dates when: (a)
the liability for claims transfers to Recipient and (b) Provider’s
responsibility for collecting and processing ends (at the end of the Term). In
order to preserve auditing trails, customer deductions occurring after the Term
should be handled directly with each customer and not between Recipient and
Provider.      Canada, Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru,
Argentina, Mexico, Taiwan, India, Nijmegen Management of credit risks   
Provider shall perform all credit services consistent with its policies and
procedures existing as of the Closing. The management of credit risks shall be
maintained by Provider in conjunction with Recipient. All credit risk for bad
debt and/or non-payment of accounts receivable shall be the responsibility of
Recipient.      Canada, Puerto Rico, Brazil, Colombia, Ecuador, Peru, Venezuela,
Argentina, Mexico, Ireland, Nijmegen, Taiwan Monitoring of Customer Cash
Collection    Provider shall monitor customer cash collection and perform
follow-up on customers that exceed invoice terms in a manner consistent with the
collection services provided to the Business prior to the Closing Date.     
Canada, Puerto Rico, Brazil, Colombia, Ecuador, Peru, Venezuela, Argentina,
Mexico, Taiwan, India, Nijmegen Periodic Settling    Provider and Recipient will
settle on the last day of each calendar month (or the first business day
thereafter if such day is not a business day), for the preceding calendar month
(or part thereof) in the Term, the net activity of cash collected net of cash
paid.      Canada, Puerto Rico, Mexico, Hong Kong, Taiwan, Nijmegen

 

29



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

Communicate bankruptcy notices    In the event of a notification of a customer
bankruptcy, Provider will immediately communicate the bankruptcy to the
Recipient.      USA, Taiwan, India, Canada, Puerto Rico, Nijmegen Pricing   

•     Process appropriately authorized requests to create and update customer
hierarchy and pricing master records in SAP,

 

•     Refer any customer price queries to Business/ Sales Managers for
investigation and approval.

 

•     Check SAP audit reports against authorized requests for accuracy.

     Puerto Rico, Mexico Audit of cycle counting process    Perform
audits/observation of inventory cycle counts at distribution centers.     
Taiwan, India, Mexico Cash Application Services      Collection Services for
Accounts Receivable    Collection services provided for accounts receivable
shall be in accordance with the terms and conditions of sale. All costs
associated with collection agencies or investigations will be the responsibility
of the Recipient.      Canada, Puerto Rico, Brazil, Colombia, Ecuador, Peru,
Venezuela, Argentina, Mexico, India, Taiwan, Nijmegen Cash Application Services
   Provider shall be responsible for the collection of customer cash and the
application of such payments to appropriate customer accounts and invoices with
the receipt of appropriate documents from the relevant bank. Payments received
for the Business shall be forwarded to the Business lock-boxes.      Canada,
Puerto Rico, Mexico, Nijmegen, Venezuela, Colombia, Ecuador, Brazil, Argentina,
Peru, Taiwan, India, Vietnam Order Entry and Customer Service      Order
Processing (Order-to-Cash)    Provider shall manage all order input, processing,
filling, invoicing and shipment functions. All orders shall be processed as per
existing metrics. Subject to product availability, Provider shall ensure that
the period between its receipt of an order from a customer and the customer’s
receipt of the ordered products, or “customer service cycle time”, shall be
consistent with historical trends. Provider and Recipient shall work together to
develop a transition plan to seamlessly transition order management and order
fulfillment so that no later than the date of the termination of the Services
described in this paragraph all orders are being managed and fulfilled by
Recipient; provided that Provider      Canada (excluding shipping), Puerto Rico,
Brazil, Argentina, Colombia, Venezuela, Taiwan, Nijmegen, India

 

30



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

   shall not be responsible for providing such Services after the expiration of
the Term if such transition plan does not result in Recipient managing and
fulfilling all orders of the Business. Manage order monitoring, credit holds and
order release.      Maintenance and review of relevant bank accounts    Provider
shall maintain and review of relevant bank accounts, including those relevant to
order entry and customer service.      Canada, Puerto Rico, Argentina, Brazil,
Ecuador, Taiwan, India, Nijmegen, Australia, Mexico Monthly GST return
calculation and preparation    Provider Monthly GST/VAT return calculation and
preparation (excluding lodgment)      Canada, Puerto Rico, Brazil, Colombia,
Ecuador, Peru, Venezuela, Argentina, Taiwan, India, Nijmegen, Australia Pricing,
Item Master and customer master file maintenance   

•     Establish and maintain pricing, item master, and customer master files.

 

•     Establish and maintain customer hierarchy.

     Canada, Puerto Rico, Brazil, Colombia, Venezuela, Ecuador, Argentina, Peru,
Taiwan, India, Nijmegen Coordination, collection of required documents and
completion of government bids    Maintain effective filing/archiving system for
all required documents for the order process and accounts receivables, in
accordance with document retention policy.      Puerto Rico, Taiwan Monthly
sales accruals and cash discount calculations    Record any required accruals
each month, and perform discount calculations.      Mexico, Puerto Rico,
Argentina, Colombia, Ecuador, Venezuela, Brazil, Peru, Taiwan, India, Nijmegen
Manage customer calls and inquiries   

•     Receive queries from customers.

 

•     Refer technical, medical and customer queries relating to product usage
and specific commercial issues to relevant personnel in Recipient.

 

•     Investigate and resolve queries within agreed timeframe.

 

•     Provider shall make available its existing call centers and toll-free
telephone

     Argentina, Colombia, Venezuela, Canada, Puerto Rico, Nijmegen

 

31



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

   numbers to serve as the primary point of contact for adverse event reports
and customer complaints. Recipient shall be solely responsible for the
management and resolution of any adverse event reports and customer complaints,
which shall be performed in accordance with all applicable Laws and good
industry practice. Recipient shall be responsible for the implementation of any
required product recalls and associated communications.      Consolidation
Services   

•     Recipient has the right to use the consolidation system

 

•     The Consolidation module will be maintained for the Recipient

 

•     Two months of knowledge transfer will occur to ensure the recipient.

     Worldwide Knowledge Transfer    It is understood that the Recipient plans
to roll out a global SAP instance with a third party service level delivery
platform. Knowledge transfer will occur during this roll-out time.      USA

Cost

Cost of Services shall be charged each month at a fixed amount of $1,630,071.

Term:

Until the date that is thirty-six (36) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Knowledge Transfer: When services are terminated, both parties understand that
knowledge transfer between the parties will occur. The cost of this knowledge
transfer will be determined at the time the notification of the termination
occurs.

Service Level Agreements: A Service Level Agreement (“SLA”) between each
individual country of the Recipient and Provider will be prepared. Each SLA will
address the specific requirements of each country. If there is a discrepancy
between the SLA and the TSA, the TSA will take priority.

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice; provided, however, that the Services set forth in this Schedule
may be terminated with respect to a particular country without such Services
being terminated with respect to any other country; provided further, that if
any Service set forth in this Schedule is so terminated with respect to a
particular country, all Services set forth in this Schedule with respect to such
country must be concurrently terminated. If the Recipient elects to change the
underlying information systems

 

32



--------------------------------------------------------------------------------

used to perform services provided by Provider, causing Provider to be unable to
provide the services without incremental work, Services will considered to be
terminated by the Recipient. Any incremental costs incurred by the Provider due
to the early termination of outsourced services will be fully absorbed by the
Recipient. Upon the early termination of any Service(s) in this Schedule, Early
Termination Fees equal to 100% of all actual stranded costs caused by the early
termination shall be charged on a monthly basis for so long as such stranded
costs exist.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Stan Burhans

Point of Contact, Provider: Karen Murphy

Payment Terms: All payments and cash due to periodic settling are due within
thirty (30) days of receipt of invoice by Recipient.

 

33



--------------------------------------------------------------------------------

SCHEDULE 2

FINANCIAL SERVICES PROVIDED BY MJN

Services Summary Description

Provider shall provide the financial Services described below, subject to the
terms and conditions of this Agreement (including Section 2 hereof). Such
Services shall be provided in a manner consistent with the scope of Provider’s
operating procedures and configuration of software systems as of the Separation
Date (except as otherwise set forth in Schedule 2). The individuals performing
these responsibilities will be directed and managed by the Recipient.

Services

 

Service

  

Description

    

Countries

Accounting

        Services provided to Asia Satellite Structure:         General
Accounting:   

•     Journals

 

•     Supporting documentation preparation

 

•     Collection of supporting documentation from others

 

•     Journal Entry input, approval and other JE activities

 

•     Month-end Close Submission

 

•     US GAAP legal entity P&L and balance sheet preparation

 

•     WD 1-5 alignment with Business / Sanity check

 

•     Inventory accounting

 

•     ICBC

 

•     Request and receive ICBC

 

•     Approve ICBC

 

•     Out of balances issue resolutions

 

•     Account reconciliations

 

•     Gathering supporting documentation

 

•     Preparation of reconciliation within the tool

 

•     Reconciliation approval within the tool

 

•     Review reconciliation (traffic light) within the tool

 

•     Others

 

•     GRIR

 

•     GRIR open item review and close

     Hong Kong, Malaysia, Indonesia, Philippines, Vietnam, Thailand, China

 

34



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

•     GRIR MR11 Clearing

 

•     Others

 

•     Annual US to Local GAAP Corporate Reporting

 

•     Corporate Reporting

 

•     Projection Balance Sheet

 

•     Balance Sheet actuals (flux analysis)

 

•     Direct Customer Product Inventory report

 

•     Corporate Reporting submission – other activities

 

•     Other Corporate Reporting

 

•     Post employment benefits computation

 

•     Legal entity forecasting

 

•     R&D actuals and projection

 

•     FAS 133 Reporting

 

•     Headcount Reporting

 

•     General Accounting Compliance

 

•     New accounting policies implementation

 

•     SOX related activities

 

•     Finance contracts review / contract management finance review

 

•     Internal and external audits

 

•     Management

 

•     Role of coaching / performing supervisory

 

•     Project management / process improvement

    

Accounts Payable

  

•     Providing accounts payable functionality, including scanning, routing of
documents, reporting and duplicate payment checking

 

•     Providing vendor and employee inquiry abilities

 

•     Support for travel & entertainment expense processing

 

•     Corporate and P-Card support (including Concur)

     Hong Kong, Malaysia, Indonesia, Philippines, Vietnam, Thailand, China

 

35



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

Local General Accounting    Locally provided services on top of those provided
by APFSS, on general accounting, fixed and intangible asset accounting, accounts
payable and disbursements, financial reports, supporting local tax services, and
internal and external audit supports.      Thailand

Cost

Cost of Services shall be charged each month at a fixed amount of $20,250 per
month.

Term:

Until the date that is thirty-six (36) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Knowledge Transfer:

When services are terminated, both parties understand that knowledge transfer
between the parties will occur. The cost of this knowledge transfer will be
determined at the time the notification of the termination occurs.

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice; provided, however, that the Services set forth in this Schedule
may be terminated with respect to a particular country without such Services
being terminated with respect to any other country; provided further, that if
any Service set forth in this Schedule is so terminated with respect to a
particular country, all Services set forth in this Schedule with respect to such
country must be concurrently terminated. Upon the early termination of any
Service(s) in this Schedule, Early Termination Fees equal to 100% of all actual
stranded costs caused by the early termination shall be charged on a monthly
basis for so long as such stranded costs exist.

Recipient: BMS

Provider: MJN

Point of Contact, Recipient: Damian O’Reilly

Point of Contact, Provider: Kathy MacDonald

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

36



--------------------------------------------------------------------------------

SCHEDULE 3

INFORMATION TECHNOLOGY SERVICES PROVIDED BY BMS

Countries: Worldwide

Services Summary Description

Provider shall provide and manage certain information technology services for
Recipient as set forth in Exhibit A (Base IT Services Support), Exhibit B
(Business Application Support and Development), Exhibit C (Workplace Services)
and Exhibit D (IT Project Services) to this Schedule. In addition, upon
completion of any project identified in Exhibit D to this Schedule, Provider and
Recipient shall amend Exhibits A, B and C to this Schedule to add the completed
project to such Exhibits as appropriate. All IT Services provided to Recipient
at Historical Levels will continue to be provided except where specifically
excluded in this Schedule. Services not included in the scope of this Schedule
include: Outsourced Services Management for new services acquired by Recipient,
use of Beeline by Recipient for IT contractor management, Consulting Services in
cases where Provider has no capability or vested interest in changes to shared
infrastructure or applications, Client Facing support by the Strategic
Integration Organization outside of the US, and Validation Document Archive for
new Applications used only by Recipient. Additionally, costs required to
separate Services prior to or during the term of this Schedule are not included
in the costs and would be incremental to the cost of this Schedule. Recipient
will use Provider-required project intake processes and systems for all requests
made against Services made available by Provider.

Changes in Services made by Provider during the Term of this Agreement will be
made available to Recipient based on mutual consent, with incremental costs
necessary to include Recipient being borne by Recipient. Additional Services
adopted by Provider during the Term of this agreement will be made available to
Recipient based on mutual consent, with incremental costs necessary to include
Recipient being borne by Recipient. Discontinuation of Services by Provider will
be made available, on mutual consent, to Recipient with Recipient bearing the
full cost associated with that Service. Provider must notify Recipient within
180 days for the first twelve (12) months and ninety (90) days thereafter of any
Discontinuation of Services. Recipient must make a request in writing to
Provider for inclusion of any Additional Services. At time of receipt of
Recipients request by Provider, Provider will within the following thirty
(30) days provide a plan of action to include Recipient in the Additional
Services or send a rejection of the Recipients request to the Recipient of their
request to be included in the Additional Services. Provider will notify
Recipient within fifteen (15) days of any Change in Services.

Recipient shall be responsible for the development, construction, testing and
implementation of its own computing environment. All costs and expenses
associated therewith (the “Development Costs”) shall be borne by Recipient.

Without limiting the generality of the foregoing, Recipient shall act as project
manager for the development, construction, testing and implementation of its
computing environment. Recipient agrees that its responsibilities as project
manager shall include preparation (and communication to Provider) of reasonable
project timelines and requirements for technical expertise or specialist
personnel, hiring and supervision of systems integrators or other personnel and
timely delivery, testing and implementation of the computing environment.
Recipient will collaborate with Provider on the development of the project
timelines, with Provider and Recipient approving the project timelines before
any business plans are made to effect change in either the Recipient or

 

37



--------------------------------------------------------------------------------

Provider computing or business environments. Provider shall not provide any
resources above and beyond the normal course of delivering Provider-provided
services required to operate the Business during the Term. Provider reserves the
right to replace, upgrade, or modify its operating procedures and/or software
systems at any time during the Term.

Limitation of Service

Recipient shall adhere to and follow all relevant Provider policies governing
the use of Services provided in this Schedule 3. This shall include, but not be
limited to, Provider’s internet usage policy and security policies.

Transition of Services

Provider will provide the support required to transition services and
applications for Recipient; and such support will be managed as a project per
Exhibit D with the cost associated with that transition borne by Recipient.

Data Transfers

In relation to data transfers, the following principles shall be adhered to:

 

  •  

Any request to transfer data shall be done as project per Exhibit D with all
costs at an incremental expense to Recipient

 

  •  

Any transferred data shall be transferred in Provider standard format

 

  •  

Any data customization request shall be at an incremental expense to the
Recipient

 

  •  

Data conversion and mapping activities shall be mutually agreed to during
initiation of the project under Exhibit D

 

  •  

During the Term, Provider does not commit to segregating data which is
co-mingled, with the exception of financial data, the segregation of which shall
be performed at an incremental expense to the Recipient

Cost

Subject to Exhibit B, Cost of Services shall be charged each month at a fixed
amount as follows:

 

Local Market (Country)

   Foreign
Currency Type    TSA Costs
(in USD)

Australia

   AUD    $ 418

Hong Kong

   HKD    $ 6,677

India

   INR    $ 3,089

Indonesia

   IDR    $ 12,256

Singapore

   SGD    $ 4,106

Taiwan

   TWD    $ 27,271

Thailand

   THB    $ 115,083

Vietnam

   VND    $ 4,643

Belgium

   EUR    $ 500

Denmark

   N/A    $ 583

France

   EUR    $ 5,520

 

38



--------------------------------------------------------------------------------

Local Market (Country)

   Foreign
Currency Type    TSA Costs
(in USD)

Ireland

   EUR    $ 83

Italy

   EUR    $ 1,167

Netherlands

   EUR    $ 16,610

Norway

   N/A    $ 500

Poland

   PLN    $ 1,834

Portugal

   EUR    $ 750

Russia

   N/A    $ 83

Spain

   EUR    $ 4,338

Sweden

   SEK    $ 750

United Kingdom

   GBP    $ 83,113

Argentina

   ARS    $ 417

Brazil

   BRL    $ 14,655

Canada

   CAD    $ 41,917

Colombia

   COP    $ 11,612

Ecuador

   N/A    $ 8,268

Mexico

   MXN    $ 138,083

Peru

   PEN    $ 8,451

Venezuela

   VEF    $ 647

Puerto Rico

   N/A    $ 7,083

U.S.A.

   N/A    $ 2,650,202

Total

      $ 3,170,710

In addition, Recipient shall be obligated to pay increased and renewal
maintenance and licensing costs from vendors for software dedicated to Recipient
covered under this Section.

Where Provider’s third party service providers may charge Recipient’s legal
entities prior to the Separation Date and such charges are covered by the Cost
of Services, those charges shall be removed from the total Cost of Services on a
quarterly basis.

Additional Costs

New projects or services agreed to under Exhibit D of this Schedule 3 shall be
borne by Recipient as agreed to by acceptance of such projects and services.

Recipient shall be responsible for maintaining a Capital Appropriation Request
(CAR) for the purchase of all new or replacement PCs during the Term.

Purchase of software on Recipient’s behalf by Provider above historical levels
or unique to the Recipient shall be borne by Recipient.

Variable service costs that are directly charged to cost centers prior to
separation will continue to be billed to Recipient and are not included in the
monthly costs provided in this Schedule 3.

 

39



--------------------------------------------------------------------------------

Modification of Costs during Term

During the term of this Agreement, Provider and Recipient shall review the
Services provided under this Schedule and the costs charged to provide Services
twice annually. Provider’s Cost of Services shall be modified as documented in
Provider’s Annual Business Plan once per year. Provider’s Cost of Services shall
be modified twice per year based on Recipient volume of Services used under this
Schedule.

Term: Until the date that is thirty-six (36) months after the Separation Date,
except for Exhibit C which shall be twenty-four (24) months, with Recipient to
have the right to extend the term with three (3) months’ prior written notice,
up to a maximum of an additional three (3) months, provided that the Recipient
acknowledges and agrees that any other Schedule depending on IT Services as
outlined in Section 4(b) must be terminated prior to Schedule 3; and an
extension for any one of the aforementioned Schedules is deemed to be also an
extension for Schedule 3 set out herein, and for the same extended Term. In the
event that the Term of this Schedule 3 (excluding Exhibits C and D) is extended
beyond thirty-six (36) months due solely to Recipient extending the Term of
either Schedule 1 or Schedule 2 beyond thirty-six (36) months, Provider and
Recipient shall discuss in good faith the scope of Services to be provided
pursuant to this Schedule 3 (excluding Exhibits C and D) for such extended
period.

Early Termination of All Services: Termination by Recipient at any time upon
ninety (90) days’ prior written notice provided that all Schedules noted above
that rely on this Schedule have been terminated prior to termination of this
Schedule. Upon the early termination of any Service(s) in this Schedule, Early
Termination Fees equal to 100% of all actual stranded costs caused by the early
termination shall be charged on a monthly basis for so long as such stranded
costs exist.

Transition: Transition out of Services or applications in this Schedule by
Recipient must be planned and agreed to by Provider. Due to interdependency of
applications and Services provided in this Schedule, failure to communicate and
plan transition by Recipient with Provider may limit or reduce Services provided
by Provider.

Provider: BMS

Recipient: MJN

Point of Contact, Recipient: Derek Faughn

Point of Contact, Provider: Susan Liddie

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

40



--------------------------------------------------------------------------------

EXHIBIT A

BASE IT SERVICES SUPPORT

Services Summary Description

The Services to be provided by Provider under this Exhibit shall generally be
described as Base IT Services Support. Except where specifically excluded, the
Services include, but are not limited to, continued use and support of the
underlying Provider technologies that enable voice and electronic data
communications (Network Services) and access to required business applications
and data (Application Hosting) for all business functions, operations and
locations of Recipient plus other core services as explained in the Provider’s
IM Services Catalog.

The Services provided in Exhibit A are required to provide the Services in
Exhibits B, C and D. Exhibit A must be the last Exhibit terminated in Schedule 3
and is required for Schedule 4.

Scope of Services

The Services included in the Base IT Services Support shall include, but not be
limited to, the following IT Services as defined in the Provider’s IM Service
Catalog:

 

  •  

Accounts and Access

 

  •  

Application Hosting

 

  •  

Authentication and Identity Management Services

 

  •  

Business Continuity (Disaster Recovery Planning)

 

  •  

Cellular, Paging and Wireless for support for Company owned and supported
cellular, paging and interactive-paging equipment.

 

  •  

Document Management Services

 

  •  

External Partner Services

 

  •  

Network (Voice and Data components)

 

  •  

Call Center Support

 

  •  

Outsourced Services Management, Supplier Management and Supplier Audit Services
for Provider’s service providers. Excludes suppliers or agreements acquired by
Recipient.

 

  •  

Remote Access

 

  •  

Information Security Services except where noted below

 

  •  

Systems Integration Services

 

  •  

Telephone and voicemail services

These Services shall include Installation Qualification documentation required
for all hardware or equipment as defined by Provider’s policies.

Limitations to the scope of this Exhibit:

 

  •  

Computer Investigation Services – The collection and storage of data for human
resources investigations (the “Computer Investigation Services”) shall be
provided at request of Recipient. Analysis of the collected data is outside the
scope of the Services and will not be performed by Provider. The Computer
Investigation Services will only be provided to the Recipient to the extent that
(i) Provider determines in good faith that Recipient has taken the necessary
steps in the relevant local market to allow for such Services to be provided by
Recipient (including, but not limited to, Recipient obtaining employees’
consent, notifications to Recipient employees of Recipient’s monitoring

 

41



--------------------------------------------------------------------------------

 

policy (e.g., banners)) and (ii) it is permissible under local law. Data will be
provided in Provider’s standard collection format. Custom requests by Recipient
such as requests to change data format, separate or segregate existing collected
data for Recipient’s use or create new solutions to separate data for Recipient
shall be at Recipient’s expense and considered a separate project under Exhibit
D.

 

  •  

Service Center Support: Activities or requests to integrate Provider and
Recipient or Recipient’s service provider service centers is not included in the
scope of this Service and would be considered a separate project under Exhibit
D.

 

  •  

Domain Name Registration: The process of registering and renewing centrally
managed domain names shall be included in the scope of this Exhibit. Domain
names that have been registered outside of the central administration process
cannot be managed under this Exhibit. Transfer of domain names to Recipient
shall occur at the transition of this function or other process shall be
implemented to allow Provider’s agents continued rights to maintain domain names
for Recipient. Additionally, approval of domain name registration requires the
approval of the Recipient’s Trademark group.

Services Expansion:

Site Expansion – Provider will provide necessary Services and capabilities to
new sites required by Recipient, with Recipient bearing the full cost of
implementation and ongoing operation per Exhibit D.

List of Applications

To the extent that any application listed in the table below will be supported
for Recipient’s use, access to and governance of the application shall be
determined by the Application Owner as listed in the Provider’s system of record
known as Optimize. Additionally, the nature and level of support will be based
on the support provided prior to Separation Date and the list may not be all
inclusive. Any system listed in the table below that has been retired or is in
the process of being retired will be maintained by Provider in that retired
state. Any request by Recipient to reinstate a system from retirement will
result in all costs being borne by Recipient.

 

App

Number

  

Application Name

142419   

A&P MANAGEMENT SYSTEM

152401   

A&P TRACKING SYSTEM MJN

135577   

A&P TRACKING SYSTEM-MJN

135612   

AC NEILSON

133777   

AC NIELSEN

137022   

AC NIELSEN - ADVISOR (ADVISOR)

137483   

AC NIELSON - ADVISOR

143913   

AC NIELSON - ADVISOR (MALAYSIA)

135237   

ACCESS CONTROL

156857   

ACCIST

136715   

ACCOLADE

141360   

ACCOUNT DEFINITION AND MAINTENANCE (ADAM)

142973   

ACCOUNT MANAGER - HK

 

42



--------------------------------------------------------------------------------

App

Number

  

Application Name

135283   

ACCOUNT RECEIVABLE

139384   

ACCOUNT RECONCILIATION TOOL (ART)

155205   

ACS GENERATION

155059   

ACS P&L

133153   

ACTUALS COLLECTION SYSTEM

136926   

ADAM HUMAN RESOURCES (ADAM)

136381   

ADAM, MEXICO

152451   

ADOBE PRESENTER

135330   

ADP

136378   

ADP BRAZIL

143026   

ADP WEB SITE

135051   

ADVANCE PAYMENTS

136360   

AIMS

135183   

ANNOUK

146018   

ANP TRACKING SYSTEM

136384   

APLUS+ GUAYNABO

134318   

APO

136582   

APRICOT

134411   

ARIBA BUYER

139585   

ARTS FOLLOW UP

136385   

ASSETCHECK

137782   

ATLAS CHROMATOGRAPHY SYSTEM MJN-ITO

142922   

ATTESTATIONS

133934   

AUDIT - AUDIT DOCUMENT LIBRARY

135688   

AUDIT - ICS

155266   

AUTO PO - VZLA

134020   

AUTOBANK

135301   

AUTOMATIC COLLECTION

155154   

AUTOMATIC PURCHASE ORDERS

136386   

AVID 2.0

154753   

AZTECH-TEMPLE

155267   

BACKORDER MANAGEMENT

144767   

BACSTEL

155157   

BALANCE GENERAL

141867   

BALANCED SCORECARD MEAD JOHNSON

135068   

BANK RECONCILIATION (CONCILIACION BANCARIA)

136136   

BELGIUM INTRANET

142118   

BIZRIGHTS

143184   

BLOG CAP 2008

 

43



--------------------------------------------------------------------------------

App

Number

  

Application Name

156107   

BMS RESTAURANT

138883   

BMS UK INTERNET SITE

134993   

BMSACT

135018   

BMSCBR

136389   

BMSCHE

135007   

BMSCTS

135013   

BMSOTS

135022   

BMSPER

135011   

BMSRES

135023   

BMSSCB (CONCILIACION BANCARIA)

135024   

BMSSEG

135089   

BMSSIAV-400

145017   

BMSTH_CAPITAL APPROPRIATION REQUEST (ECAR)

137484   

BMSTH_SIMPLIFY

TBD   

BNP Banc National Paris

155268   

BOX PRODUCT

134950   

BPCS - PR GUAYNABO

134955   

BPCS - MALAYSIA

135433   

BPCS - MEXICO

155555   

BPCS - QMS

153104   

BPCS CHILE

136392   

BPCS COLOMBIA (BPCS)

155307   

BPCS GUAYNABO - WIC PROCESS

149874   

BPCS PERU

141610   

BPCS - SINGAPORE (BPCS)

136399   

BPCS VENEZUELA (BPCS)

140487   

BPCS-HONG KONG (BPCS)

140485   

BPCS-INDIA (BPCS)

140490   

BPCS-INDONESIA (BPCS)

140484   

BPCS-PHILIPPINES (BPCS)

140486   

BPCS-TAIWAN (BPCS)

140488   

BPCS-THAILAND (BPCS)

136583   

BPR BUSINESS PARTNER REQUEST

136401   

BPS

143797   

BUDGET UPLOAD ASIA PACIFIC

136262   

BUILDING ONE

143847   

BW ARIES

PEND   

BW/BI

133172   

CAESAR

 

44



--------------------------------------------------------------------------------

App

Number

  

Application Name

139634   

CALL PLAN

135267   

CAPIT - (TM1 & ARCPLAN)

135026   

CASH BOOK

156357   

CELLOMICS THERMOFISHER HIGH CONTENT SCREENING (HCS

137128   

CENTRO NUTRICIONAL - SUSTAGEN

155060   

CERTIFICADO DE RETENCIONES

134041   

CFT / POSTEBANQUE

137532   

CHEMSTORE MJ

137513   

CHINA - ELEARNING

137713   

CHINA BPCS - MJ

137212   

CHINA COMPUTER PIN & ANTI-FAKE SYSTEM

137972   

CHINA MP2 - MJ

156005   

CHINA- PAYROLL

137968   

CHINA TM1 - MJ

136343   

CITIBANK PAYLINK (INTERFACE)

134845   

CLARIFY

134846   

CLARIFY ERESPONSE

136123   

CLIENT SERVICES WEB SITE

137017   

CLINICAL STUDIES

155504   

CLOSED CAPTION TV

135379   

CMG

134092   

CNC EMATCHER

144772   

COEUK.BMS.COM

136100   

COMMUNICATION EXECUTIVE BULLETINS

133175   

COMMUNICATIONS - EXEC.COM

133176   

COMMUNICATIONS - IN TOUCH

136626   

COMPLIANCE - FINANCIAL CONTROL MANAGEMENT (FCM)

143604   

COMPUSENSE

140584   

COMPUTERIZED CALIBRATION MANAGEMENT SYSTEM

155008   

CONCILIACION INTERCOMPANY

155055   

CONCILIACION TARJETAS DE CREDITO

145466   

CONCUR EXPENSE SERVICE

134907   

CONDOR (GXPHARMA)

155165   

CONFIDENTIAL PARTNERS - PHILIPPINES PAYROLL

149170   

CONSULTANT PLUS

155557   

CONSUMER CONCERN DATABASE

136147   

CONSUMER RELATIONSHIP MANAGEMENT (CRM)

135594   

CONSUMER RESPONSE SYSTEM (CRS)

134856   

CONSUMER TRACKING STUDY (CTS)

 

45



--------------------------------------------------------------------------------

App

Number

  

Application Name

135794   

CONTRACTS ACCRUALS

136261   

CONTRATECH

136412   

CONTROL 15, PHILLIPPINES

155061   

CONTROL DE DESCUENTOS DEL DISTRIBUIDOR

155062   

CONTROL DOCUMENTARIO DESCUENTOS DEL DISTRIUIDOR

153153   

CONVERGYS

136678   

CORPORATE LEGAL AGREEMENT STATUS SYSTEM (CLASS)

155906   

CORPORATE REAL ESTATE

136604   

CORPORATE SECURITY - WEBSITE

134391   

COSMICS

135830   

COTIZACIONES

155556   

CRB

135428   

CREDIT & ACCOUNT RECEIVABLES MGT. SYSTEM

134850   

CRIS 6 (COMPLAINT REACTION/ADVERSE EVENT INQ. SYS)

136268   

CRISP

134920   

CRM

142977   

CRM SYSTEM

143338   

CRM-DATA WAREHOUSING

143028   

CROIX BLEUE WEB SITE

136864   

CUSTOMER INQUIRY

136863   

CUSTOMER RESOURCE CENTER CALENDAR

155063   

CUT OFF

150526   

CV&JOB APPLICATION MANAGEMENT

141814   

CYBRARY

TBD   

DADSU

136865   

DAILY NEWS

133961   

DAS (DOCUMENT ARCHIVAL_MANAGEMENT SYSTEM)

136258   

DAS2

150476   

DASII REPORTING DATABASE

135110   

DATA TRACKER GUAYNABO

139942   

DATA CENTER ACCESS REQUEST

136214   

DATA WAREHOUSE DELIVERY WEB SITE

TBD   

DB Annuaire

PEND   

DB Audit \ Optiva Component

136999   

DB2 CUSTOMER MASTER

152902   

DDD ANALYZER

141764   

Demand de Recruitment

141310   

DEMAND SOLUTIONS FORECAST MANAGEMENT

134067   

DEPARTMENTAL INTRANET PAGES

 

46



--------------------------------------------------------------------------------

App

Number

  

Application Name

138984   

DHL CONNECT

155264   

DIALCA INTERFACE

155103   

DIETHLEM ETMS

143917   

DIRECT MAILING SYSTEM

134400   

DISPOSAL ORDER SYSTEM

136150   

DISTRIBUTOR MANAGEMENT SYSTEM - MJ CHINA

135603   

DM/FSS DATA WAREHOUSE

135251   

DOCFLOW

153654   

DOCUMENTAL PLATFORM MJ MEXICO

135206   

DOMESTIC TRAVEL SYSTEM

136238   

DPP COLOMBIA

135056   

DRAFT PURSUIT

135241   

DSI UK

150927   

DUTCH INTRANET

134083   

EARS

137528   

EASYWAY

155754   

EBI AUTOMATION

137658   

EBI BADGE MANAGEMENT

136260   

ECASH

142975   

ECHO SYNC

142978   

ECSS EDI GATEWAY

135332   

EDI - CANADA

144816   

EDI - GXS SAP SYMPHONY

135846   

EDI - SIAV

136598   

EDI ORDERS DAFNE

151531   

EEOC - CAAMS BUSINESS UNIT MAPPING UTILITY

150676   

EFS

133201   

EHS - OPERATING RESULTS

135242   

EHS INCIDENT ANALYSIS

134922   

E-LEAVE SYSTEM

155257   

ELECTRONIC PAYMENTS - VZLA

136741   

ELECTRONIC SIGNATURES

147766   

EMAIL NOTIFICATION MANAGEMENT SYSTEM

136426   

ENTERPRISE HUB

142619   

EPIC STAR

133781   

EPORTAL

136122   

EPOST

134737   

EREPORTS

142722   

ESOS

 

47



--------------------------------------------------------------------------------

App

Number

  

Application Name

133708   

eSourcing (Frictionless)

135107   

ESS

134097   

ETAFI

135569   

ETMS - THAILAND

134716   

ETRAC

135073   

EVALUATION OF ORDERS

134533   

EVANSVILLE ADDENDUM

141261   

EXADI

135426   

EXCEL-A-RATER

136929   

EXCHANGES AND RETURNS

145568   

EXECCOMM

133203   

EXPENSE REIMBURSEMENT SYSTEM (IBM EXPRES T&E)

137465   

FAC-IT

135462   

FEDEX PACKAGING

148516   

FIDELLO

135342   

FINANCE - CANADA

136947   

FINANCIAL NOTE OF CREDIT

135598   

FINISHED PRODUCT INVENTORY

149824   

FISCAL BOOK RECORDS

155007   

FIXED-ASSETS

135376   

FLEX

144770   

FOCUS

147866   

FORECAST MANAGEMENT SYSTEM MJ

156407   

FORMWARE

135606   

FREE TRADE & SAMPLE ISSUE TRACKING

136870   

FURNITURE SURPLUS CATALOG

140985   

GAT

135240   

GE.PE

134866   

GENESIS DATA WAREHOUSE

136746   

GENESIS TERRITORY ALIGNMENT

137459   

GENTRAN SAP

136721   

GESO

135510   

GET PAID

134117   

GETRAS APPLICATION

137262   

GIFTS - SALES & MARKETING

135725   

GKO

137724   

GLOBAL CALENDAR SERVICE

136679   

GLOBAL CORPORATE MANAGEMENT

136868   

GLOBAL DESIGN

 

48



--------------------------------------------------------------------------------

App

Number

  

Application Name

137723   

GLOBAL EMAIL SERVICE

135772   

GLOBAL MEETINGS MANAGEMENT - MARRS

136125   

GLOBAL METRICS

151883   

GLOBAL SCAN

134790   

GLOBE (GLOBAL LIBRARY OF BRANDING ELEMENTS)

PEND   

GOA WEB APPLICATION

145616   

GOLDFIRE INNOVATOR

155261   

GOVERNMENT PAYROLL RULES

136602   

GOVERNMENT AFFAIRS - WEBSITE

134420   

GOVERNMENT INTERACTIONS

155558   

GRIP

134473   

GROSS MARGIN SYSTEM

133429   

GSSWEB

134474   

HAZARDOUS MTRL TRACKING

137508   

HOGIA

145266   

HP QUALITY CENTER TEST DIRECTOR

137953   

HR 360 DEGREE

136229   

HR DATA WAREHOUSE

137954   

HR FLEET CARD

139236   

HR HORIZONS

136736   

HR MANAGEMENT SYSTEM

135568   

HR MANAGEMENT SYSTEM - THAILAND

136744   

HR REPORTING

137956   

HR REQUEST - THAILAND

136236   

HR@BMS

136127   

HR@NET

144771   

HRDIRECT.BMS.COM

136151   

HRIS

142980   

HRIS - HK

135329   

HRIS, TAIWAN

135154   

HRMS PROFESSIONAL

136350   

HR-USOFT

135244   

HUMANRES

PEND   

Hyperion Essbase Application

135607   

HYPERION PILLAR

150475   

HYPERION-MJN

135715   

IMS SALES ANALYZER - SPAIN

135408   

IN HOUSE SYSTEM - DOMINICAN REPUBLIC

146016   

IN MARKET MANAGEMENT SYSTEM

 

49



--------------------------------------------------------------------------------

App

Number

  

Application Name

156757   

INDIA PAYROLL SYSTEM

135817   

INFINIUM - Indonesia

134138   

INFINIUM-HR

136759   

INSER

138733   

INTEGRATED HCP MASTER

134848   

INTEGRATED RELATIONSHIP MARKETING

139536   

INTEGRATED WEB PLATFORM

133215   

INTERCOMPANY BACKCHARGES

149774   

INTERFACE BPCS WITH SAP FSS

145868   

INTERNAL CERTIFICATE AUTHORITY VERIFICATION SERVICE

154303   

INTERNAL WAREHOUSE REPLENISHMENT (IWR)

136237   

INTERNATIONAL DATA ROSTER WEB

135145   

INTRANET

134942   

INTRANET - MALAYSIA

142944   

INTRANET RH FRANCE

141159   

INTRANET SECURITY SYSTEM

135204   

INTRANET WEBSITE - TAIWAN

135834   

INTRASTAT

135016   

INVOICE CONTROL

143490   

ISIS - MJ - CANADA

134489   

ITO LIST NUMBER DATABASE

136869   

ITO QC/QA TIME EXCEPTIONS

134896   

JDA PORTFOLIO - PROSPACE PLUS

142569   

JDA SPACE PLANNING - MEX

133725   

JET JOURNAL ENTRY

135190   

JOB BID

PEND   

Jobline - 3rd party (New application in process)

144769   

JOBLINEUK

134943   

KOL SYSTEM

149976   

LATIN AMERICA REGIONAL DATA DRUGS DISTRIBUTION(DDD

153505   

LATIN AMERICA SHARE OF MARKET

136784   

LEGACY PRISM HISTORY

134595   

LEGACY QA MICROFILM INDEXING

134597   

LEGACY QA SAMPLES PROCESSING

136503   

LEGACY QUALITY CONTROL STABILITY SAMPLES

133222   

LEGAL - CPI - TRADEMARK SYSTEM

133223   

LEGAL - DOMAIN NAME TRACKING SYSTEM

151481   

LEGAL - EEOC REPORT BULLETIN

133224   

LEGAL - ELECTRONIC FILING SYSTEM/PAIR - PATENTS

 

50



--------------------------------------------------------------------------------

App

Number

  

Application Name

136102   

LEGAL - GIFTS

133226   

LEGAL - LEGAL EXPENSE TRACKING SYSTEM (LETS)

133230   

LEGAL - MEMOTECH/MIS - PATENTS

136455   

LEGAL - TRADEMARK COST TRACKING DATABASE

135738   

LEGAL CONTRACTS

136225   

LEGAL INVOICE TRACKING SYSTEM

143084   

LESSOR

149772   

LEXI-TECH CLIENT TRANSLATION REQUEST

155158   

LIBRO DIARIO

134519   

MAINTENANCE MANAGEMENT

135512   

MANAGEMENT CONTROL

155654   

MANUAL MASTER

134526   

MANUFACTURING BATCH RECORDS

136456   

MANUGISTICS

137506   

MANUGISTICS-FULFILLMENT 7.1.2

134169   

MAPICS

137510   

MARKET SHARE ANALYSIS

134522   

MATERIAL & PRODUCT PERFORMANCE TRACKING

134174   

MAX / JMAX

135417   

MAXIMO (GLOBAL)

135245   

MEAD JOHNSON CHANGE CONTROL

154253   

MEDICAID REPORTING

136937   

MEDICAL SAMPLE

136597   

MEDICAL/FITNESS - BSDI FITNESS

135773   

MEDICAL/FITNESS - MEDGATE

136468   

MEDICHECK, MEXICO, MJN

143029   

MERCER PENSION PLAN WEB SITE

134176   

META4MIND

PEND   

Methane Gas Billing

148968   

MEXICO VACATION SYSTEM

138524   

MICROBIAL VITAMIN ANALYSIS (MVA)

136716   

MICROSOFT PROJECT SERVER 2003

TBD   

MIKROS

137159   

MJ DSI FINANCIAL REPORTING

135268   

MJ INTRANET

137000   

MJ PAYROLL FRON/BACK/INTERFACES

142773   

MJN AWARD PROCESSING

PEND   

MJN DB Promotions (Web Page)

151276   

MJN DCS REPORTING

 

51



--------------------------------------------------------------------------------

App

Number

  

Application Name

144616   

MJN ERS STATISTICAL ANALYSIS & REPORTING

155162   

MJN IDMC

134536   

MJN LIST NUMBER DATABASE

154353   

MJN MF UTILITY JOBS (900 SERIES)

NA   

MJN Miscellaneous Notes DBs - See Remedy 5005

137533   

MJN MSF IC

136732   

MJN PROJECT MANAGEMENT

135385   

MJN SALES FORCE SYSTEM

152802   

MJN TECH INTELLIGENCE

136740   

MJNG BULLETIN BOARD

155163   

MONTHLY CLOSE

143027   

MORNEAU SOBECO WEB SITE

135393   

MRS-MOBILE REPORTING SYSTEM

135498   

MSF HOSPITAL FEEDING SYSTEM

134888   

MSF PRACTITIONER MAINTENANCE

135272   

MSF REPORT TABLE MAINTENANCE

135596   

MSF RESOURCE MGMT

134869   

MSF SALES REPORTING

134180   

NDF - NOTES DE FRAIS

137467   

NEWSEDGE MJ

135723   

NIELSEN - SPAIN

134880   

NOTES FORMS DBS

136733   

NPIS

134192   

NUTS

157257   

NV-PAS

139784   

OASIS

155908   

OFFRES EMPLOIS

138934   

OMNIRIM

133234   

ONEBMS PORTAL

146816   

ONEBMS PORTAL/CANADA COMMUNITY

134899   

ONEBMS PORTAL/MJN RETAIL SALES COMMUNITY

143647   

ONEBMS PORTAL/MJN US MEDICAL SALES COMMUNITY

134220   

ONLINE ADS FRANCE

137950   

ONLINE BOM

137967   

ONLINE ITEM MASTER

136366   

ONLINE LEARNING & DEVELOPMENT

135546   

ONLINE LEAVE

136576   

OPTIMIZE

PEND   

Optiva (PLM - New project)

 

52



--------------------------------------------------------------------------------

App

Number

  

Application Name

137365   

ORACLE CLINICAL / ELECTRONIC DATA CAPTURE

141714   

ORACLE CLINICAL REMOTE DATA CAPTURE/EXTERNAL

142985   

ORACLE HRMS

135253   

ORIME

134208   

OTHER PAYMENTS

137949   

OUTLET CLASSIFICATION

139134   

OWT DATA FEED V3

134211   

OXYGENE

136480   

PACHA

134579   

PACKAGING BATCH RECORDS

138226   

PACKAGING DB

136362   

PACKAGING MATERIAL SPECIFICATION SYSTEM

136481   

PACKAGING MATERIAL SPECIFICATIONS

155554   

PACKSPEC DATABASE - NIJMEGEN

137514   

PAINTRANET

137961   

PANELIST DB

135346   

PASSWORD MANAGEMENT (PSYNCH)

155057   

PAYLINK PERU CHILE

136140   

PAYMENTS ADMINISTRATION IN BANK

151783   

PAYMETRIC

145667   

PAYROLL BMS PL

136365   

PC OPERATION

135430   

PERFORMANCE CONNECTIONS

146116   

PERSISTENT URL

155258   

PETTY CASH - VZLA

137716   

PGPM GSS PORTFOLIO AND PROJECT TOOLSET

147616   

PHA PRO

134576   

PHARMACEUTICAL CHANGE CONTROL SYSTEM

134222   

PHOENIX

155009   

PIRAMIDE DE PROVEEDORES

135575   

PIVOTAL - CRM

151784   

PIVOTAL CRM 5.9

137505   

PIVOTAL CRM V 5.1

135373   

PL INTRANET

153953   

PLANNING, BUDGETING AND PROJECTIONS

133245   

PLATEAU ELMS (LEARNING@BMS)

135093   

PLEIADES

137891   

PMFLA

141266   

POD EVIDENCE

 

53



--------------------------------------------------------------------------------

App

Number

  

Application Name

143897   

POLICIES AND PROCEDURES

142986   

PORTUGAL PAYROLL SYSTEM

155505   

POWER MEASURE LIMITED

136488   

POWER PLAY SALES METRICS

135642   

PPV AND PPV ADJUSTMENTS

134882   

PRACTNR MAILING SYSTEM

134883   

PRACTNR MASTER DB

134884   

PRACTNR SALES CALL

135375   

PREMIERE

144916   

PRESTA

137499   

PRICE & DEAL SETTING SYSTEM

135761   

PRICING & SOURCING - TRANSFER PRICING

155058   

PROCEDURE

135506   

PROCESS AND REPORTS OF AVERAGE COST

135059   

PROCESS BMS DESCRIPTION

137973   

PRODUCT ACCRUALS

134840   

PRODUCT INFORMATION DATABASE

150576   

PRODUCT REPOSITORY

136492   

PRODUCT SALES COLLECTION, PERU

136496   

PROFITABILITY CUBE

135605   

PROMOTIONAL FUNDS MANAGEMENT SYSTEM

138325   

PROSPER - (PROJECT SYSTEM, PLANNING ET REPORTING)

137515   

PUBLICENT

136142   

PURCHASE CUSTOMER ORDER

155253   

PURCHASE PROVISION

143916   

PURCHASING INTRANET

155011   

PURCHASING REGISTRATION BOOK PERU

137963   

PURCHASING REQUEST

135418   

QA INTERLEAF

134593   

QA LDS

154754   

Q-Master

135921   

QUALITY COMPLAINTS INVESTIGATION SYSTEM (QCIS)

155156   

QUARANTINE

134615   

QUASAR

155013   

REGISTRO DE VENTAS PERU

133247   

REMEDY

155155   

REQUISICIONES AUTOMATICAS

145418   

RESERVATIONS

136595   

RESOURCE SCHEDULING AND VERIFICATION PROGRAM RSVP

 

54



--------------------------------------------------------------------------------

App

Number

  

Application Name

140735   

RESOURCELINK SE

155054   

RETENCIONES

137470   

REX RECONCILIATION APPLICATION

TBD   

RIA Checkpoint

152101   

RIGHT FAX (GLOBAL IMPRESS SERVICES)

146019   

RIGHTFAX

153553   

RIGHTFAX MJN

155907   

RISKSAFE

136355   

RTS

135740   

SAC

136748   

SAFARI ALIGNMENT

134885   

SAFARI PROFESSIONAL

136507   

SALARY PLANNING - KADIRI

135310   

SALES CUBE

135516   

SALES DATAMART

136779   

SALES FORCE AUTOMATION

147166   

SALES FORCE E-LEARNING (TUDESARROLLO)

152151   

SALES INFORMATION SYSTEM(SIS) - MJ CHINA

138076   

SALES INTERFACES

135789   

SALES QUOTE MANAGEMENT

136509   

SALES REP LOOKUP

135595   

SALES REPORTING (SILVON DATA TRACKER)

155153   

SALES RETURN & SALES DISCOUNT

144969   

SALES STATISTIC CODE

134141   

SALES STATISTICS

137024   

SALES STATISTICS CUBES

135832   

SALES STATISTICS IN AS/400

134891   

SALES TRAINING WEB SITE

134892   

SAMPLES ACCOUNTABILITY SYSTEM

143354   

SAMPLES CONTROL

134255   

SAMPLES MNGT.

136286   

SANTANDER GLOBAL

PEND   

SAP BCS

136512   

SAP BUSINESS WAREHOUSE (BW)

151426   

SAP DM RELATED PROCESSING (671)

133251   

SAP FDG

146416   

SAP GTS GTP

139184   

SAP HR (VERSION 4.6C)

136513   

SAP ORDER TO CASH (OTC) - SYMPHONY

 

55



--------------------------------------------------------------------------------

App

Number

  

Application Name

135525   

SAP ORDER TO CASH (OTC) HARMONY

156105   

SAP TOUCH POINTS

134949   

SAS BILLING

155955   

SBI WEBSITE

155955   

SBI WEBSITE

135360   

SCANDINAVIAN ABSENCE REPORT

135367   

SCANDINAVIAN CONFERENCE ROOM BOOKING

136515   

SCANDINAVIAN WHO IS WHO INTRANET

137516   

SCANDINTRA.BMS.COM

136517   

SCOP, CANADA

134260   

SECTO

137780   

SECURITY RISK ASSESSMENT APPLICATION

134688   

SECURITY VISITOR WATCH DATABASE

136757   

SESAME

PEND   

SET

139187   

SEVERANCE

136274   

SIAV CSO

135003   

SIAV MEAD JOHNSON

135008   

SIAV SAMPLES MEAD JOHNSON

134937   

SIEBEL SYSTEM

155905   

SIMPLEX GRINNELL

136521   

SIMSAL

134635   

SINGLE ITEM MASTER (SIM)

148266   

SIPREME

134930   

SIS

142519   

SMITH BARNEY

134508   

SMW EVANSVILLE MJN SAMPLEMANAGER LIMS 2002

134944   

SNOP

134269   

SOLRED

135099   

SPANISH ETMS

136739   

SPEC PROPOSAL DATABASE

155453   

SPECTRA

137892   

STAFF BENEFITS SYSTEM

135822   

STAFF SERVICES - FACILITIES WEB APPLICATION

135252   

STANDARD OPERATING PROCEDURE

134723   

STARS

135090   

STATISTIC OF SALES

136141   

STOCK DISTRIBUTOR

137507   

STOCK MONITORING SYSTEM

 

56



--------------------------------------------------------------------------------

App

Number

  

Application Name

137893   

STOCK REQUISITION

138834   

SUN JAVA IDENTITY MANAGER

137158   

SUN JAVA SYSTEM RFID TAG AND SHIP SOLUTION 1.5

134652   

SUPERFUND

133274   

Supplier Link

137964   

SUPPLIER MASTER

136600   

SURVEY WIZARD

134980   

SYC

134855   

SYMPOSIUM WEB APP

146466   

SYNTHESIS FOR PDA WINDOWSMOBILE5

155053   

TAIWAN PAYROLL - KPMG THIRD PARTY

155167   

TALENET (OUTSOURCE)

143025   

TALEO BUSINESS EDITION

133355   

TAX - CORPTAX CS AND EDP

138069   

TAX - CORPTAX ETS AND EDP

151533   

TAX - CORPTAX US COMPLIANCE

146917   

TAX - DBXI

135061   

TAX DISCOUNTS

142770   

TCS VIDEO CONF REQUEST

135423   

TEAMS - PORTUGAL

144161   

TEAMS INTEGRATION

134282   

TEAMSHARE - SPAIN

135243   

TELEPHONE DIRECTORY

135097   

TEMPTATION

136927   

THE RESERVATION FOR OBSOLESCENCE

135238   

TIME RECORDING

150627   

TIME@ADP

134927   

TM/1 - DATA WAREHOUSING SYSTEM(MJ)

151579   

TM1 - BRAZIL

151729   

TM1 ARGENTINA

151733   

TM1 COLOMBIA

151679   

TM1 ECUADOR

142974   

TM1 -HK

151629   

TM1 PERU

134940   

TM1 SERVER & PERPECTIVE 8 - FINANCE DATA ANALYSIS

151732   

TM1 VENEZUELA

136535   

TM1, INDONESIA (TM1)

136539   

TM1, TAIWAN

137498   

TM1_SALES

 

57



--------------------------------------------------------------------------------

App

Number

  

Application Name

136540   

TM1_SERV7

137717   

TOCK - CLOCKWARE

138277   

TRACKWISE - EHS ACTIONS TRACKING

143649   

TRACKWISE - MATERIAL WORKFLOW

136617   

TRAVEL - 14 DAY PRETRIP AUTHORIZATION

137486   

TRAVEL - CENTRAL BILL FORM

133157   

TRAVEL - ETRIP

151480   

TRAVEL - GROUND TRANSPORTATION OPTION

136195   

TRAVEL - PRETRIP EXCEPTION AUTHORIZATION

143494   

TRAVEL - SMALL MEETINGS FORM

133158   

TRAVEL - TRAVELWEB

133202   

TREASURY: ETREASURY - NETTING

135679   

TREASURY: ETREASURY - SPOT TRADES

135758   

TREASURY: ETREASURY - WEB REPORTS

133170   

TREASURY: TREASURY GTM V8.1.2 (GTM)

155159   

TRIAL BALANCE

144516   

TS3

136421   

TURNOVER, MEXICO

138222   

BOSS KADROVIK

156106   

UNPLUGGED

135076   

UPILIB

TBD   

URSSAF

155010   

VALORIZACION DE IMPORTACIONES

135566   

VENDOR MANAGED INVENTORY

135505   

VENDOR MANAGED INVENTORY / INFOREM

155855   

VENDOR MSDS

143185   

VISION CHAIN (CPFR)

137476   

VISTA

135440   

WEB CORPORATE WEB SITE

150224   

WEBMETHODS

134969   

WELFARE SYSTEM

148216   

WFM

133235   

WHITEPAGES

135381   

WHO IS WHO

134304   

WHO’S WHO

134858   

WIC ADMIN DATA WAREHOUSE

134694   

WINS

135228   

WITNESS CALL MONITORING

134305   

WMS

 

58



--------------------------------------------------------------------------------

App

Number

  

Application Name

142620   

WORKBRAIN TIME & ATTENDANCE

135614   

WORKSTATION PLUS

135260   

Xign

134710   

ZEELAND ADDENDUM

155854   

ZEELAND PRODUCTION REPORTING SYSTEM

135286   

RMA

135294   

MATERIAL PROMOTIONAL

135299   

BANKING CONCILIATION

135303   

LIQUIDATION OF IMPORTS

135304   

OBSOLECENCE OF INVENTORIES

135313   

QUOTE CUBE

135314   

INVENTORIES CUBE

136390   

BPCS ARGENTINA

136393   

BPCS ECUADOR AND QMS

136422   

EDI

136925   

FORCE ANALYZER

137535   

DOI CUBE

154853   

SECURITY OF DUTIES

155353   

INTERFACE WITH DISTRIBUTOR

155404   

BPCS ACCOUNTING- NEW MODULES

157457   

PORTALVENEZUELA

135605   

Promotional funds management system

135606   

Free Trade & Sample Issues (FTSI)

135595   

Sales reporting (Silvon data tracker)

135594   

Consumer Response System (CRS)

157658   

BPCS - Vietnam

156957   

Sponsorship Management System

 

59



--------------------------------------------------------------------------------

EXHIBIT B

BUSINESS APPLICATION SUPPORT AND DEVELOPMENT

Services Summary Description

The Services to be provided by Provider under this Exhibit shall be those
services in the Provider’s IM Services Catalog that allow for, but are not
limited to, Data Management, systems administration, application maintenance,
and application development within the production, development, and test
environments for applications shown in the table below. This includes Break/Fix,
Customer Assistance, Required Modifications, and Elective Enhancements based on
Historical Levels. Provider shall not be required to provide any Services in
connection with any applications that are not currently supported by Provider or
that Provider does not have the capability to provide.

All systems and applications shall remain under Provider governance until
operation of an application is transferred to Recipient. Access and use of the
systems and applications shall be in strict accordance with Provider’s policies
and procedures.

The software applications governed by this Exhibit shall change as the
responsibility for support and maintenance transitions to Recipient.

Scope of Services

The systems and applications specified in this Exhibit are those that are
required in the normal course of delivering Provider provided Services and
required to operate the Business in the ordinary course during the Term. Systems
and applications supported, maintained and enhanced by Recipient in their
entirety prior to the commencement of the Term are excluded from the Services
contemplated by this Exhibit.

Costs: During the Term of this Schedule, upgrades of Applications dedicated to
Recipient to remain compliant with vendor support shall be at Recipient’s
expense, including all costs to upgrade or remediate middleware components,
bolt-on systems or other support components. If Recipient does not upgrade,
Recipient shall be responsible for any additional costs for extended support,
additional hardware or services to protect the Provider’s environment,
modifications to middleware or bolt-ons and/or accept reduced SLAs from
Provider.

Where Provider and Recipient share applications, Recipient shall be obligated to
assist Provider in upgrading applications where necessary whether Provider or
Recipient initiated. Where upgrades are Recipient initiated and agreed to by
Provider, these projects would be considered a separate project under Exhibit D.

Master Data Maintenance

Provider, at Historical Levels, as defined in Section 2(d)(i) of this Agreement,
shall be responsible for the IT administration of standard, routine customer and
material master data maintenance during the Term; provided that Provider shall
not provide these Services for any program that may be introduced by Recipient
or the Business after the Closing Date for which Provider lacks the system
capability to accommodate.

 

60



--------------------------------------------------------------------------------

Software

To the extent Provider is contractually permitted to allow for such use,
Recipient may continue to utilize software licensed by Provider for the duration
of the Term to the extent such use occurred during the six (6) months prior to
the Closing Date. In the event that the consent of a third party is required for
such use, the provisions of Section 2.10 of the Separation Agreement shall
govern the securing of such consents.

List of Applications

To the extent that any application listed in the table below will be supported
for Recipient’s use, access to and governance of the application shall be
determined by the Application Owner as listed in the Provider’s system of record
known as Optimize. Additionally, the nature and level of support will be based
on the support provided prior to Separation Date and the list may not be all
inclusive. Any system listed in the table below that has been retired or is in
the process of being retired will be maintained by Provider in that retired
state. Any request by Recipient to reinstate a system from retirement will
result in all costs being borne by Recipient.

 

App

Number

  

Application Name

137022   

AC NIELSEN - ADVISOR (ADVISOR)

135237   

ACCESS CONTROL

156857   

ACCIST

141360   

ACCOUNT DEFINITION AND MAINTENANCE (ADAM)

135283   

ACCOUNT RECEIVABLE

139384   

ACCOUNT RECONCILIATION TOOL (ART)

155205   

ACS GENERATION

155059   

ACS P&L

133153   

ACTUALS COLLECTION SYSTEM

136926   

ADAM HUMAN RESOURCES (ADAM)

136381   

ADAM, MEXICO

152451   

ADOBE PRESENTER

135330   

ADP

136378   

ADP BRAZIL

135051   

ADVANCE PAYMENTS

135183   

ANNOUK

146018   

ANP TRACKING SYSTEM

136384   

APLUS + GUAYNABO

134318   

APO

136582   

APRICOT

134411   

ARIBA BUYER

139585   

ARTS FOLLOW UP

133934   

AUDIT - AUDIT DOCUMENT LIBRARY

135688   

AUDIT - ICS

155266   

AUTO PO - VZLA

 

61



--------------------------------------------------------------------------------

App

Number

  

Application Name

134020   

AUTOBANK

135301   

AUTOMATIC COLLECTION

155154   

AUTOMATIC PURCHASE ORDERS

136386   

AVID 2.0

155267   

BACKORDER MANAGEMENT

155157   

BALANCE GENERAL

141867   

BALANCED SCORECARD MEAD JOHNSON

135068   

BANK RECONCILIATION (CONCILIACION BANCARIA)

136136   

BELGIUM INTRANET

142118   

BIZRIGHTS

143184   

BLOG CAP 2008

156107   

BMS RESTAURANT

138883   

BMS UK INTERNET SITE

134993   

BMSACT

135018   

BMSCBR

136389   

BMSCHE

135007   

BMSCTS

135109   

BMSLIQ

135013   

BMSOTS

135022   

BMSPER

135011   

BMSRES

135023   

BMSSCB (CONCILIACION BANCARIA)

135089   

BMSSIAV-400

TBD   

BNP Banc National Paris

155268   

BOX PRODUCT

134950   

BPCS - PR GUAYNABO

134955   

BPCS - MALAYSIA

135433   

BPCS - MEXICO

153104   

BPCS CHILE

136392   

BPCS COLOMBIA (BPCS)

155307   

BPCS GUAYNABO - WIC PROCESS

149874   

BPCS PERU

141610   

BPCS- SINGAPORE (BPCS)

136399   

BPCS VENEZUELA (BPCS)

140487   

BPCS-HONG KONG (BPCS)

140485   

BPCS-INDIA (BPCS)

140490   

BPCS-INDONESIA (BPCS)

140484   

BPCS-PHILIPPINES (BPCS)

140486   

BPCS-TAIWAN (BPCS)

 

62



--------------------------------------------------------------------------------

App

Number

  

Application Name

140488   

BPCS-THAILAND (BPCS)

136583   

BPR BUSINESS PARTNER REQUEST

136401   

BPS

143797   

BUDGET UPLOAD ASIA PACIFIC

143847   

BW ARIES

PEND   

BW/BI

133172   

CAESAR

135267   

CAPIT - (TM1 & ARCPLAN)

135026   

CASH BOOK

155060   

CERTIFICADO DE RETENCIONES

137532   

CHEMSTORE MJ

136343   

CITIBANK PAYLINK (INTERFACE)

136123   

CLIENT SERVICES WEB SITE

137017   

CLINICAL STUDIES

135379   

CMG

134092   

CNC EMATCHER

144772   

COEUK.BMS.COM

136100   

COMMUNICATION EXECUTIVE BULLETINS

133175   

COMMUNICATIONS - EXEC.COM

133176   

COMMUNICATIONS - IN TOUCH

136626   

COMPLIANCE - FINANCIAL CONTROL MANAGEMENT (FCM)

155008   

CONCILIACION INTERCOMPANY

155055   

CONCILIACION TARJETAS DE CREDITO

134907   

CONDOR (GXPHARMA)

135794   

CONTRACTS ACCRUALS

136412   

CONTROL 15, PHILLIPPINES

155061   

CONTROL DE DESCUENTOS DEL DISTRIBUIDOR

155062   

CONTROL DOCUMENTARIO DESCUENTOS DEL DISTRIUIDOR

136678   

CORPORATE LEGAL AGREEMENT STATUS SYSTEM (CLASS)

136604   

CORPORATE SECURITY - WEBSITE

134391   

COSMICS

135830   

COTIZACIONES

135428   

CREDIT & ACCOUNT RECEIVABLES MGT. SYSTEM

136268   

CRISP

136864   

CUSTOMER INQUIRY

136863   

CUSTOMER RESOURCE CENTER CALENDAR

155063   

CUT OFF

141814   

CYBRARY

TBD   

DADSU

 

63



--------------------------------------------------------------------------------

App

Number

  

Application Name

136865   

DAILY NEWS

133961   

DAS (DOCUMENT ARCHIVAL_MANAGEMENT SYSTEM)

136258   

DAS2

150476   

DASII REPORTING DATABASE

135110   

DATA TRACKER GUAYNABO

139942   

DATA CENTER ACCESS REQUEST

136214   

DATA WAREHOUSE DELIVERY WEB SITE

TBD   

DB Annuaire

136999   

DB2 CUSTOMER MASTER

152902   

DDD ANALYZER

141764   

Demand de Recruitment

141310   

DEMAND SOLUTIONS FORECAST MANAGEMENT

134067   

DEPARTMENTAL INTRANET PAGES

138984   

DHL CONNECT

155264   

DIALCA INTERFACE

134400   

DISPOSAL ORDER SYSTEM

135603   

DM/FSS DATA WAREHOUSE

153654   

DOCUMENTAL PLATFORM MJ MEXICO

135206   

DOMESTIC TRAVEL SYSTEM

136238   

DPP COLOMBIA

135056   

DRAFT PURSUIT

135241   

DSI UK

150927   

DUTCH INTRANET

134083   

EARS

137528   

EASYWAY

135332   

EDI - CANADA

144816   

EDI - GXS SAP SYMPHONY

135846   

EDI - SIAV

151531   

EEOC - CAAMS BUSINESS UNIT MAPPING UTILITY

133201   

EHS - OPERATING RESULTS

135242   

EHS INCIDENT ANALYSIS

134922   

E-LEAVE SYSTEM

155257   

ELECTRONIC PAYMENTS - VZLA

136741   

ELECTRONIC SIGNATURES

147766   

EMAIL NOTIFICATION MANAGEMENT SYSTEM

136426   

ENTERPRISE HUB

142619   

EPIC STAR

133781   

EPORTAL

136122   

EPOST

 

64



--------------------------------------------------------------------------------

App

Number

  

Application Name

134737   

EREPORTS

133708   

eSourcing (Frictionless)

135107   

ESS

134716   

ETRAC

135073   

EVALUATION OF ORDERS

134533   

EVANSVILLE ADDENDUM

141261   

EXADI

135426   

EXCEL-A-RATER

136929   

EXCHANGES AND RETURNS

145568   

EXECCOMM

133203   

EXPENSE REIMBURSEMENT SYSTEM (IBM EXPRES T&E)

137465   

FAC-IT

135462   

FEDEX PACKAGING

135342   

FINANCE - CANADA

136947   

FINANCIAL NOTE OF CREDIT

135598   

FINISHED PRODUCT INVENTORY

155007   

FIXED-ASSETS

144770   

FOCUS

147866   

FORECAST MANAGEMENT SYSTEM MJ

136870   

FURNITURE SURPLUS CATALOG

140985   

GAT

135240   

GE.PE

137459   

GENTRAN SAP

135510   

GET PAID

137262   

GIFTS - SALES & MARKETING

135725   

GKO

137724   

GLOBAL CALENDAR SERVICE

136679   

GLOBAL CORPORATE MANAGEMENT

136868   

GLOBAL DESIGN

137723   

GLOBAL EMAIL SERVICE

135772   

GLOBAL MEETINGS MANAGEMENT - MARRS

151883   

GLOBAL SCAN

134790   

GLOBE (GLOBAL LIBRARY OF BRANDING ELEMENTS)

PEND   

GOA WEB APPLICATION

155261   

GOVERMENT PAYROLL RULES

136602   

GOVERNMENT AFFAIRS - WEBSITE

134420   

GOVERNMENT INTERACTIONS

134473   

GROSS MARGIN SYSTEM

133429   

GSSWEB

 

65



--------------------------------------------------------------------------------

App

Number

  

Application Name

134474   

HAZARDOUS MTRL TRACKING

145266   

HP QUALITY CENTER TEST DIRECTOR

136229   

HR DATA WAREHOUSE

139236   

HR HORIZONS

136736   

HR MANAGEMENT SYSTEM

136744   

HR REPORTING

136236   

HR@BMS

136127   

HR@NET

144771   

HRDIRECT.BMS.COM

135329   

HRIS, TAIWAN

135244   

HUMANRES

PEND   

Hyperion Essbase Application

135607   

HYPERION PILLAR

150475   

HYPERION-MJN

135715   

IMS SALES ANALYZER - SPAIN

146016   

IN MARKET MANAGEMENT SYSTEM

135817   

INFINIUM - Indonesia

134138   

INFINIUM-HR

134848   

INTEGRATED RELATIONSHIP MARKETING

139536   

INTEGRATED WEB PLATFORM

133215   

INTERCOMPANY BACKCHARGES

149774   

INTERFACE BPCS WITH SAP FSS

145868   

INTERNAL CERTIFICATE AUTHORITY VERIFICATION SERVIC

136237   

INTERNATIONAL DATA ROSTER WEB

142944   

INTRANET RH FRANCE

141159   

INTRANET SECURITY SYSTEM

135204   

INTRANET WEBSITE - TAIWAN

135016   

INVOICE CONTROL

143490   

ISIS - MJ - CANADA

134489   

ITO LIST NUMBER DATABASE

136869   

ITO QC/QA TIME EXCEPTIONS

133725   

JET JOURNAL ENTRY

PEND   

Jobline - 3rd party (New application in process)

144769   

JOBLINEUK

153505   

LATIN AMERICA SHARE OF MARKET

134595   

LEGACY QA MICROFILM INDEXING

134597   

LEGACY QA SAMPLES PROCESSING

136503   

LEGACY QUALITY CONTROL STABILITY SAMPLES

133222   

LEGAL - CPI - TRADEMARK SYSTEM

 

66



--------------------------------------------------------------------------------

App

Number

  

Application Name

133223   

LEGAL - DOMAIN NAME TRACKING SYSTEM

151481   

LEGAL - EEOC REPORT BULLETIN

133224   

LEGAL - ELECTRONIC FILING SYSTEM/PAIR - PATENTS

136102   

LEGAL - GIFTS

133226   

LEGAL - LEGAL EXPENSE TRACKING SYSTEM (LETS)

133230   

LEGAL - MEMOTECH/MIS - PATENTS

136455   

LEGAL - TRADEMARK COST TRACKING DATABASE

135738   

LEGAL CONTRACTS

136225   

LEGAL INVOICE TRACKING SYSTEM

155158   

LIBRO DIARIO

135512   

MANAGEMENT CONTROL

134526   

MANUFACTURING BATCH RECORDS

136456   

MANUGISTICS

137506   

MANUGISTICS-FULLFILMENT 7.1.2

134169   

MAPICS

137510   

MARKET SHARE ANALYSIS

134522   

MATERIAL & PRODUCT PERFORMANCE TRACKING

134174   

MAX / JMAX

135417   

MAXIMO (GLOBAL)

135245   

MEAD JOHNSON CHANGE CONTROL

136937   

MEDICAL SAMPLE

136597   

MEDICAL/FITNESS - BSDI FITNESS

135773   

MEDICAL/FITNESS - MEDGATE

134176   

META4MIND

PEND   

Methane Gas Billing

148968   

MEXICO VACATION SYSTEM

TBD   

MIKROS

137159   

MJ DSI FINANCIAL REPORTING

135268   

MJ INTRANET

142773   

MJN AWARD PROCESSING

PEND   

MJN DB Promotions (Web Page)

151276   

MJN DCS REPORTING

155162   

MJN IDMC

134536   

MJN LIST NUMBER DATABASE

154353   

MJN MF UTILITY JOBS (900 SERIES)

NA   

MJN Miscellaneous Notes DBs - See Remedy 5005

136732   

MJN PROJECT MANAGEMENT

136740   

MJNG BULLETIN BOARD

155163   

MONTHLY CLOSE

 

67



--------------------------------------------------------------------------------

App

Number

  

Application Name

134180   

NDF - NOTES DE FRAIS

137467   

NEWSEDGE MJ

134880   

NOTES FORMS DBS

136733   

NPIS

157257   

NV-PAS

139784   

OASIS

155908   

OFFRES EMPLOIS

138934   

OMNIRIM

133234   

ONEBMS PORTAL

146816   

ONEBMS PORTAL/CANADA COMMUNITY

134220   

ONLINE ADS FRANCE

136576   

OPTIMIZE

PEND   

Optiva (PLM - New project)

137365   

ORACLE CLINICAL / ELECTRONIC DATA CAPTURE

141714   

ORACLE CLINICAL REMOTE DATA CAPTURE/EXTERNAL

135253   

ORIME

134208   

OTHER PAYMENTS

137949   

OUTLET CLASSIFICATION

134211   

OXYGENE

136480   

PACHA

134579   

PACKAGING BATCH RECORDS

136481   

PACKAGING MATERIAL SPECIFICATIONS

155057   

PAYLINK PERU CHILE

136140   

PAYMENTS ADMINISTRATION IN BANK

151783   

PAYMETRIC

135430   

PERFORMANCE CONNECTIONS

146116   

PERSISTENT URL

155258   

PETTY CASH - VZLA

137716   

PGPM GSS PORTFOLIO AND PROJECT TOOLSET

147616   

PHA PRO

134576   

PHARMACEUTICAL CHANGE CONTROL SYSTEM

134222   

PHOENIX

155009   

PIRAMIDE DE PROVEEDORES

151784   

PIVOTAL CRM 5.9

137505   

PIVOTAL CRM V 5.1

135373   

PL INTRANET

153953   

PLANNING, BUDGETING AND PROJECTIONS

133245   

PLATEAU ELMS (LEARNING@BMS)

135093   

PLEIADES

 

68



--------------------------------------------------------------------------------

App

Number

  

Application Name

137891   

PMFLA

141266   

POD EVIDENCE

143897   

POLICIES AND PROCEDURES

136488   

POWER PLAY SALES METRICS

135642   

PPV AND PPV ADJUSTMENTS

134882   

PRACTNR MAILING SYSTEM

134883   

PRACTNR MASTER DB

134884   

PRACTNR SALES CALL

135761   

PRICING & SOURCING - TRANSFER PRICING

155058   

PROCEDURE

135506   

PROCESS AND REPORTS OF AVERAGE COST

135059   

PROCESS BMS DESCRIPTION

137973   

PRODUCT ACCRUALS

134840   

PRODUCT INFORMATION DATABASE

150576   

PRODUCT REPOSITORY

136492   

PRODUCT SALES COLLECTION, PERU

136496   

PROFITABILITY CUBE

138325   

PROSPER - (PROJECT SYSTEM, PLANNING ET REPORTING)

136142   

PURCHASE CUSTOMER ORDER

155253   

PURCHASE PROVISION

155011   

PURCHASING REGISTRATION BOOK PERU

135921   

QUALITY COMPLAINTS INVESTIGATION SYSTEM (QCIS)

155156   

QUARANTINE

134615   

QUASAR

155013   

REGISTRO DE VENTAS PERU

133247   

REMEDY

155155   

REQUISICIONES AUTOMATICAS

136595   

RESOURCE SCHEDULING AND VERIFICATION PROGRAM RSVP

155054   

RETENCIONES

137470   

REX RECONCILIATION APPLICATION

TBD   

RIA Checkpoint

153553   

RIGHTFAX MJN

135740   

SAC

136507   

SALARY PLANNING - KADIRI

135310   

SALES CUBE

135516   

SALES DATAMART

136779   

SALES FORCE AUTOMATION

147166   

SALES FORCE E-LEARNING (TUDESARROLLO)

135789   

SALES QUOTE MANAGEMENT

 

69



--------------------------------------------------------------------------------

App

Number

  

Application Name

155153   

SALES RETURN & SALES DISCOUNT

144969   

SALES STATISTIC CODE

134141   

SALES STATISTICS

137024   

SALES STATISTICS CUBES

135832   

SALES STATISTICS IN AS/400

134891   

SALES TRAINING WEB SITE

134892   

SAMPLES ACCOUNTABILITY SYSTEM

143354   

SAMPLES CONTROL

134255   

SAMPLES MNGT.

136286   

SANTANDER GLOBAL

PEND   

SAP BCS

136512   

SAP BUSINESS WAREHOUSE (BW)

151426   

SAP DM RELATED PROCESSING (671)

133251   

SAP FDG

146416   

SAP GTS GTP

139184   

SAP HR (VERSION 4.6C)

136513   

SAP ORDER TO CASH (OTC) - SYMPHONY

135525   

SAP ORDER TO CASH (OTC) HARMONY

156105   

SAP TOUCH POINTS

134949   

SAS BILLING

135360   

SCANDINAVIAN ABSENCE REPORT

135367   

SCANDINAVIAN CONFERENCE ROOM BOOKING

136515   

SCANDINAVIAN WHO IS WHO INTRANET

137516   

SCANDINTRA.BMS.COM

136517   

SCOP, CANADA

134260   

SECTO

137780   

SECURITY RISK ASSESSMENT APPLICATION

134688   

SECURITY VISITOR WATCH DATABASE

136757   

SESAME

PEND   

SET

139187   

SEVERANCE

136274   

SIAV CSO

135003   

SIAV MEAD JOHNSON

135008   

SIAV SAMPLES MEAD JOHNSON

136521   

SIMSAL

134635   

SINGLE ITEM MASTER (SIM)

148266   

SIPREME

142519   

SMITH BARNEY

134508   

SMW EVANSVILLE MJN SAMPLEMANAGER LIMS 2002

 

70



--------------------------------------------------------------------------------

App

Number

  

Application Name

134269   

SOLRED

135099   

SPANISH ETMS

136739   

SPEC PROPOSAL DATABASE

135822   

STAFF SERVICES - FACILITIES WEB APPLICATION

135252   

STANDARD OPERATING PROCEDURE

134723   

STARS

135090   

STATISTIC OF SALES

136141   

STOCK DISTRIBUTOR

138834   

SUN JAVA IDENTITY MANAGER

134652   

SUPERFUND

133274   

Supplier Link

137964   

SUPPLIER MASTER

136600   

SURVEY WIZARD

134980   

SYC

133355   

TAX - CORPTAX CS AND EDP

138069   

TAX - CORPTAX ETS AND EDP

146917   

TAX - DBXI

135061   

TAX DISCOUNTS

142770   

TCS VIDEO CONF REQUEST

134282   

TEAMSHARE - SPAIN

135243   

TELEPHONE DIRECTORY

136927   

THE RESERVATION FOR OBSOLESCENCE

135238   

TIME RECORDING

150627   

TIME@ADP

134927   

TM/1 - DATA WAREHOUSING SYSTEM(MJ)

151733   

TM1 COLOMBIA

142974   

TM1 -HK

151629   

TM1 PERU

134940   

TM1 SERVER & PERPECTIVE 8 - FINANCE DATA ANALYSIS

151732   

TM1 VENEZUELA

136539   

TM1, TAIWAN

137717   

TOCK - CLOCKWARE

138277   

TRACKWISE - EHS ACTIONS TRACKING

143649   

TRACKWISE - MATERIAL WORKFLOW

136617   

TRAVEL - 14 DAY PRETRIP AUTHORIZATION

137486   

TRAVEL - CENTRAL BILL FORM

133157   

TRAVEL - ETRIP

151480   

TRAVEL - GROUND TRANSPORTATION OPTION

136195   

TRAVEL - PRETRIP EXCEPTION AUTHORIZATION

 

71



--------------------------------------------------------------------------------

App

Number

  

Application Name

143494   

TRAVEL - SMALL MEETINGS FORM

133158   

TRAVEL - TRAVELWEB

133202   

TREASURY: ETREASURY - NETTING

135679   

TREASURY: ETREASURY - SPOT TRADES

135758   

TREASURY: ETREASURY - WEB REPORTS

133170   

TREASURY: TREASURY GTM V8.1.2 (GTM)

155159   

TRIAL BALANCE

144516   

TS3

136421   

TURNOVER, MEXICO

TBD   

UNISTAFF

135076   

UPILIB

TBD   

URSSAF

155010   

VALORIZACION DE IMPORTACIONES

135505   

VENDOR MANAGED INVENTORY / INFOREM

137476   

VISTA

135440   

WEB CORPORATE WEB SITE

150224   

WEBMETHODS

133235   

WHITEPAGES

135381   

WHO IS WHO

134304   

WHO’S WHO

135228   

WITNESS CALL MONITORING

134305   

WMS

142620   

WORKBRAIN TIME & ATTENDANCE

135260   

Xign

134710   

ZEELAND ADDENDUM

135286   

RMA

135294   

MATERIAL PROMOTIONAL

135299   

BANKING CONCILIATION

135303   

LIQUIDATION OF IMPORTS

135304   

OBSOLECENCE OF INVENTORIES

135313   

QUOTE CUBE

135314   

INVENTORIES CUBE

136390   

BPCS ARGENTINA

136393   

BPCS ECUADOR AND QMS

136422   

EDI

136925   

FORCE ANALYZER

137535   

DOI CUBE

154853   

SECURITY OF DUTIES

155353   

INTERFACE WITH DISTRIBUTOR

 

72



--------------------------------------------------------------------------------

App

Number

  

Application Name

155404   

BPCS ACCOUNTING - NEW MODULES

157457   

PORTALVENEZUELA

134117   

GETRAS APPLICATION

157658   

BPCS - Vietnam

156957   

Sponsorship Management System

157861   

A&P Tracking System MJN

 

73



--------------------------------------------------------------------------------

EXHIBIT C

WORKPLACE SERVICES

Services Summary Description

The Services to be provided by Provider under this Exhibit shall generally be
described as services provided to support end-user services as listed in the
Provider’s IM Service Catalog. The Services provided include, but are not
limited to:

 

  •  

Desktop Services including:

 

  •  

Deskside support

 

  •  

Desktop management including Desktop/Laptop hardware break/fix

 

  •  

PC lifecycle management

 

  •  

Install, Move, Add, Change (IMACs)

 

  •  

Site Support

 

  •  

Software procurement

 

  •  

Help Desk including:

 

  •  

General support

 

  •  

SAP Help Desk

 

  •  

Sales Force Help Desk

 

  •  

R&D Scientific Help Desk

 

  •  

Messaging and calendaring

 

  •  

Collaboration Services, including but no limited to, eConferencing, Audio,
Video & Web Conferencing.

 

  •  

Print, Fax and Scan services

Scope of Services

These Services shall be provided to Recipient’s employees, contractors and
external business partners to the extent that such Services were provided prior
to Closing Date at Historical Levels as defined in Section 2(d)(i) of this
Agreement. Increase in Services beyond Historical Levels or for new usage not in
place prior to Closing Date will require initiation of a project by Recipient
per Exhibit D and shall mutually be agreed to by Provider and Recipient.

Software

To the extent Provider is contractually permitted to allow for such use,
Recipient may continue to utilize software licensed by Provider for the duration
of the Term to the extent such use occurred during the six (6) months prior to
the Closing Date. In the event that the consent of a third party is required for
such use, the provisions of Section 2.10 of the Separation Agreement shall
govern the securing of such consents.

 

74



--------------------------------------------------------------------------------

EXHIBIT D

IT PROJECT SERVICES

Services Summary Description

It is understood that Recipient will significantly limit new projects, both
Infrastructure and Applications, which rely on Provider Services to those that
are critical for ongoing business continuity and growth. Requests for new
projects and/or relevant to retirement of an application will follow Provider
established policies and procedures for project intake (PGPM) and prioritization
by Provider. Provider is under no obligation to provide Services where technical
capabilities do not exist in the existing Provider’s IM Services Catalog.

The Services to be provided by Provider under this Exhibit shall include, but
not be limited to, those services in the Provider’s IM Services Catalog that
allow for the initiation, execution, and implementation of new Infrastructure or
Application projects. Generally speaking, these Services will be limited to all
supported services required to complete projects for new infrastructure and
applications necessary for the continued operation and growth of Recipient.
Completion of projects shall be in strict accordance with Provider’s policies
and procedures.

Where required, Recipient shall obtain necessary software licenses (“Licensed
Software”) as required by software vendors and applicable laws. Licenses for
Licensed Software currently used by Recipient, and solely for the benefit of
Recipient, shall be transferred by Provider as permitted under the respective
vendor licenses agreements and where agreed by Provider. Any costs incurred by
Provider resulting from a transfer of Licensed Software to Recipient or a vendor
required renegotiation of Provider Licensed Software will be borne by Recipient.

Delivery of agreed projects will be in compliance with Service Level Agreements
of Provider and their designated providers. Recipient will bear the full cost of
all Project Services.

List of Projects

 

PGPM Project ID

  

Project Name

2005-0791   

MJN Product Lifecycle Management Implementation

2007-0224   

MJN Global Quality Strat - LIMS

2007-0224c   

MJN Global Quality Strat - LIMS CR-c

2007-0224d   

MJN Global Quality Strat - LIMS CR-d

2007-0801   

Big C VMI to EDI

2007-0810   

MJN PLM Construct and Test

2007-0810e   

MJN PLM Construct and Test CR-e

2007-0810f   

MJN PLM Construct and Test CR-f

2007-1105   

Internet Marketing Web Site

2007-1277   

Nijmegen Customs Req Changes

2007-1277a   

Nijmegen Customs Req Changes CR-a

2008-0022   

ZIPP Packaging Automation DCS

2008-0081   

Practitioner Audit and Balancin

2008-0120   

EBI Access Control Upgrades

 

75



--------------------------------------------------------------------------------

PGPM Project ID

  

Project Name

2008-0120a   

EBI Access Control Upgrades CR-a

2008-0204   

MJN Zeeland MSA Switch Upgrade

2008-0204a   

MJN Zeeland MSA Switch Upgrade CR-a

2008-0256   

MJN India Distribution Project

2008-0269   

IWP Help Desk Support

2008-0289   

Regional A&P Tracking System

2008-0290   

To revamp MJ TM1 (MY & SG)

2008-0310   

MJ Phil Web

2008-0310a   

MJ Phil Web CR-a

2008-0360   

MJN SFA System

2008-0360b   

MJN SFA System CR-b

2008-0396   

Project HRIS Extend

2008-0484   

Balance Scorecard Caricom

2008-0484a   

Balance Scorecard Caricom CR-a

2008-0583   

Server upgrade for Hanoi

2008-0608   

Demand Forecast - MJ Thailand

2008-0637   

3PL Lease Line Connect

2008-0643   

MJN SA&R-Tatura Interface

2008-0643b   

MJN SA&R-Tatura Interface CR-b

2008-0648   

MJN NIJ - network expansion

2008-0663   

MJ CDS Integration (Atlas) - ZE

2008-0829   

WINS Ind PC Upgrade

2008-0866   

Central America B2B

2008-0920   

CRM WAN

2008-0921   

SFA JET

2008-0931   

Project Storage

2008-0985   

ETL CanCan for CRM Pivotal

2008-0989   

Mead Johnson Global SOP System

2008-0989a   

Mead Johnson Global SOP System CR-a

2008-0991   

MJN RightFax Upgrade

2008-1036   

Project Minnesota

2008-1037   

MJN IPO APAC BPCS

2008-1039   

MJN IPO SAP

2008-1041   

MJN IPO LATAM BPCS

2008-1042   

MJN IPO Puerto Rico BPCS

2008-1043   

MJN IPO MAPICS Canada

2008-1072   

Importation and PPV

2008-1093   

VPN connection

2008-1104   

CRM Pivotal additional licenses

 

76



--------------------------------------------------------------------------------

PGPM Project ID

  

Project Name

2008-1114   

Project Total (Kenco)

2008-1114a   

Project Total (Kenco) CR-a

2008-1120   

Increase Space of MJCF

2008-1121   

Office Expansion at CHO

2008-1146   

MJN IWP DR at Auburn Hills

2008-1147   

MJN DB Promotions (Web Page)

2008-1165   

OneMJN Portal Analysis

2008-1173   

MJN Project Metro (new office)

2008-1185   

MJN Global Payroll-HRIS Project

2008-1189   

N2N VPN for Tianjin Office

2008-1190   

N2N VPN for Xiamen Office

2008-1191   

N2N VPN for XiAn Office

2008-1246   

Meridian IQ Connectivity Change

2008-1266   

Pulse Website Retirement Projec

2008-1286   

Indonesia Discount Change

2008-1305   

MeadJohnson Community

2008-1326   

MJN Payroll Data Conversion 2

2008-1329   

VMI System

2008-1330   

CRM Enhancement

2008-1334   

MJN Global LIMS 9_2 Dev Server

2008-1336   

Tatura Remote Office

2008-1339   

MJN Executive Support Project

2008-1344   

MJN BPR Master Data

2008-1352   

Cosmics Analysis - MJN IPO

2008-1406   

Perf Connections_MJN IPO

2008-1414   

MJN SOP Sharepoint Solution Est

2008-1415   

Gray Loon Partner access to IWP

2008-1416   

BPCS Implementation Dom Rep

2008-1467   

Loyalty Points program

2008-1478   

Web Support

2008-1506   

MJN IPO ADP Global Data Warehou

2008-1553   

MJN IPO Bank of America A P

2008-1557   

Microbial Vitamin Disaster Rec

2008-1558   

EBI Automation Disaster Rec

2008-1565   

Project New Office Setup

2009-0018   

MJN Vietnam office renovation

2009-0040   

MJ China DMS Roll Out

 

77



--------------------------------------------------------------------------------

SCHEDULE 4

INFORMATION TECHNOLOGY SERVICES PROVIDED BY MJN

Countries: United States, Peru, and Chile (including support for ConvaTec).

Services Summary Description

Provider shall provide client facing support and management of applications (see
table below) for the countries identified. This includes Break/Fix, Customer
Assistance, Required Modifications, and Elective Enhancements based on
Historical Levels. Provider shall not be required to provide any Services in
connection with any applications that are not currently supported by Provider or
that Provider does not have the capability to provide. In addition, upon
completion of any new project identified in this Schedule, Provider and
Recipient shall amend the table below to add the completed project to this
Schedule. All IT support historically provided to Recipient will continue to be
provided except where specifically listed. Additionally, costs required to
separate services prior to or during the term of this Schedule are not included
in the costs and would be incremental to the cost of this Schedule. Recipient
will use Provider-required project intake processes and systems for all requests
made against Services made available by Provider.

All systems and applications shall remain under Provider governance until
operation of an application is transferred to Recipient. Access and use of the
systems and applications shall be in strict accordance with Provider’s policies
and procedures.

Where Provider and Recipient share applications, Recipient shall be obligated to
assist Provider in upgrading applications where necessary whether Provider or
Recipient initiated. Where upgrades are Recipient initiated and agreed to by
Provider, these projects would be considered a separate project under this
Schedule.

The software applications governed by this Schedule shall change as the
responsibility for support and maintenance transitions to Recipient.

All costs and expenses associated therewith (the “Development Costs”) shall be
borne by Recipient.

Without limiting the generality of the foregoing, Recipient shall act as project
manager for the development, construction, testing and implementation of its
computing environment. Recipient agrees that its responsibilities as project
manager shall include preparation (and communication to Provider) of reasonable
project timelines and requirements for technical expertise or specialist
personnel, hiring and supervision of systems integrators or other personnel and
timely delivery, testing and implementation of the computing environment.
Recipient will collaborate with Provider on the development of the project
timelines, with Provider and Recipient approving the project timelines before
any business plans are made to effect change in either the Recipient or Provider
computing or business environments. Provider shall not provide any resources
above and beyond the normal course of delivering Provider-provided Services
required to operate the Business during the Term. Provider reserves the right to
replace, upgrade, or modify its operating procedures and/or software systems at
any time during the Term.

 

78



--------------------------------------------------------------------------------

Services

Client facing IM support only for Indiana Technical Operations in Evansville, IN
including:

 

  •  

Provide functional support and client assistance

 

  •  

Work with 3rd party service providers who provide application technical support

 

  •  

Coordinate required testing for service packs and patches

 

  •  

Provide security coordination consistent with activities as of the Separation
Date

Application support for applications listed in table below to the extent that
Provider was providing services prior to Separation for all countries. Support
includes the following:

 

  •  

System administration

 

  •  

Application maintenance and promote to production

 

  •  

Assist Recipient with transition of applications

 

  •  

Maintain end-user access control

 

  •  

Provide incident and problem resolution

 

  •  

Provide validation services for applications

 

  •  

Database maintenance services where applicable, including data export/imports,
query performance tuning, application PL/SQL management, & data structure design
and implementation

Changes in Services made by Provider during the Term of this Agreement will be
made available to Recipient based on mutual consent, with incremental costs
necessary being borne by Recipient. Discontinuation of Services by Provider will
be made available, on mutual consent, to Recipient with Recipient bearing the
full cost associated with the discontinuation of that Service. Provider must
notify Recipient within one-hundred eighty (180) days for the first twelve
(12) months and ninety (90) days thereafter of any Discontinuation of Services.
Recipient must make a request in writing to Provider for inclusion of any
Additional Services. At time of receipt of Recipients request by Provider,
Provider will within the following thirty (30) days provide a plan of action to
include the requested services as Additional Services or send a rejection of the
Recipients request to the Recipient of their request to be included as
Additional Services. Provider will notify Recipient within fifteen (15) days of
any Change in Services.

New Project Services

It is understood that Recipient will significantly limit new projects, both
Infrastructure and Applications, which rely on Provider Services to those that
are critical for ongoing business continuity and growth. Requests for new
projects and/or relevant to retirement of an application will follow Provider’s
established policies and procedures for project intake (PGPM) and prioritization
by Provider. Provider is under no obligation to provide Services where technical
capabilities do not exist at the Date of Close.

Transition of Services

Provider will provide the support required to transition Services and
applications for Recipient; and such support will be managed as a project under
New Project Services in this Schedule 4 with the cost associated with that
transition borne by Recipient.

 

79



--------------------------------------------------------------------------------

Data Transfers

In relation to data transfers, the following principles shall be adhered to:

 

  •  

Any request to transfer data shall be done as a project per this Schedule with
all costs at an incremental expense to Recipient

 

  •  

Any transferred data shall be transferred in Provider standard format

 

  •  

Any data customization request shall be at an incremental expense to the
Recipient

 

  •  

Data conversion and mapping activities shall be mutually agreed to during
initiation of the project under this Schedule

 

  •  

During the Term, Provider does not commit to segregating data which is
co-mingled, with the exception of financial data, the segregation of which shall
be performed at an incremental expense to the Recipient

Cost

Cost of Services shall be charged each month at a fixed amount as follows:

 

Local Market (Country)

   Foreign
Currency Type    TSA Costs
(in USD)

Chile

   N/A    $ 3,000

Peru

   PEN    $ 9,000

U.S.A.

   N/A    $ 39,000

Total

      $ 51,000

In addition, Recipient shall be obligated to pay increased maintenance and
licensing costs from vendors for software dedicated to Recipient covered under
this Schedule.

Additional Costs

New projects or services agreed to in this Schedule 4 shall be borne by
Recipient as agreed to by acceptance of such projects and services.

Recipient shall be responsible for maintaining a Capital Appropriation Request
(CAR) for the purchase of all new or replacement PCs during the Term.

Modification of Costs during Term

During the Term of this Agreement, Provider and Recipient shall review the
Services provided under this Schedule and the costs charged to provide Services
twice annually. Costs to Services shall be modified for modification of
Provider’s unit price as documented in the Annual Business Plan once per year.
Cost to Services shall be modified twice per year based on volume of Services
used under this Schedule.

Term: Until the date that is thirty-six (36) months after the Separation Date,
with Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional three (3) months; provided that
the Recipient acknowledges and agrees that Schedule 3 must be in effect to
provide the Services listed in this Schedule.

 

80



--------------------------------------------------------------------------------

Early Termination of All Services: Termination by Recipient at any time upon
ninety (90) days’ prior written notice. Upon the early termination of any
Service(s) in this Schedule, Early Termination Fees equal to 100% of all actual
stranded costs caused by the early termination shall be charged on a monthly
basis for so long as such stranded costs exist.

Transition: Transition out of Services or applications in this Schedule by
Recipient must be planned and agreed to by Provider. Due to interdependency of
applications and services provided in this Schedule, failure to communicate and
plan transition by Recipient with Provider may limit or reduce Services provided
by Provider.

Provider: MJN

Recipient: BMS

Point of Contact, Recipient: Susan Liddie

Point of Contact, Provider: Derek Faughn

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

List of Projects

 

Project ID

  

Project Name

    

2008-0829

   WINS Ind PC Upgrade   

2008-0927

   ITO SAP PP-PI Migration   

Applications Supported

 

Application

ID

  

Application Name

    

Country
Supported

    

Division Used

137782    Atlas      US      TechOps    Business Objects      US      TechOps   
Credit Memos      US      TechOps    Discipline System      US      TechOps
134400    Disposal Order System      US      TechOps 135603    DM/FSS Data
Warehouse      US      TechOps 137658    EBI Badge Management      US     
TechOps 135242    EHS Incident Reporting      US      TechOps 136741   
Electronic Signatures Database      US      TechOps 134474    Hazardous Material
Tracking      US      TechOps 134450    Invistics Database/Feed      US     
TechOps 134489    ITO List Number DB      US      TechOps 135190    Job Bid     
US      TechOps 134593    Laboratory Data System (LDS)      US      TechOps
134595    Legacy QA Microfilm Indexing      US      TechOps

 

81



--------------------------------------------------------------------------------

Application

ID

  

Application Name

    

Country
Supported

    

Division Used

134519

   Marcam Maintenance Management System      US      TechOps

134526

   MBR      US      TechOps

134880

   MJN Intranet - Forms Warehouse      US      TechOps

135268

   MJN Intranet - Net-it      US      TechOps

136740

   MJNG Bulletin Board      US      TechOps

136481

   Packaging Material Specification System (PMS)      US      TechOps    Pharm
Door Sheets      US      TechOps

135252

   Pharm SOP DB      US      TechOps

134576

   Pharmaceutical Change Control System      US      TechOps

140584

   ProCal      US      TechOps

135252

   PSG SOP DB      US      TechOps

135418

   QA Interleaf      US      TechOps

134597

   QA Sample Processing      US      TechOps

136503

   QC Stability Samples      US      TechOps

133251

   FDG SAP (Client Facing)      US      TechOps    Scale Calibration Database
     US      TechOps

134688

   Security Visitor Watch System      US      TechOps

134694

   WINS      US      TechOps

149874

   BPCS - ACP      Peru, Chile      Pharma, ConvaTec

149874

   BPCS - ACR      Peru, Chile      Pharma, ConvaTec

155008

   Conciliacion intercompany           Pharma

155061

   Control de Dsctos del Distribuidor      Peru      Pharma

155062

   Control documentario de dsctos del distribuidor           Pharma

136947

   Descuentos del Distribuidor al Mercado      Peru      Pharma

135073

   Evaluación de Pedidos      Peru, Chile      Pharma

149874

   BPCS - CST      Peru, Chile      Pharma

135506

   PROCESS AND REPORTS OF AVERAGE COST      Peru      Pharma

155010

   Valorizacion de Importaciones           Pharma

155007

   Fixed Assets      Peru, Chile      Pharma, ConvaTec

149874

   BPCS - GLD      Peru, Chile      Pharma, ConvaTec

155059

   ACS P&L      Peru, Chile      Pharma

155157

   Balance General           Pharma

155063

   Cut Off           Pharma

155158

   Libro Diario           Pharma

136492

   Product Sales Collection      Peru, Chile      Pharma, ConvaTec

 

82



--------------------------------------------------------------------------------

Application

ID

  

Application Name

    

Country
Supported

    

Division Used

155011

   Purchasing registration book           Pharma

155013

   Registro de Ventas Peru           Pharma

155153

   Sales Return & Sales Discount           Pharma

155159

   Trial Balance           Pharma

136927

   Write Off      Peru, Chile      Pharma, ConvaTec

155054

   Retenciones           Pharma

135061

   TAX DISCOUNTS           Pharma

149874

   BPCS - CSH           Pharma

149874

   BPCS - MLT      Peru, Chile      Pharma, ConvaTec

136140

   Administración de Cheques           Pharma

135068

   BANK RECONCILIATION (CONCILIACION BANCARIA)           Pharma

135026

   CASH BOOK           Pharma

155055

   CONCILIACION TARJETAS DE CREDITO           Pharma

155057

   Paylink Peru Chile      Peru, Chile      Pharma, ConvaTec

135512

   Control de Gestion           Pharma

155060

   Certificado de Retenciones           Pharma

149874

   BPCS - MPS           Pharma

149874

   BPCS - MRP           Pharma    MRP           Pharma    SCOP + Manugistic
(Interface)           Pharma

136929

   Exchanges and Returns      Peru, Chile      Pharma, ConvaTec

136142

   PURCHASE CUSTOMER ORDER      Peru, Chile      Pharma, ConvaTec

136141

   Stock in third Parties           Pharma

149874

   BPCS - BIL      Peru, Chile      Pharma, ConvaTec

149874

   BPCS - ORD      Peru, Chile      Pharma, ConvaTec

155154

   Auto PO      Peru, Chile      Pharma, ConvaTec

149874

   BPCS - PUR      Peru, Chile      Pharma, ConvaTec

155009

   Piramide de Proveedores      Chile      Pharma

155155

   Requisiciones Automaticas      Peru, Chile      Pharma, ConvaTec

155156

   Quarantine           Pharma    Special products control           Pharma

149874

   BPCS - INV      Peru, Chile      Pharma, ConvaTec

149874

   BPCS - SAL           Pharma

136941

   QUOTA OF SALES PHARMA           Pharma

135090

   Statistics of sales      Peru, Chile      Pharma, ConvaTec

136937

   Medical Sample      Peru, Chile      Pharma

 

83



--------------------------------------------------------------------------------

Application

ID

  

Application Name

    

Country
Supported

    

Division Used

151629

   TM1      Peru, Chile      Pharma

135516

   Sales Datamart      Peru      Pharma

136926

   ADAM - CR      Peru, Chile      Pharma, ConvaTec

136926

   ADAM - CV      Peru, Chile      Pharma, ConvaTec

136926

   ADAM - KP      Peru, Chile      Pharma, ConvaTec

136926

   ADAM - NI      Peru, Chile      Pharma, ConvaTec

136926

   ADAM - NS      Peru, Chile      Pharma, ConvaTec

136926

   ADAM - RH      Peru, Chile      Pharma, ConvaTec

136926

   ADAM - PL      Peru, Chile      Pharma, ConvaTec

134976

   ITP      Chile      Pharma

155058

   Procedure      Peru      Pharma    ASAP      Peru      Pharma

154053

   Dashboard New Products Latcan      Peru      Pharma

152251

   Planning of Promotional Material      Peru      Pharma

153104

   BPCS CHILE      Chile      Pharma, ConvaTec

155012

   PURCHASING REGISTRATION BOOK CHILE      Chile      Pharma

155014

   REGISTRO DE VENTAS CHILE      Chile      Pharma

156857

   ACCIST      Peru      Pharma

 

84



--------------------------------------------------------------------------------

SCHEDULE 5

TAX SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below. Additionally,
Provider shall make available a main contact person (the “Main Contact”) to act
on behalf of both Provider and Recipient with respect to global Tax matters of
Recipient. The Main Contact will oversee and coordinate the Services
contemplated in this Schedule 5 and to the extent appropriate in Schedule 6. The
Main Contact will oversee and coordinate external spend on Tax Planning and on
Tax Compliance Services wherever necessary, subject to the approval of
Recipient’s Chief Financial Officer, where such approval shall not be
unreasonably withheld, and where “external spend” shall mean expenditures on
third-party resource(s) in excess of that contemplated by this Agreement for
routine tax planning and tax compliance services. For the avoidance of doubt,
“external spend” shall not include locally budgeted expenditure(s) for
Provider’s direct and indirect costs under this Agreement where such costs
relate to Provider’s employees; or in accordance with Provider’s locally
budgeted expenses, costs pertaining to the outsourcing of routine tax compliance
functions anticipated under this Agreement.

Services

 

Service

  

Description

    

Countries

Preparing Tax Returns   

Provider shall prepare the following Tax Returns, or shall perform the following
Services, as the case may be, provided, however, that Recipient shall provide
Provider with all information necessary to properly prepare such Tax Returns or
perform such Services in a timely manner:

 

•     Preparation of all income Tax Returns and related forms needed or required
by law (at the federal, regional and local levels), including, for the avoidance
of doubt, all Combined State Income Tax Returns and Foreign Tax Returns for any
taxable period ending on or before the Separation Date, and for any taxable
period ending after the Separation Date for so long as this Agreement shall
remain in effect.

 

•     Preparation of all required income Tax extension requests including, for
the avoidance of doubt, all Combined State Income Tax extension requests for any
taxable period ending on or before the Separation Date, and for any taxable
period ending after the Separation Date for so long as this Agreement shall
remain in effect.

     USA, Canada, Argentina, Brazil, Colombia, Dominican Republic, Ecuador,
Mexico, Peru, Puerto Rico, Venezuela, Belgium, Denmark, France, Ireland, Italy,
Netherlands, Nijmegen, Norway, Poland, Portugal, Russia, Spain, Sweden, United
Kingdom, Australia, Hong Kong, India, Indonesia, Taiwan, Vietnam, Guam

 

85



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

•     In the United States, preparation of any Form 5471 relating to the
calendar year (or any portion thereof that begins on or prior to the Separation
Date) in which the Distribution occurs.

 

Provider will provide access to http://home.bms.com/Tax to the extent required
to provide the Services described above.

 

Provider will prepare the following Tax Returns or perform the following
functions as the case may be, in accordance with a schedule (“Tax Preparation
Schedule”) to be determined by the Provider. The Tax Preparation Schedule shall
ensure full compliance with tax filing deadlines (including the extension
thereof when and where applicable) and to the extent applicable the coordination
of the Recipient’s Tax Return filing needs and requirements with those of
Provider for group, fiscal unity or tax consolidation (or similar) purposes,
provided that Recipient shall or shall cause all information necessary to
properly prepare such Tax Returns or to perform such Services in a timely manner
to be delivered or otherwise made available to Provider in accordance with the
Tax Preparation Schedule:

 

(a)    Preparation of: all State Income Tax Returns, all Local Income Tax
Returns, all Federal Income Tax Returns (including, as applicable or required,
in all such cases pro forma Tax Returns).

 

(b)    Preparation of all Income Tax Returns in jurisdictions outside of the
United States.

 

(c)    Preparation of Sales and Use Tax Returns in the United States.

 

(d)    Preparation of Value Added Tax Returns, Goods and Services Tax Returns,
and similar Indirect Tax Returns in jurisdictions outsider of the United States.

 

(e)    Preparation of required extensions of any Tax Return(s) in any
Jurisdiction, as necessary, appropriate and/or required.

 

    

 

86



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

Worldwide Tax
Services    Provider will support worldwide Tax services, including VAT.     
USA, Canada, Argentina, Brazil,         Colombia, Dominican Republic, Ecuador,
Mexico, Peru, Puerto Rico, Venezuela, Belgium, Denmark, France, Ireland, Italy,
Netherlands, Nijmegen, Norway, Poland, Portugal, Russia, Spain, Sweden, United
Kingdom, Australia, Hong Kong, India, Indonesia, Malaysia, Philippines, Taiwan,
Vietnam, Singapore (Operating Company, Holding Company, Triple J Ingredients),
Thailand, China, Guam Accounts payable related tax reporting (i.e., 1099s, 48s)
   Provider will support accounts payable related tax reporting (i.e., 1099s,
480s).      USA, Canada, Argentina, Brazil, Colombia, Dominican Republic,
Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium, Denmark, France,
Ireland, Italy, Netherlands, Nijmegen, Norway, Poland, Portugal, Russia, Spain,
Sweden, United Kingdom, Australia, Hong Kong, India, Indonesia, Taiwan, Guam

 

87



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

Tax services related to PCOPS    Provider will support tax services related to
PCOPS.      Belgium, Denmark, France, Ireland, Italy, Netherlands, Nijmegen,
Norway, Poland, Portugal, Russia, Spain, Sweden, United Kingdom VAT, Sales and
Use Tax Preparation    Provider will support Tax Return preparation solely to
the extent related to VAT, GST, sales and use taxes, and similar Taxes or
imposts.      USA, Canada, Argentina, Brazil, Colombia, Dominican Republic,
Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium, Denmark, France,
Ireland, Italy, Netherlands, Nijmegen, Norway, Poland, Portugal, Russia, Spain,
Sweden, United Kingdom, Australia, Hong Kong, India, Indonesia, Taiwan, Vietnam,
Guam Tax Provision and Reporting    Preparation and submission of all materials
at the State, Federal and International
(ex-US) levels required for the quarterly income Tax provision to ensure
compliance under FAS 109, FAS 5, FAS 123R and FIN 48, and all amendments or
changes thereto. Calculation of the cash tax and effective tax rates in the
United States.      USA, Canada, Argentina, Brazil, Colombia, Dominican
Republic, Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium, Denmark,
France, Ireland, Italy, Netherlands, Nijmegen, Norway, Poland, Portugal, Russia,
Spain, Sweden, United Kingdom, Australia, Hong Kong, India, Indonesia, Malaysia,
Philippines, Taiwan, Vietnam, Singapore

 

88



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

        (Operating Company, Holding Company, Triple J Ingredients), Thailand,
China, Guam Tax Audit support    Provider will perform State and Federal tax
audit support and management functions for Recipient.      USA Capital tax (in
Canada) processing services and payment support    Provider will perform all
services relating to the processing and payment of the Capital tax; Recipient
will reimburse Provider for any and all tax paid.      Canada Federal and
provincial submissions and support    Provider will perform Provincial and
Federal tax audit support and management functions for Recipient.      Canada,
Colombia, Venezuela VAT, Sales and Use tax audit support    Provider will make
available resource and support for the conduct of all VAT, Sales and Use tax and
similar (indirect tax) audits.      USA, Canada, Argentina, Brazil, Colombia,
Dominican Republic, Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium,
Denmark, France, Ireland, Italy, Netherlands, Nijmegen, Norway, Poland,
Portugal, Russia, Spain, Sweden, United Kingdom, Australia, Hong Kong, India,
Indonesia, Taiwan, Vietnam, Thailand, China, Guam Corporate Income Tax Audit
support    Provider will make available resource and support for the conduct of
all corporate income tax audits.      USA, Canada, Argentina, Brazil, Colombia,
Dominican Republic, Ecuador, Mexico, Peru, Puerto Rico, Venezuela, Belgium,
Denmark, France, Ireland, Italy, Netherlands, Nijmegen, Norway,

 

89



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

        Poland, Portugal, Russia, Spain, Sweden, United Kingdom, Australia, Hong
Kong, India, Indonesia, Malaysia, Taiwan, Vietnam, Singapore (Operating Company,
Holding Company, Triple J Ingredients), Thailand, China, Guam Global Tax
Planning Services    Provision of tax planning and tax strategy Services focused
primarily on reducing Recipient’s cash and effective tax rates from the
perspective of a U.S.-based multi-national, but also to include local and
regional tax planning and the support of business operations globally with
advice on tax efficient structures. The scope of such global tax planning
Services shall include direct taxes (i.e., corporate income taxes) and indirect
taxes (i.e., VAT, GST, Sales and Use tax and similar imposts, and customs
duties), but specifically shall exclude other taxes, imposts and levies
including but not limited to other taxes which are not based on income or sales
of products (i.e., real estate taxes and other property taxes). Global tax
planning Services also will include tax analysis and planning for cash
repatriation strategies and for intercompany financing activities.      USA,
Canada, Argentina, Brazil, Colombia, Dominican Republic, Ecuador, Mexico, Peru,
Puerto Rico, Venezuela, Belgium, Denmark, France, Ireland, Italy, Netherlands,
Nijmegen, Norway, Poland, Portugal, Russia, Spain, Sweden, United Kingdom,
Australia, China, Hong Kong, India, Indonesia, Malaysia, Philippines, Thailand,
Taiwan, Vietnam, Singapore (Operating Company, Holding Company, Triple J
Ingredients) Transfer Pricing    Provider shall perform transfer pricing
Services for Recipient, which Services shall include the preparation of transfer
pricing reports and/or documentation required under local law, operational
analysis of transfer prices. Recipient shall be solely responsible for
requesting and communicating to Provider (specifically, to      USA, Canada,
Argentina, Brazil, Colombia, Dominican Republic, Ecuador, Mexico, Peru, Puerto
Rico,

 

90



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

Provider’s Transfer Pricing Group) all in-market transfer pricing changes for
existing products. Provider shall work with recipient to establish in-market
prices for any and all new products, but thereafter Recipient shall be solely
responsible for requesting and communicating to Provider (specifically, to
Provider’s Transfer Pricing Group) all in-market transfer pricing changes. For
the avoidance of doubt, as used in the preceding sentences, “existing products”
shall mean those products which are available for commercial sale in any market
worldwide as of the Separation Date, and “new products” shall mean any products
introduced for commercial sale in any market worldwide on or after the
Separation Date.

 

Further, Provider and Recipient shall use their best efforts to effect a
knowledge transfer from Provider to Recipient over the course of this Agreement
(as such Agreement relates solely to and remains in effect with respect to the
on-going provision of Tax Services) of transfer pricing system/rules in
accordance with principles espoused under Section 482 of the United States
Internal Revenue Code of 1986, as amended, and the Organization for Economic
Cooperation and Development. The objective of the foregoing knowledge transfer
shall be for Recipient to internally provide its own transfer pricing function
and administration by an as yet undefined date which in no event shall occur
later than the last day on which Provider shall be responsible for the
performance of Tax Services pursuant to the terms and conditions of this
Agreement.

     Venezuela, Belgium, Denmark, France, Ireland, Italy, Netherlands, Nijmegen,
Norway, Poland, Portugal, Russia, Spain, Sweden, United Kingdom, Australia,
China, Hong Kong, India, Indonesia, Malaysia, Philippines, Thailand, Taiwan,
Vietnam, Singapore (Operating Company, Holding Company, Triple J Ingredients)

Cost

Cost of U.S.-Provided Services (where “U.S.-Provided Services” are those
provided by or through the Corporate Tax Department of BMS) shall be charged
each month at a fixed amount of $246,000.

Term:

The minimum Term applicable to all Services provided under this Schedule shall
be not less than such period as BMS owns not less than 80% of all classes of MJN
stock outstanding as measured by both vote and value.

 

91



--------------------------------------------------------------------------------

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Doug McCormack

Point of Contact, Provider: Doug McCormack

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

92



--------------------------------------------------------------------------------

SCHEDULE 6

TAX SERVICES PROVIDED BY MJN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Service

  

Description

    

Countries

Preparation of Tax Returns   

Provider shall prepare the following Tax Returns, or shall perform the following
Services, as the case may be, provided, however, that Recipient shall provide
Provider with all information necessary to properly prepare such Tax Returns or
perform such Services in a timely manner:

 

•        Preparation of all corporate income Tax Returns for any taxable period
ending on or before the Separation Date, and for any taxable period ending after
the Separation Date for so long as this Agreement shall remain in effect.

 

•        Preparation of required corporate income Tax extension requests for any
taxable period ending on or before the Separation Date, and for any taxable
period ending after the Separation Date for so long as this Agreement shall
remain in effect.

 

Provider will provide access to http://home.bms.com/Tax to the extent required
to provide the Services described above.

 

Upon the request of Recipient, Provider will prepare the following Tax Returns,
or will perform the following Services, as the case may be, provided, however,
that Recipient shall (i) make its request to Provider as soon as reasonably
practicable but in no event later than sixty (60) days after the Separation Date
and (ii) provide Provider with all information necessary to properly prepare
such Tax Returns or perform such Services in a timely manner:

     Thailand

 

93



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

•        Preparation of all corporate income Tax Returns (including Tax Returns
filed at the federal, regional and/or local level) for any taxable period ending
on or before the Separation Date, and for any taxable period ending after the
Separation Date for so long as this Agreement shall remain in effect.

 

•        Preparation of required extension requests for corporate income Taxes
for the taxable period ending on the Separation Date, and for any taxable period
ending after the Separation Date for so long as this Agreement shall remain in
effect.

 

•        Assistance with the computation of all required estimated corporate
income Tax payments for the portion of the Straddle Period beginning on the day
after the Separation Date.

 

Recipient will be responsible for executing all Tax Returns.

     Worldwide Tax Services    Provider will support worldwide Tax services
including VAT.      Thailand Accounts payable related tax reporting (i.e.,
1099s, 480s)    Provider will support accounts payable related tax reporting
(i.e., 1099s, 480s).      Thailand VAT, Sales and Use Tax Preparation   
Provider will support tax preparation solely to the extent related to VAT, sales
and use Taxes.      Thailand Tax Provision and Reporting    Preparation and
submission of all materials at the State, Federal and International
(ex-US) levels required for the quarterly income Tax provision to ensure
compliance under FAS 109, FAS 5, FAS 123R and FIN 48, and all amendments or
changes thereto.      Thailand Tax Audit support    Provider will perform all
income Tax audit support and management functions for Recipient.      Thailand
VAT, Sales and Use tax audit support    Provider will perform all VAT, Sales and
Use tax and similar (indirect tax) audit support and management functions for
Recipient.      Thailand

 

94



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of THB 232,989.

Term

The minimum term applicable to all Tax Services provided under this Schedule
shall be not less than such period as BMS owns not less than 80% of all classes
of MJN stock outstanding as measured by both vote and value.

Recipient: BMS

Provider: MJN

Point of Contact, Recipient: Kimberley Andrews

Point of Contact, Provider: Monapha Kongmunwatana

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

95



--------------------------------------------------------------------------------

SCHEDULE 7

TREASURY SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide the treasury Services described below, subject to the
terms and conditions of this Agreement (including Section 2 hereof). Such
Services shall be provided in a manner consistent with the scope of Provider’s
operating procedures and configuration of software systems as of the Separation
Date.

Services

Domestic Cash Management:

 

Service

  

Description

    

Countries

Domestic Cash Management   

The treasury Services that Provider will provide are as follows:

 

Bank Activity Reporting

 

•     Collect Recipient’s actual bank balance and transaction activity on behalf
of Recipient

 

•     Record Recipient’s daily cash activity in Treasury system prior to
interface to general ledger (SAP)

 

•     Report cash activity in e-Treasury for companywide access

 

•     Investigate and rectify lack of proper reporting with Recipient’s banks

 

•     Utilize existing Provider relationship bank systems for bank collection
process.

 

•     Manage contingency reporting plans for Recipient when bank systems fail.

 

•     Train Recipient staff

     USA, Canada, Puerto Rico Domestic Cash Management   

Daily Cash Positioning

 

•     Concentrate all cash activity at newly formed Recipient company bank
account

 

•     Process all wire transfers to Recipient’s bank account from collection
banks

     USA, Canada (Puerto Rico to maintain intercompany balances) Domestic Cash
Management   

•     Collect Accounts Payable information from FSS to include in position as
available

 

•     Determine and report Recipient’s cash position and determine settlement of
investments based on expected Recipient cash requirements.

 

•     Provider performs “back office” confirmation processes for Recipient.

     USA

 

96



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

•     Obtain daylight overdraft credit lines, when necessary.

 

•     Perform end of day reconciliation for Recipient activity.

 

•     Maintain I/C balances between Recipient PR

 

•     Train Recipient staff.

       

Treasury Payments

 

•     Provider will use Recipient DOA and existing processes to govern all
payments processed by Provider Treasury and outside of SAP’s normal payable
channels.

 

•     Recipient to adopt Provider Treasury internal control policies. Provider
to notify Recipient of any changes to policies within one week of change.

 

•     Adherence to Provider’s internal controls for all payments processed by
Treasury. Provider will notify Recipient in advance of changes. Recipient shall
adopt internal controls for payments processed by Treasury consistent with those
of the provider.

 

•     Calculate and settle bank fee reimbursements, credit facility fees,
inter-company and third party debt interest payments, interest rate swaps and
bank administrative fees related to financing.

 

•     Settle foreign exchange and investment position placements with banks

 

•     Settle inter-company dividend payments to Provider.

 

•     Settle shareholder payments with transfer agent.

 

•     Train Recipient staff

     USA Domestic Cash Management   

Accounts Payable

 

•     Provider Financial Shared Services (FSS) will continue to process accounts
payable on Provider bank accounts until technical work required is performed for
a full migration of payables to Bank of America.

 

•     FSS will provide accounts payable balances, including netting to Provider
Treasury for weekly settlements between two companies.

     USA

 

97



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

•     FSS will process payroll settlements with ADP from Provider bank accounts
and will include amount in report to Treasury.

 

•     Provider Treasury will settle the inter-company accounts payable balance
from Recipient banks accounts.

       

Bank Account Governance

 

•     Maintain an efficient bank network with banks and recommend banking
solutions based on service needs.

 

•     Project manage all bank services implementations, including the opening
and closing of bank accounts and selection of Recipient’s banks.

 

•     Manage all bank fee negotiations with banks related to cash management
solutions

 

•     Manage the opening and closing of bank accounts in accordance with
Provider & Recipient Treasury signatory requirements.

 

•     Implement necessary banking services to minimize the ability of bank
account fraud

 

•     Maintain authorized signatory lists for Recipient. Provider & Recipient
Treasury and Recipient to be bank account signatories on all Recipient bank
accounts.

     USA Domestic Cash Management   

•     Perform account analysis high level review and report Recipient bank
services fees for intercompany settlement.

 

•     Calculate accounts payable related fees for settlement with Provider,
until separate accounts payable accounts are used for Recipient.

 

•     Perform audit confirmations for external auditors requests.

 

•     Perform annual relationship reviews with Recipient banks.

 

•     Train Recipient staff.

     USA   

Technology

 

•     Maintain security administration function for all Recipient bank system
users under the Provider access profile.

 

•     Maintain security administration function for Treasury system users.

     USA

 

98



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

•     Perform user access reviews for all Recipient users as part of the
Provider access reviews.

 

•     Assign proper segregation of duties access and necessary access controls
for Recipient staff.

       

Budgets & Forecasts

 

Maintenance of a separate Recipient R & D consolidated forecast. Recipient is
responsible for continuing to provide Provider with receipts and disbursement
cash projections (to include payables).

     USA

 

99



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

Domestic and International Pension:   

U.S. DEFINED BENEFIT PENSION PLAN

 

The treasury Services that Provider will provide are as follows:

 

While it is the intent to broadly outsource investment management and day to day
plan administration functions where practical, Provider will continue to provide
Recipient with overall advisory, general oversight, and strategic support
services on an ongoing or as needed basis post-IPO

 

Investment Management

 

•     Investment management responsibilities for the DB plan will be outsourced,
and will be part of a separate contract agreement with a third-party provider
yet to be identified.

 

•     Provider to facilitate transition to third party investment advisors.

 

•     Third party to perform Asset/Liability study, set optimal asset allocation
mix, perform manager searches, monitor performance, etc.

 

•     Third party to provide “Form 5500 Ready” services for IRS tax filing

 

•     Third party to perform weekly disbursements (benefit payments) to plan
administrator (Fidelity)

 

•     Third party to update plan fiduciaries on performance.

 

•     Recipient owns SOX controls associated with outsourced activities.

 

Interaction with Actuaries

 

•     Provider to facilitate actuarial activities with Recipient input.
Actuaries to be appointed by Recipient with recommendations from Provider.

 

Annual Valuation

 

•     Provider to provide support for initial valuation work required at time of
spin, and going forward Provider to provide general oversight role with
Recipient owning the process.

     USA

 

100



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

U.S. DEFINED CONTRIBUTION DC PLAN (401K)

 

FAS 87 Expense Determination/Year-end Disclosures

 

•        Provider provides general oversight role with Recipient owning process.

 

Budget/Projection/Actual Reporting

 

•        Provider provides general oversight role with Recipient owning process.

 

Plan Accounting

 

•        Recipient/FSS own all aspects of pension accounting, financial
statements and disclosures for 2009. Provider/CFR shall support all aspects of
pension accounting and disclosures for 2009 financial statements and shall
provide knowledge transfer to support Recipient’s 2009 requirements.

       

Investment Management

 

•        Investment management responsibilities outsourced to third party
(leverage activities on DB side).

 

•        Third party responsible for manager searches, performance updates, etc.

 

•        Third party to coordinate weekly funding activities with record keeper
(company/employee match).

 

•        Plan accounting including 11 K filing to be completed by
Recipient/Trustee/FSS.

 

•        Third party to provide plan performance update to Recipient Fiduciary.

       

OTHER POST EMPLOYMENT BENEFITS

 

FAS 106/112 (OPEB – Other Post Employment Benefits)

 

•        Recipient to appoint actuary, and Provider to facilitate actuarial
activities with Recipient input.

 

•        Recipient to coordinate data gathering activities related to annual
expense valuations (census, premium rates, employee contributions, etc.)

    

 

101



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

INTERNATIONAL PENSION PLANS (5 DB; 13 DC)

 

•        Recipient/FSS own FAS 106/112 expense determination, accounting, and
reporting (including year end disclosures, with Provider providing general
oversight role).

 

•        Recipient owns budgeting/projection process, with Provider providing
general oversight role.

 

•        Recipient responsible for identifying and implementing SOX controls.

    

 

Worldwide

 

Domestic and International Pension

  

MISCELLANEOUS

 

Investment Management

 

•        Oversight of investment management arrangements to be outsourced to a
global consultant.

 

•        Consultant to establish policy objectives and guidelines as determined
by Recipient Fiduciary.

 

•        Global consultant to provide oversight of investment strategies, asset
allocation mix, perform manager searches, etc.

     Domestic and International Pension   

•        Global consultant to provide plan performance updates to Recipient
Fiduciary.

 

•        Provider to facilitate outsourcing to global consultant, and once
established, minimal Provider involvement required.

       

Interaction with Actuaries

 

•        Provider to facilitate actuarial activities with Recipient input.
Actuaries to be appointed by Recipient. Recommend US-based global consultant be
appointed.

 

Annual Valuation

 

•        Provider to provide support for initial valuation work required at time
of spin, and going forward Provider to provide general oversight role with
Recipient owning the process.

 

FAS Expense Determination and Year-end Disclosures

 

•        Provider provides general oversight role with Recipient owning process.

    

 

102



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

  

Budget/Projection/Actual Reporting

 

•        Provider provides general oversight role and Recipient local finance
directors own the process.

 

•     Local finance directors’s to set FAS expense budgets (5 DB plans) taking
input from actuaries as needed.

 

•        Local Recipient finance directors take ownership of analysis of
financial impact on any plan amendments.

 

•        Expense and funding impact of proposed design changes should be
quantified and evaluated for decision-making purposes.

     Domestic and International Pension   

Plan Accounting

 

•        Recipient/FSS own all aspects of pension accounting. Financial
Statements, disclosures, etc.

       

SOX Controls

 

•        Recipient responsible for identifying and implementing SOX controls.

    

 

103



--------------------------------------------------------------------------------

International Treasury

 

Service

  

Description

    

Legal Entities

International Treasury           

The treasury Services that Provider will provide are as follows:

 

•        In addition to this Agreement, a responsibility grid is in development
to identify the matrix of International Treasury process ownership.

       

Outsourcing

 

•        Provider may seek a third party to enter into an agreement to outsource
International Treasury processes for both the European Treasury Centre (ETC) and
Asia Pacific Treasury (APT) operations during 2009.

 

•        Recipient will be included within the scope of any outsourcing
agreement while Provider continues to maintain majority ownership and control.

 

•        Any outsourcing agreement would be structured to allow for a full
divestiture (or loss of majority control) of Recipient as follows:

 

In the event that Provider divests a part of its business which received the
benefit of the outsourced Treasury Services prior to the divestiture, the third
party will continue to provide the Treasury Services to such divested business,
at Provider’s request, which shall not be withheld unreasonably, for the
remainder of the term of the outsourcing agreement or 12 months, which ever is
longer.

 

•        The intent will be for any outsourcing service provider to act as an
extension of the Provider’s Treasury team in the provision of Services to
Recipient.

 

•        A high level summary of treasury Services potentially covered within
any outsourcing arrangement include:

 

•     Access to daily bank balances

 

•     Cash management

 

•     Cash forecasting

 

•     Cash and currency position determination

     All non-U.S.

 

104



--------------------------------------------------------------------------------

Service

  

Description

    

Legal Entities

International Treasury           

•     Deal determination and execution

 

•     Intercompany netting

 

•     Transaction confirmation and settlement

 

•     Exception reporting and query resolution

 

•     Intercompany revolving and fixed loan activities

 

•     Bank account reconciliations

 

•     Production of accounting records in accordance with US GAAP

       

•        Provider will maintain and control the relationship with and governance
of any outsourcing service provider

       

Banking governance and BIS

 

•        Provider’s and Recipient’s Treasury will maintain one A and one B
signature on all accounts.

 

•        Provide access to the Provider Bank Information System (BIS) for
Recipient entities and accounts, for Recipient staff to submit data.

 

•        Perform required system maintenance and administration.

 

•        Add Recipient approvers to system for Recipient accounts.

     All non-U.S.   

•        Provide Recipient approvers with admin level access for reporting
purposes.

 

•        Train Recipient Treasury staff.

       

Inter-company Netting

 

•        Include Recipient entities in the Provider’s intercompany netting
system where permitted by local market banking regulations.

 

•        Provide Recipient staff with access to netting system.

 

•        Provide Recipient staff with detailed netting calendar of events.

     All including U.S.   

Coordinate trades and communicate foreign exchange rates to enable settlement.

 

Train Recipient staff

    

 

105



--------------------------------------------------------------------------------

Service

  

Description

    

Legal Entities

International Treasury           

Third Party Funding

 

•        Funding (defined as: third party debt, local market facilities, letters
of guarantee, comfort letters, intercompany loans, capitalizations)

 

•     Thresholds for third party debt amounts that can be borrowed will be
governed by Provider and Recipient Board of Directors and subject to Delegation
of Authority.

 

•        Train Recipient’s Treasury on Provider’s procedures and systems.

 

•        Provide Recipient’s Treasury with examples of credit risk calculation
spreadsheets, loan checklists and documents, comfort letters and guarantees,
funds flows, and capitalization memos.

     All non-U.S.   

•        Add Recipient entities and Recipient’s Treasury access to Provider’s
Loans & Investment system to track, by counterparty, outstanding 3rd party debt,
outstanding contingent liabilities, and available facilities.

       

•        Establish lines of credit from BMSIC for Euro markets as required.

 

•     Provide ability to fund or sweep cash.

 

•     Provide Recipient entities and staff access to e-Treasury

     EUR denominated markets, as required           

Foreign Exchange Spot Trading

 

•        Execute foreign exchange spot trades to support 3rd party or
inter-company payments including dividends or inter-company financing
transactions via the Provider’s European Treasury Center on same terms as for
Provider entities

 

•        Train Recipient staff

     All including U.S.

 

106



--------------------------------------------------------------------------------

Service

  

Description

    

Legal Entities

International Treasury           

Repatriation planning and strategy; cash flow and portfolio forecasting

 

•        Access to all Provider tools and Corporate Treasury reporting systems
including Receipts & Disbursements, Loans & Investments, and future Hyperion
balance sheet projection tools.

 

•        Examples of Provider forecasting model and funds flows

 

•        Train Recipient Treasury Staff

     All non-U.S.   

Europe cash pooling

 

•        Full participation in Provider ETC/Citibank cash pool for MJN Nijmegen
to be maintained.

 

•        Cash pooling for other European markets only if required.

 

•        Accounts are zero-balanced daily, with cash transferred to or from
BMSIC.

 

•        Cash balances with BMSIC are interest bearing at standard Provider
inter-company rates

 

•        BMSIC will provide MJN BV (Nijmegen) funding as required for the MJN
European operations.

 

•        Threshold for intercompany lending will be subject to Provider Board of
Directors and Delegation of Authority.

 

•        MJN BV (Nijmegen) to be covered by BMSIC pool cross guarantees.

     Recipient BV (Nijmegen only)   

Cash Management – General

 

•        No active cash management beyond MJN BV (Nijmegen) by Provider’s
Treasury.

 

•        Where applicable to be covered by Schedule 1 to this Agreement.

     All non-U.S.   

Asia Interest Optimization

 

•        Current agreement with Citibank for Asian markets to be extended to
Recipient.

     Asia

 

107



--------------------------------------------------------------------------------

Capital Markets

 

Service

  

Description

    

Countries

Capital Markets   

The treasury Services that Provider will provide are as follows:

 

Domestic Cash Investment and Commercial Paper Issuance

 

•        Provider to execute in accordance with cash investment policy and
provide international oversight.

 

Hedging/Derivatives (foreign exchange, commodity, interest rate)

 

•        Provider to execute based on Recipient’s policy and approval.

 

Counterparty Exposure

 

•        Provider to manage overall risk.

 

FAS Effectiveness Testing

 

•        Provider performs analysis and offer opinion; provided that Recipient
remains accountable.

 

Recipient is responsible for:

 

•        Meeting Provider requirements for interest and foreign exchange
projections, budgeting and analysis.

 

•        Debt covenant compliance.

 

•        FAS effectiveness testing as supported by CFR.

 

•        Capitalized interest.

 

•        Debt analysis.

 

•        Identifying cash needs and summarizing cash balances.

 

•        Ad-hoc analysis as requested by Provider.

     All including US

 

108



--------------------------------------------------------------------------------

Risk Management

 

Service

  

Description

    

Countries

Risk Management / Insurance   

Post IPO

 

•        Provide strategic direction and guidance

 

•        Available to answer general insurance questions

 

•        Follow-up with insurance brokers for timely issuance of insurance
policies.

 

•        Recipient will assume and handle future risk management activities such
as: workers compensation and auto liability claims, product liability claims,
underwriting data for subsequent renewals, coordination with EHS and insurer on
loss prevention activities etc.

     All including US

Cost:

Cost of Services shall be charged each month at a fixed amount of $217,000.
Additionally, Recipient is responsible for all third party costs related to the
Recipient’s activity, included but not limited to bank service and system fees,
programming fees, treasury workstation fees, etc.

Term:

Until the date that is twelve (12) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated on a per
country basis without all other Services being simultaneously terminated.
Following the written notice period and coinciding with the early termination by
the Recipient of any Service(s) in this Schedule, Early Termination Fees equal
to 75% of the monthly cost of such terminated Services shall be charged to
Recipient monthly until the earlier of (i) three (3) months after termination or
(ii) the expiration of the Term of this Schedule.

Extension of Services: Extension at any time upon sixty (60) days’ prior written
notice; provided, however, that the Services set forth in this Schedule may be
extended with respect to a particular country without such Services being
extended with respect to any other country. The length of extension must be
agreed to by both Recipient and Provider. The party that wishes to extend the
Service(s) will be responsible for bearing the cost, unless otherwise agreed to
by the parties.

 

109



--------------------------------------------------------------------------------

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Kevin Wilson

Point of Contact, Provider: Jeremy Willoughby

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

110



--------------------------------------------------------------------------------

SCHEDULE 8

HUMAN RESOURCES SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Service

  

Description

    

Countries

    

Term

Human Resources Administration (employment related issues)   

•        Provider will ensure that the onboarding process for new employees is
in place, including record set-up, initiating the onboarding process, confirming
payroll and benefits enrollment, and providing initial orientation and training.
Provider will provide authorization and tracking mechanisms for absence
management, absence (including sick absence) authorization and recording, time
and attendance tracking, annual leave / annual vacation, maternity and paternity
leave, and other paid and unpaid leaves of absence authorization and tracking.
Provider will implement employee termination / transfers, employee relocations
and international assignments / transfers. Provider will support the
administration of Recipient’s compensation and benefits programs and
administration of Recipient payroll by Recipient’s third-party provider.
Provider will update the IDR (International Data Roster) System on behalf of the
Recipient through September 2009.

 

•        Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

     Argentina, Brazil, Colombia, Mexico (Mexico City), Venezuela, Australia,
India, Taiwan, Belgium, Denmark, France, Ireland, Italy, Norway, Poland,
Portugal, Russia, Spain, Sweden, UK, Puerto Rico (6 months), Canada (until June
30, 2009) Singapore (IDR updates only)     

12 months

(except as set forth in the description or the Countries column)

 

111



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

Internal HR Communications Support    Provider will provide assistance with the
translation, printing and distribution of internal HR employee communications,
including access to translation service providers, on behalf of Recipient.     
Argentina, Brazil, Colombia, Venezuela, Australia, India, Taiwan, Belgium,
Denmark, Ireland, Italy, Norway, Poland, Portugal, Russia, Spain, Sweden, UK
     12 months Staffing Support   

•        Provider will maintain responsibility for recruitment and selection of
applicants, subject to Recipient’s direction, including accessing the applicant
tracking system(s), screening/interviewing of candidates, conducting background
checks (where possible), and managing the offer and acceptance process on behalf
of the Recipient. Provider will post positions and sourced jobs on behalf of the
Recipient. Provider will handle the process of obtaining and verifying
employment references from candidates and verifying candidates’ employment
history (where possible). Provider will provide proof of employment for current
and former employees (where possible) on behalf of Recipient.

 

•        Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

     Argentina, Brazil, Colombia, Mexico (Mexico City), Venezuela, Australia,
India, Taiwan, Belgium, Denmark, France, Italy, Norway, Poland, Portugal,
Russia, Spain, Sweden, UK, Canada (Taleo) (until June 30, 2009), US and Puerto
Rico (Background checks and CHS for 6 months).      12 months (except as set
forth in the Countries column) Medical Services Administration    Provider will
provide Occupational Health Services, including nurses where applicable, on
behalf of the Recipient.      Argentina, Brazil, Colombia, Ecuador, Mexico City,
Puerto Rico, Venezuela, Belgium, France, Ireland, Poland, Portugal, Russia,
Spain, UK, India, US      18 months

 

112



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

Employee Relations   

•        Provider will manage and handle, subject to Recipient’s direction, the
employee/industrial relations process, works council process,
discipline/employee grievance process and redundancy/severance processes on
behalf of the Recipient.

 

•        Provider will assist in preparing and delivering communications to
works councils, where applicable.

 

•        Provider will provide assistance in the negotiations of the collective
bargaining agreement in Delicias, Mexico for up to a 6 month period.

 

•        Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

     Argentina, Brazil, Venezuela, Mexico (Mexico City), Colombia, Australia,
India, Taiwan, Belgium, Denmark, France, Ireland, Italy, Norway, Poland,
Portugal, Russia, Spain, Sweden, UK, Puerto Rico, Mexico (Delicias- 6 Months)
     12 months (except as set forth in the description or in the Countries
column) Payroll Processing    Provider will provide all payroll-related
activities on behalf of the Recipient.      Russia and India      December 31,
2009 (Russia), August 31, 2009 (India) HRIS System   

•        Provider will maintain access to and technical support for local HRIS
systems and IDR on behalf of the Recipient.

 

•        Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

     Argentina, Brazil, Colombia, Mexico, Peru, Venezuela, Australia, India,
Taiwan, Belgium, Denmark, France, Ireland, Italy, Norway, Poland, Portugal,
Russia, Spain, Sweden, UK, Canada (until June 30, 2009), United States (until
June 30, 2009)      No later than September 30, 2009 HRIS Data Maintenance   
Provider will maintain Recipient employee data in local BMS HRIS System via
manual key and in UK only maintain access to employee/manager self service.     
Argentina, Brazil, Colombia, Mexico, Peru, Puerto Rico, Venezuela, Australia,
India, Taiwan, Belgium,      12 months

 

113



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

        Denmark, France, Ireland, Italy, Norway, Poland, Portugal, Russia,
Spain, Sweden, UK, Canada and United States      EAP Support    Provider will
maintain access to Employee Assistance Programs on behalf of the Recipient.     
Argentina, Brazil, Colombia, Venezuela, Australia, India, Ireland, UK      18
months Disability Management/ Workers Compensation Management    Provider will
provide disability case management and workers compensation administration
services on behalf of the Recipient.      Argentina, Brazil, Colombia, Mexico
(Mexico City), Venezuela, Australia, India, Taiwan, Belgium, Denmark, France,
Ireland, Italy, Norway, Poland, Portugal, Russia, Spain, Sweden, UK      18
months Temporary/Contract Workers    Provider will provide full
contract/temporary staffing Services, directly or via outsourcing relationships,
on behalf of the Recipient.      Argentina, Brazil, Colombia, Mexico (Mexico
City), Puerto Rico, Venezuela, Australia, India, Taiwan, Belgium, Denmark,
France, Ireland, Italy, Norway, Poland, Portugal, Russia, Spain, Sweden, UK     
18 months

Cost

Cost of Services shall be charged each month at a fixed amount as follows:

 

Local Market (Country)

   Foreign
Currency Type    TSA Costs (in USD)

Argentina

   ARS    $ 4,492

Brazil

   BRL    $ 23,116

Canada

   CAD    $ 3,950

Colombia

   COP    $ 7,500

Mexico

   MXN    $ 56,000

 

114



--------------------------------------------------------------------------------

Local Market (Country)

   Foreign
Currency Type    TSA Costs (in USD) Venezuela    VEF    $ 14,820 Australia   
AUD    $ 1,325 India    INR    $ 7,250 Taiwan    TWD    $ 15,500 Belgium    EUR
   $ 3,700 France    EUR    $ 10,700 Ireland    EUR    $ 227 Italy    EUR    $
1,400 Netherlands    EUR    $ 1,600 Poland    PLN    $ 7,300 Portugal    EUR   
$ 3,178 Russia    N/A    $ 227 Spain    EUR    $ 14,700 Sweden    SEK    $ 4,000
United Kingdom    GBP    $ 3,632 U.S.A.    N/A    $ 11,330          

Total

      $ 195,947          

Term:

See above.

Early Termination of Services: Termination at any time upon thirty (30) days’
prior written notice; provided, however, that the Services set forth in this
Schedule may be terminated with respect to a particular country without such
Services being terminated with respect to any other country. Notwithstanding the
second sentence of Section 4(b) of the Agreement, individual Services within
this Schedule may be terminated on a per country basis without all other
Services being simultaneously terminated. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) one (1) month after termination or (ii) the expiration of the Term of this
Schedule.

Extension of Services: Extension at any time upon sixty (60) days’ prior written
notice; provided, however, that the Services set forth in this Schedule may be
extended with respect to a particular country without such Services being
extended with respect to any other country. The length of extension must be
agreed to by both Recipient and Provider. The party that wishes to extend the
Service(s) will be responsible for bearing the cost, unless otherwise agreed to
by the parties.

Recipient: MJN

Provider: BMS

 

115



--------------------------------------------------------------------------------

Point of Contact, Recipient: Lynn Clark

Point of Contact, Provider: Sandra Holleran

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

116



--------------------------------------------------------------------------------

SCHEDULE 9

HUMAN RESOURCES SERVICES PROVIDED BY MJN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Service

  

Description

    

Countries

    

Term

Human Resources Administration (employment related issues)   

Provider will ensure that the onboarding process for new employees is in place,
including record set-up, initiating the onboarding process, confirming payroll
and benefits enrollment, and providing initial orientation and training.
Provider will provide authorization and tracking mechanisms for absence
management, absence (including sick absence) authorization and recording, time
and attendance tracking, annual leave / annual vacation, maternity and paternity
leave, and other paid and unpaid leaves of absence authorization and tracking.
Provider will implement employee termination / transfers, employee relocations
and international assignments / transfers. Provider will support the
administration of Recipient’s compensation and benefits programs and
administration of Recipient payroll by Recipient’s third-party provider.
Provider will update the IDR (International Data Roster) System on behalf of the
Recipient through September 2009.

 

Provider will discontinue use of Recipient IT solutions according to Recipient
HRSD implementation plan.

     Peru, Hong Kong, Philippines, Thailand (18 months), Singapore (for select
services not to include IDR), Vietnam (2 months)      12 months (except as set
forth in the Description or the Countries column)

 

117



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

Internal HR Communications Support    Provider will provide assistance with the
translation, printing and distribution of internal HR employee communications,
including access to translation service providers, on behalf of Recipient.     
Peru, Hong Kong, Philippines (6 months), Thailand (18 months), Vietnam
(2 months)      12 months (except as set forth in the Countries column) Staffing
Support    Provider will provide maintain responsibility for recruitment and
selection of applicants, including accessing the applicant tracking system(s)
and Deploy, screening/interviewing of candidates, conducting background checks
(where possible), and managing the offer and acceptance process on behalf of the
Recipient. Provider will post positions and sourced jobs on behalf of the
Recipient. Provider will handle the process of obtaining and verifying
employment references from candidates and verifying candidates’ employment
history (where possible). Provider will provide proof of employment for current
and former employees (where possible) on behalf of Recipient.      Peru, Hong
Kong, Thailand      12 months Medical Service Administration    Provider will
provide Occupational Health Services, including nurses where applicable, on
behalf of the Recipient.      Peru, China (Guangzhou), Philippines, Singapore,
Thailand, Nijmegan, Delicias, U.S.     

18 months

(3 years for U.S.,

12 months for Philippines)

HRIS System    Provider will maintain access to and technical support for local
HRIS systems and IDR on behalf of the Recipient.      Philippines, Hong Kong (9
months), Thailand (9 months), Vietnam      6 months (except as set forth in the
Countries column)

 

118



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

HRIS Data Maintenance   

•        Provider will maintain recipient employee data in local HRIS System via
manual key and/or maintain access to employee/manager self service.

 

•        MJN will discontinue use of Provider IT solutions according to Provider
HRSD implementation plan.

     Philippines (6 months), Hong Kong, Thailand, Vietnam
(2 months)      9 months (except as set forth in the Countries column) Employee
Relations    Provider will manage and handle, subject to the Recipient’s
direction, the employee/industrial relations process, works council process,
discipline/employee grievance process and redundancy/severance processes on
behalf of the Recipient.      Peru, Philippines (6 months), Hong Kong (12
months), Thailand, Vietnam (2 months)      18 months (except as set forth in the
Countries column) Disability Management/ Workers Compensation Management   
Provider will provide disability case management and workers compensation
administration Services on behalf of the Recipient.      Peru, Philippines
(6 months), Thailand, Vietnam (2 months)      18 months (except as set forth in
the Countries column) Temporary/Contract Workers    Provider will provide full
contract/temporary staffing Services, directly or via outsourcing relationships,
on behalf of the Recipient.      Peru, Philippines (12 months), Hong Kong (12
months), Thailand     

18 months

(except as set forth in the Countries column)

Cost

Cost of Services shall be charged each month at a fixed amount as follows:

 

Local Market (Country)

   Foreign
Currency Type    TSA Costs (in USD)

Peru

   PEN    $ 7,280

Hong Kong

   HKD    $ 3,670

Singapore

   N/A    $ 2,250

Thailand

   THB    $ 29,080

Total

      $ 42,280

Term:

See above.

 

119



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon thirty (30) days’
prior written notice; provided, however, that the Services set forth in this
Schedule may be terminated with respect to a particular country without such
Services being terminated with respect to any other country. Notwithstanding the
second sentence of Section 4(b) of the Agreement, individual Services within
this Schedule may be terminated on a per country basis without all other
Services being simultaneously terminated. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) one (1) month after termination or (ii) the expiration of the Term of this
Schedule.

Extension of Services: Extension at any time upon sixty (60) days’ prior written
notice; provided, however, that the Services set forth in this Schedule may be
extended with respect to a particular country without such Services being
extended with respect to any other country. The length of extension must be
agreed to by both Recipient and Provider. The party that wishes to extend the
Services(s) will be responsible for bearing the cost, unless otherwise agreed to
by the parties.

Recipient: BMS

Provider: MJN

Point of Contact, Recipient: Sandra Holleran

Point of Contact, Provider: Lynn Clark

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

120



--------------------------------------------------------------------------------

SCHEDULE 10

HUMAN RESOURCES SERVICES (CORPORATE)

PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Human Resources Services (Corporate) include any Services provided by country
level HR resources at the direction of Corporate HR.

Services

 

Service

  

Description

    

Countries

    

Term

Learning Administration    Provide Plateau Training Management Support Services
utilizing the Plateau Enterprise Learning Management System (ELMS). Provider
Services are to include Recipient administrator access and Recipient
administrator support for the Plateau training management system, which consists
of student record and course maintenance, standard reporting and student
enrollment services for US locations and students. Recipient Services include
support for or access to the Plateau Student Access Module (Web interface for
Plateau). Provider will not host newly developed courses and will not assist
with integrating newly developed content into Plateau. Help Desk support for a
Recipient administrator is available, if needed. Provider access is restricted
to designated Recipient administrators and governed by Provider security
guidelines. Services will be provided on a usage basis, up to the monthly amount
of $12,500. Recipient usage above that amount will result in additional charges
to the Recipient.     

Worldwide

(excluding Hong Kong and Taiwan)

(Note: Materials are English only)

     Until 7/1/2009 Special Learning - Course Development    Provider will
develop online learning courses that will be integrated with Plateau on behalf
of the Recipient following a detailed design document provided by a Recipient
learning professional. Translations would be      Worldwide      18 months

 

121



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

   the responsibility of the recipient. Services will be provided on a usage
basis, up to the monthly amount of $8,333. Recipient usage above that amount
will result in additional charges to the Recipient.           Enterprise-Wide
Online Curriculum for Provider Policy and Procedures    Provider will make the
Provider Corporate Enterprise-Wide Online Curriculum (including Compliance
Training) that Recipient wants to adopt available/accessible to Recipient
employees. Provider will translate the Curriculum into the typical sponsored
languages used today, and Recipient will accept the languages translated by
Provider.      Worldwide      18 months Existing Online Courseware for
Functional Curriculum    Provider will make the existing Provider Online
Courseware for Functional Curriculum available/accessible to Recipient
employees. Provider will translate the Curriculum into the typical sponsored
languages used today, and Recipient will accept the languages translated by
Provider.     

Worldwide

(excluding Hong Kong and Philippines)

     18 months Existing Classroom Courses for Functional Curriculum    Provider
will make the existing Provider Classroom Courses for Functional Curriculum
available/accessible to recipient employees. Provider will translate the
Curriculum into the typical sponsored languages used today, and Recipient will
accept the languages translated by Provider.     

Worldwide

(excluding Hong Kong)

     18 months Leadership Development and Management Curriculum    Provider will
make the Leadership Development and Management Curriculum (including Skillsoft
and eCornell in languages translated by Provider) available/accessible to
Recipient employees. Provider will work to develop annual learning plan based on
Recipient consumption guidelines. Recipient employees will be included in
Provider transitions training. Services will be provided on a usage basis, up to
the monthly amount of $12,500. Recipient usage above that amount will result in
additional charges to the Recipient.     

Worldwide

(excluding Hong Kong and Taiwan)

     18 months

 

122



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

Domestic Relocation Services    Provider will provide full scope of relocation
services, including: policy administration and counseling per the Provider
standard relocation programs and policies, distribution of relocation materials,
use of relocation service providers, home sale and home purchase services,
expense administration and reporting, household goods moves and claims. Full
decision-making responsibility will rest with the Provider Relocation Services
Department, including but not limited to: approval of normal and customary
relocation expenses, decision on the sale of inventory homes, exception requests
per the Provider Exceptions Procedure. Recipient will provide Provider with a
legal written document confirming this arrangement. Standard financial reports
such as the Cartus-generated monthly All Cost Report will be provided to
Recipient. All relocation expenses will be reimbursed and tracked according to
Provider’s established relocation policies by Cartus. For special circumstances,
such as group moves, where an on-site presentation is requested by Recipient,
Recipient will be fully responsible for the cost of travel and lodging for
employee(s) of the Relocation Services Dept. For inpats and expats, Provider
Relocation will provide the normal and customary Services per the benefits
detailed in the employee’s assignment letter. The assignment letter will be
prepared by the Recipient-designated provider and sent to the Relocation
Services Dept for administration. Recipient will be responsible for collection
of monies owed for employees terminating before their two-year commitment. A
spreadsheet will be provided to the designated Recipient person with details of
what has been incurred and what is owed. For tax gross-up      U.S., Puerto Rico
     6 months

 

123



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

   appeals, the designated Recipient Payroll provider will review the employee’s
documents to determine if additional gross-up is needed, and will authorize the
Provider Relocation Services Dept if additional payment is needed.          
Ex-pats/Inpat Services    Provider will process and support employees on
international assignments including assignment letters, maintenance of the
employee balance sheet, relocation services, allowances and assistance, tax
equalization and tax preparation services on behalf of the Recipient.     
Worldwide      6 months HR Operations Support   

•        Provider will provide HR Operations Support on behalf of Recipient
until such time as Recipient has moved to standalone HR service delivery.

 

•        Recipient will discontinue use of Provider IT solutions according to
Provider HRSD implementation plan.

     Worldwide      18 months Performance Management    Provider will maintain
the performance management online tools and materials on behalf of the
Recipient, including access to Performance Connections application for D6+.     
Worldwide      Until 12/31/09 Exit Survey Data    Provider will provide access
to Exit Survey data, including updates, on behalf of Recipient.      US     
Until 12/31/09 Position Profiles    Provider will provide access to global
position profiles, including updates, to the Recipient      Worldwide      Until
12/31/09 HR Shared Drives for OD and Web Sites for OD and Diversity    Provider
will provide access to the Organizational Development Shared Drive and Diversity
Community Web Sites.     

Worldwide

(excluding Malaysia and Singapore)

     6 months Employee Relations    Provider will manage investigations and Tier
3 escalations on behalf of the Recipient in the United States.      United
States      18 months Medical Service Supervision    Provider will provide
Occupational Health Services supervision, including supervision of nurses and
fitness      United States, Mexico (Mexico City and      18 months

 

124



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

   center staff, strategy on workplace violence, substance abuse prevention, and
medical consultation, including but not limited to disability management,
workers’ compensation and travel health, on behalf of the Recipient.     
Delicias), Nijmegan, Philippines, Thailand, China (Guangzhou)      Equity
Compensation Administration   

BMS Corporate Legal Operations will administer the Equity Compensation Plans for
Recipient.

 

Administration will include the following:

 

•        Negotiate and manage outsource relationship with third-party provider,
Smith Barney

 

•        Implementation of the Recipient plans within the Smith Barney database

 

•        Facilitate the design and testing of the many interfaces required by
Smith Barney which contains both employee indicative data and grant/award data

 

•        Oversee the daily transmissions of all equity plan data

 

•        Processing of all grants/awards both on a monthly and annual basis

 

•        Distribution of grant agreements

 

•        Processing of all exercise/vesting transactions

 

•        Preparation of all related accounting, payroll, and tax reports

 

•        Processing of dividend payments relating to unvested restricted stock
reports

 

•        Oversee the processing of the FAS123R reports needed for Recipient’s
footnote disclosures

 

•        Answer employee questions and resolve problems regarding Recipient
equity awards

     Worldwide      12 months

 

125



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

  

•        Monitor Insider Activity/manage Section 16 compliance program in
conjunction with Legal

 

Preparation of data and reports regarding executive compensation for inclusion
in proxy statement and annual report

         

Cost

Cost of Services shall be (i) a one-time fee of $12,000 for the transfer of
Performance Connection’s historical data and (ii) charged each month at a fixed
amount of $86,685.

Term:

See above.

Early Termination of Services: Termination at any time upon thirty (30) days’
prior written notice; provided, however, that the Services set forth in this
Schedule may be terminated with respect to a particular country without such
Services being terminated with respect to any other country. Notwithstanding the
second sentence of Section 4(b) of the Agreement, individual Services within
this Schedule may be terminated on a per country basis without all other
Services being simultaneously terminated. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) one (1) month after termination or (ii) the expiration of the Term of this
Schedule.

Extension of Services: Extension at any time upon sixty (60) days’ prior written
notice; provided, however, that the Services set forth in this Schedule may be
extended with respect to a particular country without such Services being
extended with respect to any other country. The length of extension must be
agreed to by both Recipient and Provider. The party that wishes to extend the
Services(s) will be responsible for bearing the cost, unless otherwise agreed to
by the parties.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Lynn Clark

Point of Contact, Provider: Sandra Holleran

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

126



--------------------------------------------------------------------------------

SCHEDULE 11

COMPLIANCE SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Services

  

Description

    

Countries

Provider Policies and Procedures Repository   

•        Web access to Provider Policies and Procedures (PnP) portal

 

•        Ability to add, change, delete Recipient specific documents on portal
as needed

 

NOTE: Included in Schedule 3, Information Technology Services.

     Global Access / All Recipient countries Records Management    Where records
are stored jointly and storage services were provided by a Provider host, and
contract and records cannot be separated, former host will continue to provide
those services.      All Recipient countries which were previously hosted by
Provider: Puerto Rico, Mexico, Brazil, Colombia, Ecuador, Venezuela, Argentina,
Spain, Portugal, France, Belgium, Italy, Poland, Sweden, Denmark, Norway, UK,
Ireland, Netherlands, Russia, Singapore, Taiwan, China, India, Australia
Provider Records Mgt System   

•        Access to Records Management System (RMS) (NOTE: Included in Schedule
3, Information Technology Services)

 

•        Access to Records Management Web Page (NOTE: Included in Schedule 3,
Information Technology Services)

 

•        Link to Record Retention Schedules

 

•        Link to Legal Hold Notices (MJN Only)

 

A separate section for Recipient will be added to the Community so they can only
see their respective retention schedules.

     Global Access / All Recipient Countries

 

127



--------------------------------------------------------------------------------

Services

  

Description

    

Countries

Provider Records Mgt System & Process Support   

RMS System Operation

 

•        Quality control check over data entered into the RMS for new boxes

 

•        Contact with Kinder for requests through the RMS for document storage,
retrieval and return

 

•        Follow up with users for boxes retrieved from Kinder and outstanding
over specified period

 

Records Management Helpline

 

•        User questions on the Records Management System

 

•        Questions on Records Management process

 

Other

 

•        Assistance with locating boxes loaded into the RMS prior to the June 1,
2007 implementation

 

•        Technical support for the RMS including e-Setup (only with respect to
e-setup questions as they relate to requesting RMS).

     US

Plateau

(Compliance Training)

  

•        Access to utilize Plateau for on-line training and tracking of training

 

NOTE: Included in Schedule 3, Information Technology Services.)

     Global Access / All Recipient countries Plateau Administration   

•        Entering training statistics into Plateau on Recipient behalf (e.g.,
Sales Rep live Compliance training)

 

•     (approx. 14 events will require assistance for each year of the Agreement)

 

•        Establishing training requirements within Plateau (e.g., entering
required read and understand training)

 

•     (approx. 4 events will require assistance for each year of the Agreement)

 

•        Assistance adapting PowerPoint materials into the required Plateau
training formats & entering that training into Plateau (Breeze presentations)

 

•        (approx. 1 event will require assistance for each year of the
Agreement)

 

NOTE:

 

•        Currently, and for the anticipated future, there is no charge for this
service by Provider Global Leaning & Development (GL&D) to Recipient

     US

 

128



--------------------------------------------------------------------------------

Services

  

Description

    

Countries

  

Compliance. In 2009, there is the potential for these Services to be outsourced
which may affect the costing structure and this Agreement.

 

•        Service delivery to Recipient Compliance is assured based on the
approximate 2008 full year statistics (as stated above) for required assistance.
Efforts by Provider GL&D beyond the stated need may affect the costing structure
and this Schedule.

 

•        Service delivery currently provided by Provider GL&D may change in the
future whereby Recipient would develop the expertise internal to Recipient.
Recipient would thereby incur costs to support that internal function.

    

Cost

Cost of Services shall be charged each month at a fixed amount of $4,175.

Term:

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated on a per
country basis without all other services being simultaneously terminated.
Following the written notice period and coinciding with the early termination by
the Recipient of any Service(s) in this Schedule, Early Termination Fees equal
to 75% of the monthly cost of such terminated Services shall be charged to
Recipient monthly until the earlier of (i) three (3) months after termination or
(ii) the expiration of the Term of this Schedule.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Jana Pottorff

Point of Contact, Provider: Ed Leskauskas

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

129



--------------------------------------------------------------------------------

SCHEDULE 12

EHS SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Services

  

Description

    

Countries

    

Term

Corporate EHS Audit Process    Conduct audits pursuant to existing CEHS auditing
plan/schedule.      USA, Mexico, China, Netherlands, Thailand, Philippines     
18 months Corporate EHS Subject Matter Expertise    Provide appropriate EHS
subject matter expertise in areas of wastewater, air pollution control, solid
waste management, process safety, industrial hygiene, and others as needed.     
USA, Mexico, China, Netherlands, Thailand, Philippines, Australia,      18
months Transportation (DOT) Support    Provide appropriate EHS Support for DOT,
as needed.      USA      18 months Policies, Directives, Roles and
Responsibilities    Provide services as needed until Recipient Policies,
Directives, and Roles and Responsibilities can be developed.      USA, Mexico,
China, Netherlands, Thailand, Philippines      18 months Master Services
Agreements (annual support)    Provide for contracted services to continue until
the agreements can be transferred to a new corporate entity.      USA, Mexico,
China, Netherlands, Thailand, Philippines, Australia,      18 months Master
Services Agreements (one-time transition support services)    Transition major
agreements/contracts from Provider to Recipient (e.g., waste disposal contracts;
Professional Service Agreements with major EHS vendors; etc.).      USA, Mexico,
China, Netherlands, Philippines, Australia,      One time within 18 months
Superfund/Remediation Reserve Management    Manage Superfund / Remediation
Reserve program for Recipient facilities.      USA, Mexico, China, Netherlands,
Philippines      18 months

 

130



--------------------------------------------------------------------------------

Services

  

Description

    

Countries

    

Term

Regulatory Issues and Permitting    Assist in tracking new EHS regulations and
permit development and review.      USA, Mexico, China, Netherlands, Philippines
     18 months Directives, Guides and Tools    Provide continuity and transfer
of directives, guidance documents, and data management tools, as needed.     
USA, Mexico, China, Netherlands, Thailand, Philippines      18 months Risk and
Insurance Management    Provide appropriate EHS subject matter expertise related
to FM Global audits.      USA, Mexico, China, Netherlands, Thailand, Philippines
     18 months ChemTrec spill reporting/response (annual support)    Provide
Services related to spill response/ChemTrec paging system.      USA, Mexico,
China, Netherlands      18 months ChemTrec spill reporting/response (one-time
transition support services)    Provide support for Recipient to enter into a
standalone ChemTrec (or similar) spill reporting service agreement.      USA,
Mexico, China, Netherlands      One time within 18 months EHS Data Management
(annual support)   

Ensure access to and availability of all EHS data management programs until
suitable alternatives can be developed.

 

•        Operating Results Database

 

•        MSDS Management System

 

•        EHS Trackwise Database

 

•        EHS Evaluations Trackwise database

 

•        Government Interactions database

 

•        48-hour Incident Report database

 

•        CHWMEG Waste Disposal Audit database

 

•        Third Party Manufacturing Evaluation Tracking database

 

•        EHS Web Site (community)

 

•        ENHESA tool

 

•        Plateau Training System (EHS components)

 

•        PHA Pro

 

•        Safety Statistics Database

 

•        Thermal Hazards Database

 

•        Dust Hazards Database

     USA, Mexico, China, Netherlands, Thailand, Philippines      18 months

 

131



--------------------------------------------------------------------------------

Services

  

Description

    

Countries

    

Term

EHS Data Management

(one-time transition support services)

  

Provide support for transition of CEHS IT services to Recipient entity.

 

•        Includes labor for development and implementation of transition plans

 

•        Transitioning of PHA Pro

     USA, Mexico, China, Netherlands, Thailand, Philippines      One time within
18 months

Cost

Cost of Services shall comprise (a) a one-time cost of $70,000 and (b) a charge
each month at a fixed amount of $35,100, which includes limited travel-related
costs (i.e., two trips; 1 international and 1 domestic; one-week duration each)
incurred in relation to the provision of Corporate EHS Subject Matter Expertise
Service.

Term:

See above.

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of this
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) one (1) month after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Bill P’Pool

Point of Contact, Provider: Susan Voigt

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

132



--------------------------------------------------------------------------------

SCHEDULE 13

LEGAL SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide the Services described below.

Services

 

Services

  

Description

    

Countries

    

Term

External Affairs   

Corporate Policy and Government Affairs will provide expertise at the US Federal
and US State level with the following;

 

•        Strategy Development for US Federal and as needed for US State;

 

•     WIC Policy Initiative to Tighten Eligibility (beginning with Adjunctive
Eligibility);

 

•     Other Reappropriation Initiatives.

 

•        Relationship/Alliance Building & Maintenance of Access for US Federal
and US State;

 

•     Political Contributions;

 

•     Association Memberships;

 

•     External Organization Support.

 

•        Monitoring at the US Federal level through informal networks and
publications; and at the US State level through informal networks, publications,
associations such as NAAG and NCSL, and King & Spalding Group.

 

•        Lobbying at the US Federal and US State level;

 

•     Provider Employees

 

•     Provider Retained Lobbyists

 

•     Provider Ad-Hoc Contracted Lobbyists

 

•     Grass Root Knowledge and Capability as needed.

     US Federal & US State Levels     

12 Months – US Federal

 

18 Months – US State

 

133



--------------------------------------------------------------------------------

Services

  

Description

    

Countries

    

Term

  

•        Required reporting at the US Federal and US State level;

 

•     Monitoring of Federal Requirements,

 

•     Preparation and Submission of Lobbying Reports,

 

•     Preparation and Submission of Political Contributions Reports.

          Patent Administration Support   

Provider Corporate Patent Administration will provide the following;

 

•        Patent Accounts Payable Support (average 2-3 days per month labor) at
$43 per hour. 3 days equals $1032 per month)

 

Memotech License only (Covered in Schedule 3 of this Agreement) No additional
personnel needed to support.

     All Countries (China, Indonesia, Hong Kong, Malaysia, Philippines,
Singapore, Thailand, Vietnam, India, Taiwan, Australia, Spain, Portugal, France,
Belgium, Italy, Poland, Russia, Sweden, Denmark, Norway, Netherlands, United
Kingdom, Ireland, United States, Canada, Puerto Rico, Brazil, Colombia, Ecuador,
Venezuela, Peru, Argentina, Mexico, Dominican Republic)      12 Months BMS
Corporate R&D Informatics   

BMS Corporate R&D Informatics will provide the following;

 

•        Patent Searches utilizing several search engines to support Freedom to
Operate Opinions

 

•        Access to Patent Search Subscription (Covered in Schedule 3 of this
Agreement)

          Corporate Security   

Provider Corporate Security will provide Security services utilizing the
following programs and services: Investigative, Asset Protection/Security
Consultation, Executive Protection/Special Programs, Due Diligence Inquiries,
Confidential Information. These programs, services and associated head counts
will be

provided in the countries indicated;

 

•        Europe/Middle East/Africa (1-Paris, 1-Latina)

     Europe, Middle East, Africa, Asia Pacific, Latin America (Mexico, Central
America, South America, Caribbean). US, Puerto Rico and Canada.      12 Months

 

134



--------------------------------------------------------------------------------

Services

  

Description

    

Countries

    

Term

  

•        Asia Pacific (1-Singapore)

 

•        Canada (1-Montreal)

 

•        Latin America (Mexico, Central America, South America, Caribbean),
(7-Mexico City, 1-Buenos Aires, 1-Sao Paulo, 1-Educador, 1-Colombia)

 

•        Puerto Rico (1-Manati)

 

•        US Corporate Security Support (3-New York)

          Corporate Secretary Services   

Provider Corporate Secretary’s Office will provide the following Services;

 

•        Assist with coordinating annual meetings;

 

•        File required reports with the Secretary of State;

 

•        File Articles of Incorporation, along with any amendments to the
Articles;

 

•        Prepare and update By-laws;

 

•        Keep minutes of shareholder and board meetings;

 

•        Maintain current and shareholder records;

 

•        Maintain data on directors and officers;

 

•        Keep archives of Articles of Incorporation, By-laws, and other basic
records;

 

•        Maintain like records for each subsidiary and affiliates;

 

•        Provide access to Global Entity Management System (GEMS) formerly
Global Corporate Manager (Covered in Schedule 3 of this Agreement);

 

•        Support with transfer of documents post IPO.

    

All Countries (China,

Indonesia, Hong Kong, Malaysia, Philippines, Singapore, Thailand, Vietnam,
India, Taiwan, Spain, Portugal, France, Belgium, Italy, Poland, Russia, Sweden,
Denmark, Norway, Netherlands, United Kingdom, Ireland, United States, Canada,
Puerto Rico, Brazil, Colombia, Ecuador, Venezuela, Peru, Argentina, Mexico,
Dominican Republic)

     3 months

 

135



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount, which is
comprised of the following cost components as follows:2

 

•        External Affairs:

     

Local Market (Country)

   Foreign
Currency Type    TSA Costs (in USD)

U.S.A.

   N/A    $ 44,500

•        Patent Administration Support:

Local Market (Country)

   Foreign
Currency Type    TSA Costs (in USD)

U.S.A.

   N/A    $ 1,032

•        R&D Informatics:

Local Market (Country)

   Foreign
Currency Type    TSA Costs (in USD)

U.S.A.

   N/A    $ 644

•        Corporate Security:

Local Market (Country)

   Foreign
Currency Type    TSA Costs (in USD)

Singapore

   SGD    $ 11,944

France

   EUR    $ 1,867

Italy

   EUR    $ 1,867

Argentina

   ARS    $ 3,012

Brazil

   BRL    $ 3,012

Canada

   CAD    $ 2,686

Colombia

   COP    $ 3,012

Ecuador

   N/A    $ 3,012

Mexico

   MXN    $ 21,081

Puerto Rico

   N/A    $ 2,534

U.S.A.

   N/A    $ 13,359          

Total

      $ 67,384          

•        Corporate Secretary:

Local Market (Country)

   Foreign
Currency Type    TSA Costs (in USD)

U.S.A.

   N/A    $ 12,036

Term:

See above.

 

 

2

Note, the cost components no longer add up correctly with new total.

 

136



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being terminated; provided that Corporate Secretary Services
may be terminated on a per country basis. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) three (3) months after termination or (ii) the expiration of the Term of
this Schedule.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient:

External Affairs – Wendy Thomas

Patent Administration Support – Kofi Kwarteng

R&D Informatics – Kofi Kwarteng

Corporate Security – Art Gann

Corporate Secretary – Kristin Coleman

Point of Contact, Provider:

External Affairs – Dick Thompson

Patent Administration Support – Lou Willie

R&D Informatics – Lou Willie

Corporate Security – Marc Geraci /Tom Pickard

Corporate Secretary – Katherine Kelly

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

137



--------------------------------------------------------------------------------

SCHEDULE 14

OTHER CORPORATE SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide the corporate Services described below.

Services

 

Service

  

Description

    

Countries

Fleet Management    Fleet services will be provided. Provider will oversee
liability insurance, vehicle registration and accident-related matters.     
United States, Puerto Rico, Canada Colombia, Mexico (Mexico City), Venezuela,
India Fleet Vehicle Leases    Provider will provide qualified personnel of
Recipient with an appropriate leased vehicle.      US, Taiwan, France, UK,
Ireland, Netherlands, Sweden, Norway, Denmark, Italy, Spain, Portugal, Poland,
Puerto Rico, Canada BMStudio   

Provider will make creative Services available to Recipient. These Services may
include account management, web design, content development and print
purchasing.

 

Services will be classified as shown below and provided on an as requested basis
at the below rates.

 

•     Tier 1 Original Concept Design

 

•     Tier 2 Secondary Creative

 

•     Tier 3 Simple Creative

 

•     Tier 4 Proofreading/Print Print/Premium Purchasing

     United States GLOBE Marketing Services    The GLOBE team will support
populating and maintaining the creative asset data on the GLOBE web site, The
GLOBE team will provide support and training on the GLOBE creative asset
management application. The GLOBE team will also work with Recipient to capture
and update the various usage rights associated with the licensing of
photography.      United States, Puerto Rico, Canada Apartment Leases   
Provider will provide qualified expat personnel of Recipient with an appropriate
apartment.      Mexico, France, UK

 

138



--------------------------------------------------------------------------------

Cost

BMStudio current pricing for general rate @$81/hr & web design rate @$91/hr;
subject to change upon 30 days’ written notice from Provider.

Cost of GLOBE Marketing Services shall be charged each month at a fixed amount
of $2,917.

Cost of Fleet Management Services shall be charged each month at a fixed amount
of $6,834.

Cost of Fleet Vehicle Leases shall be charged each month at actual cost.
Pursuant to Section 2(f) of the Agreement, no uplift shall be charged for this
Service.

Cost of Apartment Leases shall be charged each month at actual cost. Pursuant to
Section 2(f) of the Agreement, no uplift shall be charged for this Service.

Term:

Fleet Management: Until the date that is 18 months after the Separation Date.

Fleet Vehicle Leases: The Service shall be provided during the term of the
provided vehicle leases, provided that commercially reasonable effort shall be
made to avoid entering into or renewing leases which have terms extending beyond
thirty-six (36) months after the Separation Date.

BMStudio: Until December 31, 2009; provided that the Provider and Recipient will
endeavor in good faith to transition this Service by an earlier date.

GLOBE Marketing Services: Until the date that is 18 months after the Separation
Date, Recipient has the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Apartment Leases: The Service shall be provided during the term of the provided
apartment leases, provided that commercially reasonable effort shall be made to
avoid entering into or renewing leases which have terms extending beyond
thirty-six (36) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice, excluding Fleet Vehicle Leases Services. Notwithstanding the
second sentence of Section 4(b) of the Agreement, individual Services within
this Schedule may be terminated on a per country basis without all other
Services being terminated. In addition to the Recipient’s ongoing obligation to
pay all lease costs (such as termination fees and/or lease payments) for
Apartment Leases or Fleet Vehicle Leases Services, upon the early termination of
any Service(s) in this Schedule, Early Termination Fees equal to 75% of the
monthly cost of such terminated Services shall be charged to Recipient monthly
until the earlier of (i) three (3) months after termination or (ii) the
expiration of the Term of this Schedule.

 

139



--------------------------------------------------------------------------------

Recipient: MJN

Provider: BMS

Point of Contact, Recipient:

 

Service(s)

  

Contact Person

BMStudio, GLOBE Marketing Services

   Nicky Tesh

Fleet Vehicle Leases - US

   Holly D’Amour

Fleet Vehicle Leases - Taiwan

   As per Schedule 44

Fleet Vehicle Leases - France

   As per Schedule 50

Fleet Vehicle Leases - UK

   As per Schedule 59

Fleet Vehicle Leases - Ireland

   As per Schedule 60

Fleet Vehicle Leases - Netherlands

   As per Schedule 58

Fleet Vehicle Leases - Sweden

   As per Schedule 55

Fleet Vehicle Leases - Norway

   As per Schedule 57

Fleet Vehicle Leases - Denmark

   As per Schedule 56

Fleet Vehicle Leases - Italy

   As per Schedule 52

Fleet Vehicle Leases - Spain

   As per Schedule 48

Fleet Vehicle Leases - Portugal

   As per Schedule 49

Fleet Vehicle Leases - Poland

   As per Schedule 53

Fleet Vehicle Leases - Puerto Rico

   As per Schedule 23

Fleet Vehicle Leases - Canada

   As per Schedule 21

Point of Contact, Provider: Fleet Vehicle Leases – Wendy Dymkowski – US, Puerto
Rico & Canada, BMStudio, GLOBE Marketing Services – Tom Chetrick

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

140



--------------------------------------------------------------------------------

SCHEDULE 15

PROCUREMENT SERVICES PROVIDED BY BMS

Services Summary Description

Provider shall provide purchasing system processing, including the conversion of
purchase requisitions into orders and the entry of information to record
requested changes, in a manner consistent in all material respects with past
practices, its usual policies, IT infrastructure and appropriate systems access,
procedures, training and the usual and customary practices, codes and standards
for business procurement, and in accordance with all applicable Laws.

Countries:

USA, Canada, Puerto Rico, Brazil, Colombia, Peru, Argentina, Mexico, Venezuela,
Ecuador, China, Indonesia, Vietnam, Hong Kong, Singapore, Malaysia, Philippines,
Thailand, India, Taiwan, Australia, Spain, France, Belgium, Italy, Poland,
Sweden, Greece, UK, Portugal, Ireland, Denmark, Norway, Netherlands, Russia.

Services

 

Service

    

Description

    

Term

Direct Procurement

Global Sourcing and Contracting - Chemicals/Vitamins/Premixes      Sourcing to
include key category market analysis, strategy development, bid process,
negotiations and supply agreements.      12 months Global Sourcing and
Contracting - Other Packaging - Plastics, Glass, Corrugate, Labels, Secondary
Packaging, Promo, Other      Sourcing to include key category market analysis,
strategy development, bid process, negotiations and supply agreements.      12
months

Global Sourcing and Contracting - Logistics Shared Services - Freight - Ocean
and Air, Freight Forwarding,

Customs Brokers

     Sourcing to include key category market analysis, strategy development, bid
process, negotiations and supply agreements.      12 months Supplier management
and support services for BMS contracted ingredients      Pricing, contract
interpretation and legal support, terms, dispute resolution, quality and service
performance metrics      12 months Systems support for BMS Procurement Tools
     Frictionless, DAS, Xine, SAP, Arriba, Caesar, Supplier Link      24 months

 

141



--------------------------------------------------------------------------------

Service

    

Description

    

Term

Purchasing of Direct Services, to include the supplier payment cycle.     
Frictionless, DAS, Xine, SAP, Arriba, Caesar, Supplier Link      24 months
Indirect Procurement      Global Sourcing and Contract - GRD Clinical Studies
and Medical Education      Sourcing to include key category market analysis,
strategy development, bid process, negotiations and supply agreements.      24
months Global Sourcing and Contracting - Office Supplies, Furniture and Services
     Sourcing to include bid process, negotiations and supply agreements.     
24 months Global Sourcing and Contracting - IT Contractors and Contracted
Services      Sourcing to include bid process, negotiations and supply
agreements.      24 months Global Sourcing and Contracting - Telecommunications
     Sourcing to include bid process, negotiations and supply agreements.     
24 months Global Sourcing and Contracting - Hardware and Software      Sourcing
to include bid process, negotiations and supply agreements.      24 months
Global Sourcing and Contracting - Data Management Support      Sourcing to
include bid process, negotiations and supply agreements.      24 months Global
Sourcing and Contracting - Meetings Management Support      Sourcing to include
bid process, negotiations and supply agreements.      24 months Global Sourcing
and Contracting - Travel Management      Sourcing to include bid process,
negotiations, supply agreements and management of contracted services.      24
months Global Sourcing and Contracting - Fleet      Sourcing to include bid
process, negotiations and supply agreements.      24 months Global Sourcing and
Contracting - Facilities Spend      Sourcing to include bid process,
negotiations and supply agreements.      24 months Global Sourcing and
Contracting - Advertising and Promotion Support      Sourcing to include bid
process, negotiations and supply agreements.      24 months Global Sourcing and
Contracting - HR Support (to include Recruiting, Outplacement, Benefits,
Payroll,      Sourcing to include bid process, negotiations and supply
agreements.      24 months

 

142



--------------------------------------------------------------------------------

Service

    

Description

    

Term

Training, T&E, Relocation, Recruiting, Expatriate Services)           Global
Sourcing and Contracting - Leased Workers      Sourcing to include bid process,
negotiations and supply agreements.      24 months Global Sourcing and
Contracting - Market Research Services      Sourcing to include bid process,
negotiations and supply agreements.      24 months Global Sourcing and
Contracting - Laboratory Equipment, Supplies and Services      Sourcing to
include bid process, negotiations and supply agreements.      24 months Supplier
management and support services for BMS contracted services      Pricing,
contract interpretation and legal support, terms, dispute resolution, quality
and service performance metrics      24 months Systems support for BMS
Procurement Tools      Frictionless, DAS, Xine, SAP, Arriba, Caesar, Supplier
Link      24 months Purchasing of Indirect Services, to include the supplier
payment cycle.      Frictionless, DAS, Xine, SAP, Arriba, Caesar, Supplier Link
     24 months Regional Indirect Procurement      Regional and Local Procurement
    

•        System processing, including (1) the conversion of purchase
requisitions into orders and (2) the entry of information to record requested
changes

 

•        Procurement Records Management (DAS, Storage of local Bidding
Forms/BAR’s)

 

•        Vendor master maintenance: IVEN

 

•        Local Category Sourcing: Fleet, Print, Meeting-Events,
Premiums/Promotions, Office Supplies and Services,

 

•        Annual Supplier Evaluation; business critical suppliers

 

•        Local Sourcing for the Globally Defined Categories

     24 months

 

143



--------------------------------------------------------------------------------

Service

    

Description

    

Term

Market Specific Actions     

•        Canada - System processing, including (1) the conversion of purchase
requisitions into orders and (2) the entry of information to record requested
changes

 

•        Hong Kong - Purchase Requisition Entry into BPCs

 

•        China (Ghz), Indonesia, Vietnam, Malaysia, Philippines, Thailand,
Australia, Peru, Ecuador and Venezuela – BMS Global Procurement will manage the
MJN procurement staff.

     24 months

Cost: Cost of Services shall be charged each month at a fixed amount as follows:

 

Local Market (Country)

   Foreign
Currency Type    TSA Costs
(in USD)

Argentina

   ARS    $ 2,167

Brazil

   BRL    $ 8,667

Canada

   CAD    $ 694

Colombia

   COP    $ 1,917

Hong Kong

   HKD    $ 1,042

India

   INR    $ 333

Mexico

   MXN    $ 13,333

Puerto Rico

   N/A    $ 1,730

Taiwan

   TWD    $ 5,250

U.S.A.

   N/A    $ 169,908          

Total

      $ 205,040          

Term: Until the date(s) specified above, with Recipient to have the right to
extend the term of each Service on a per country basis with three (3) months’
prior written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of this
Agreement, individual Services within this Schedule may be terminated on a per
country basis without all other Services being simultaneously terminated.
Following the written notice period and coinciding with the early termination by
the Recipient of any Service(s) in this Schedule, Early Termination Fees equal
to 75% of the monthly cost of such terminated Services shall be charged to
Recipient monthly until the earlier of (i) three (3) months after termination or
(ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutritional, Global Procurement

Provider: Bristol-Myers Squibb, Global Procurement

 

144



--------------------------------------------------------------------------------

Point of Contact, Recipient: John Gillespie

Point of Contact, Provider: Peter Rand

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

145



--------------------------------------------------------------------------------

SCHEDULE 16

AUDIT SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

Provider will provide audit Services covering both financial and IT audits for
Recipient’s worldwide operations. The scope of these Services is expected to
cover the periods 2009 to 2011, with an option by Recipient to renew the
relationship on an annual basis as long as Provider and its subsidiaries, other
than Recipient, beneficially own shares of Common Stock representing greater
than 50 percent of the total voting power of the outstanding shares generally
entitled to elect directors of Recipient. Provider will utilize its existing
audit processes, tools and procedures to perform audits within the scope
established by Recipient. Provider will issue audit reports utilizing its
current reporting criteria and issue to the Recipient. Workpapers and
documentation remain the property of Provider, but are available for inspection
by Recipient upon request. In the event that Provider discontinues providing
auditing Services to Recipient, Provider will make available copies of key
workpapers at Recipient’s requests to ensure a transition to the new audit team.

Recipient will be responsible for its own Risk Assessment, SOX, Compliance Audit
and Enterprise Risk Management processes.

Recipient will develop an audit scope annually and present it to Provider by
September 30 for the following year audit schedule during its normal planning
cycle so as to allow Provider sufficient time to develop an annual audit
schedule and properly staff the engagements. Recipient has requested and
Provider agrees to provide 10 audits of Recipient’s operations annually with the
option to add an additional 2 for a maximum total of 12, representing no more
than three per quarter, exact scope and location to be determined. Each audit,
including planning, fieldwork and report will cover a seven week period and will
be staffed at levels consistent with other Provider audits. The specific scope
of procedures performed will be reviewed by Recipient and Recipient must agree
to the sufficiency of those procedures. Provider also agrees to attempt to
co-ordinate audits in the same geographic area (whether Recipient’s or
Provider’s audits) so as to minimize travel related costs.

Recipient will be responsible for tracking and reporting of all open audit
points identified during an audit.

Recipient will be responsible for notification to its operations of upcoming
audits to be conducted by Provider. Provider will supply copies of its current
notification templates and timing of delivering such notification to Recipient.
Recipient will copy Provider on all notifications sent to its operations.

Provider will utilize its existing tools and documentation repository as well as
any future changes and modifications, for Recipient audits. No unique
modifications will be made solely for Recipient’s requests. Provider reserves
the right, but is not obligated, to entertain any customization request by
Recipient, and Recipient will pay for the cost of all such requests if Provider
agrees to implement them.

 

146



--------------------------------------------------------------------------------

Provider reserves the right to staff audits at its discretion, including the use
of contracted staff and guest auditors.

Provider agrees to use it best efforts to issue Audit Services reports within 30
days of end of fieldwork.

Provider will have access to the appropriate Recipient personnel and information
within a reasonable time frame and will make project decisions in a timely
manner. Should Provider assumptions with respect to access or should the
conditions of the records, degree of cooperation, or other matters beyond
Provider’s reasonable control appear to require additional commitments by
Provider beyond those upon which Provider’s estimated fees are based, Provider
will consult with Recipient and, with Recipient’s written approval, may adjust
its fees and planned completion dates.

Recipient may request a change to the scope or location of Services. If, during
the course of the year, Recipient requests a change in scope/location, Recipient
will provide adequate notice to Provider of the change and Provider will use all
reasonable efforts to adjust the audit plan if possible, subject to the
following:

 

  •  

All requests for a change to an audit will be submitted in writing by Recipient.

 

  •  

The change request will describe at a reasonable level of detail the change and
the rationale for the change.

 

  •  

Provider will review the change request and either approve it or reject it in
writing.

If the change results in incremental expenses (e.g., for lost monies due to
ticket purchases), Recipient agrees to reimburse Provider for such expenses upon
presentation of documentation. Provider agrees to use best effort attempts to
minimize any such costs.

Cost

For 2009, the cost for each of the audits will be $111,250 per audit plus actual
out-of-pocket travel, meals, accommodations and other expenses specifically
related to engagements (“Travel Expenses”). On average, Travel Expenses are
estimated at $23,000 per audit. However, Travel Expenses are expected to be
substantially lower for U.S. based audits and substantially higher for overseas
audits. The cost of $111,250 plus Travel Expenses will be invoiced upon issuance
of each audit report. Payment is due to Provider based upon terms established in
this Agreement. Provider and Recipient have agreed to a scope of 10 audits in
2009, resulting in a total estimated cost of $1,112,500 with the option to add
an additional 2 at $111,250 each resulting in a maximum cost of $1,335,000 plus
Travel Expenses. Recipient is liable for a minimum annual fee of $1,112,500 plus
Travel Expenses for audits actually conducted. In 2009, based on the requested
10 audits by Recipient, of which 8 are outside the United States, Provider
estimates the travel budget in 2009 to approximate $300,000.

The cost will be reviewed annually during the budget cycle.

Provider will comply with its own travel policies while conducting an audit of
Recipient. Supporting documentation for all travel and entertainment expenses
will be available for review by Recipient within a reasonable time of request to
Provider.

 

147



--------------------------------------------------------------------------------

Term:

Until December 31, 2011, with an option by Recipient to renew the relationship
on an annual basis as long as Provider and its subsidiaries, other than
Recipient, beneficially own shares of Common Stock representing greater than 50
percent of the total voting power of the outstanding shares generally entitled
to elect directors of Recipient. Cost per audit remains in effect for 2009, as
described above, and will be renegotiated in future years based on the average
cost of a financial and IT audit plus out-of-pocket T&E expenses unless a
revised amount is negotiated by both parties.

Early Termination of Services: Termination at any time upon 120 days’ prior
written notice following the written notice period and coinciding with the early
termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of one-twelfth (1/12) the sum of the minimum fee
associated with the Services added to the estimated annual travel budget, as
established annually during the budget cycle, shall be charged to Recipient
monthly until the earlier of (i) (4) months after termination or (ii) the
expiration of the Term of this Schedule. For example, for 2009 the monthly Early
Termination Fees would equal $88,281.

Recipient: MJN

Provider: BMS, Audit Services Department

Point of Contact, Recipient: Pete Leemputte, Senior Vice President and CFO (to
be replaced by MJN Chief Audit Executive when named)

Point of Contact, Provider: Sandra Cartie, Chief Audit Executive

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

148



--------------------------------------------------------------------------------

SCHEDULE 17

GLOBAL R&D SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement, Provider shall provide
the following Services to Recipient.

Services

GPV&E HQ Pharmacovigilance Services

Individual country requirements are included in the country specific Schedules
to this Agreement.

Individual Case Safety Report Management

 

  •  

Oversee collection and Medical review of single Individual Case Safety Reports -
serious and non-serious spontaneous, literature, and study-related as
appropriate

 

  •  

Perform data management in pharmacovigilance database for all spontaneous
adverse drug reactions and serious adverse events

 

  •  

Facilitate safety data processing and management by ensuring quality
documentation and assessment of individual case safety reports

 

  •  

Ensure interface with Affiliates and relevant business partners for electronic
transmission of pharmacovigilance data as needed

 

  •  

Ensure compliance with Provider SOP related to ICSR processes

 

  •  

Transfer of all relevant safety data on Products from Provider safety database
to Purchaser Sub in an xml file at conclusion of Term

Regulatory Reporting

 

  •  

Identification and reporting of relevant Expedited Safety Reports within
regulatory agency timelines worldwide

 

  •  

Planning and distribution of all reportable Individual Case Safety Reports in
accordance with legal requirements

 

  •  

Distribution of all Individual Case Safety Reports for Products to the
appropriate Affiliates/Partners for transmission to the Health Authorities

 

  •  

Complete on schedule all relevant aggregate reports (including Periodic Safety
Update Reports, Annual Safety Reports, Semi-Annual Suspected, Unexpected Serious
Adverse Reaction Reports, etc.) as applicable

Risk Management activities are not included in the scope of work of this
Schedule.

At the end of the Term, provide historical data of Recipient adverse events to
Recipient from the CARES database in an xml file.

Laboratory Notebook Archives

Transfer Recipient’s laboratory notebooks from Iron Mountain to Recipient within
6 months of the Separation Date.

 

149



--------------------------------------------------------------------------------

Cost

GPV&E HQ Pharmacovigilence Services:

Cost of providing historical data shall be a one time charge of $1,000.

Cost of providing listed individual case safety report management and regulatory
reporting Services shall be a per case charge of $450.00.

Specific charges shall be negotiated for any activities not listed above in the
GPV&E HQ Services section and extra programming Services if needed.

Cost of Services for laboratory notebook archives shall be the actual cost of
shipping of the notebooks.

Term

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. No Early Termination Fees
shall be charged upon the early termination of any Service(s) in this Schedule.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Lana Kington, GR&D Operations

Point of Contact, Provider: Mary McGuire, GPV&E HQ Pharmacovigilence Services

Cynthia J. Good, Laboratory Notebook Archives

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

150



--------------------------------------------------------------------------------

SCHEDULE 18

INSURANCE SERVICES PROVIDED BY BMS

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

 

Service

  

Description

    

Countries

    

Term

Real Property Insurance   

Provider shall continue to purchase real property insurance, at Provider’s cost,
from third-party insurers, and the policies so purchased will include coverage
for Recipient as a “subsidiary” so long as Provider holds a majority voting
interest in Recipient.

 

Any claims made on Recipient’s behalf will be made by Provider pursuant to
reasonable instructions and directions from Recipient, and Provider will
transfer, or cause to be delivered, to Recipient all insurance proceeds with
respect to any such claims.

     Worldwide      July 1, 2010 Transit Insurance   

Provider will continue to purchase transit insurance, at Provider’s cost, from a
third-party insurer, and the policies so purchased will include coverage for
Recipient as a “subsidiary” so long as Provider holds a majority voting interest
in Recipient.

 

Any claims made on Recipient’s behalf will be made by Provider pursuant to
reasonable instructions and directions from Recipient, and Provider will
transfer, or cause to be delivered, to Recipient all insurance proceeds with
respect to any such claims.

     Worldwide      July 1, 2009

 

151



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

Employment Practices Insurance   

Provider will continue to purchase employment practices insurance, at Provider’s
cost, from third-party insurers, and the policies so purchased will include
coverage for Recipient as a “subsidiary” so long as Provider holds a majority
voting interest in Recipient.

 

Any claims made on Recipient’s behalf will be made by Provider pursuant to
reasonable instructions and directions from Recipient, and Provider will
transfer, or cause to be delivered, to Recipient all insurance proceeds with
respect to any such claims.

     Worldwide      November 1, 2009 Kidnap & Ransom Insurance   

Provider will continue to purchase kidnap & ransom insurance, at Provider’s
cost, from a third-party insurer, and the policies so purchased will include
coverage for Recipient as a “subsidiary” so long as Provider holds a majority
voting interest in Recipient.

 

Any claims made on Recipient’s behalf will be made by Provider pursuant to
reasonable instructions and directions from Recipient, and Provider will
transfer, or cause to be delivered, to Recipient all insurance proceeds with
respect to any such claims.

     Worldwide      November 1, 2009 Workers’ Compensation Insurance   

Provider will purchase, at its expense, a workers’ compensation insurance policy
from a third-party insurer that will include coverage for Recipient as a
“subsidiary” so long as Provider holds a majority voting interest in Recipient.

 

Under the third-party insurer’s policy, the third-party insurer’s role is to be
administrative and not to take any non-trivial insurance risk. Accordingly,
essentially all insurance risk (including Recipient’s insurance

     United States      January 1, 2010

 

152



--------------------------------------------------------------------------------

Service

  

Description

    

Countries

    

Term

   risk) will be borne by the Provider, and the Provider will be responsible for
indemnifying and reimbursing the third-party insurer for any such insurance
risk.          

Cost

Cost of Services shall be charged each month at a fixed amount according to the
following schedule:

 

For the period February 2009 through June 2009

   $ 125,268

For the period July 2009 through October 2009

   $ 108,601

For the period November 2009 through December 2009

   $ 102,712

For the period January 2010 through June 2010

   $ 54,167

Term:

See above.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual services within this schedule may be terminated without
all other Services being simultaneously terminated. Upon the early termination
of any Service(s) in this Schedule, Early Termination Fees of 75% of monthly
costs shall be charged each month for 3 months.

Extension of Services: Extension at any time upon sixty (60) days’ prior written
notice; provided, however, that the Services set forth in this Schedule may be
extended with respect to a particular country without such Services being
extended with respect to any other country. The length of extension must be
agreed to by both Recipient and Provider. The party that wishes to extend the
Service(s) will be responsible for bearing the cost, unless otherwise agreed to
by the parties.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Kevin Wilson

Point of Contact, Provider: BMS Risk Manager, Jeff Galik in absence

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

153



--------------------------------------------------------------------------------

SCHEDULE 19

SERVICES PROVIDED BY BMS – UNITED STATES

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

International/Export Services

International /Export invoicing, collections, follow-ups, cash application and
allocations.

International /Export freight forwarding, freight payment and claims.

Raw Materials Services

Receipt and sampling of raw material samples at the Provider’s ITO Raw Material
Center (Building 123). Raw material shipments for Recipient – Evansville will be
received and stored in the leased Recipient warehouse in Mount Vernon, IN
(Building 810). Representative units of these materials will be sent by
Recipient from Building 810 to Building 123 for Provider ITO to sample for
Recipient QC testing.

Customs Services

Customs import and export advice. CAFTA & NAFTA certificates. Assistance in
managing issues with US customs. Provide general Import/Export Customs
Compliance guidance and high level training relative to import/export laws and
regulations. Provide guidance via review and training of current Provider
Customs compliance procedures. Provide import specific support in NAFTA
origination verification, tariff classification, import clearance (including
Customs, FDA and USDA) and ROW duty analyses. Provide export specific support in
denied party screening, ECCN classification, sanctions and boycotts and review
of business processes.

Quality Control Related Services

Moisture testing on approximately 1,100 Recipient material samples per year.

Perform environmental monitoring of MJN Evansville sampling and production
areas.

Miscellaneous Services

Coordination and composition of workforce training grants.

Government Contract Registration Consultation and EEV Basic Pilot Program
Related State Registrations for Pricing department.

 

154



--------------------------------------------------------------------------------

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential services such as
telephone services, LAN access, utilities, general office supplies,
cafeteria/catering access and services, health and safety services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception services, cleaning services, grounds/landscape management, space
planning, mail services, conference services and access to off-site document
management services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to two (2) employees in Alis Viego, California

 

  •  

Up to three (3) employees in Irving, Texas

 

  •  

Up to two (2) employees in Atlanta, Georgia

 

  •  

Up to two (2) employees in Chicago, Illinois

Management of Evansville Premix Manufacturing Process and Personnel

Provider shall provide management personnel, function, and activities to assist
Recipient in managing the application environment(s) which are used to
coordinate the order, production, supply, distribution and invoicing of all
nutrient premixes used in Recipient’s nutrition products and all granulation and
pre-mix coloring for Pravachol made for Provider by Recipient at Recipient’s
Evansville plant.

Provider shall further provide, for premix manufacturing, management of the
hourly workforce consisting of Recipient’s employees; equipment and facility
maintenance labor; completion, review and delivery to Recipient of production
documentation and batch record coordination; and shop floor scheduling.

Provider shall maintain the Master Batch Record for Recipient’s nutrient
premixes and provide Recipient and its employees access to such records in the
Provider’s current computer application; provide Recipient personnel access to
Standard Operating Procedures that are pertinent to the operation in the current
BMS computer application for premix manufacturing; deliver electronic copies of
all pertinent Standard Operating Procedures to Recipient in an agreed-upon
electronic format.

During the thirty (30) days prior to any termination or expiration of this
Service, Provider shall train Recipient personnel in the job and provide
Recipient’s personnel with all materials and documentation necessary to perform
such job function(s).

 

155



--------------------------------------------------------------------------------

Shipping, Receiving and Storage of Premix

Provider shall provide all activities related to shipping and receiving and
storage of Recipient’s nutrient premixes in building 41.

Cost

Cost of Services shall be charged each month at a fixed amount of $37,425, plus
$62,370 per month for Management of Evansville Premix Manufacturing Process and
Personnel and $24,401 per month for Shipping, Receiving and Storage of Premix.

Term

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule other than Management of Evansville Premix
Manufacturing Process and Personnel and Shipping, Receiving and Storage of
Premix, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) three (3) months after termination or (ii) the expiration of the Term of
this Schedule. Notwithstanding Section 4(b) of the Agreement, with regard to
termination of the Services for Management of Evansville Premix Manufacturing
Process and Personnel and Shipping, Receiving and Storage of Premix: may not
be terminated prior to July 1, 2009; may be terminated by the Recipient upon
ninety (90) days notice; early termination may be for all of the Services stated
in sub-section (a) of those Services, all of the Services stated in sub-section
(b), or all of the Services stated in both sub-sections; and upon early
termination Recipient will owe fees for the Services during the ninety (90) day
notice period but no Early Termination Fees will be owed.

Recipient: MJN

Provider: BMS

Point of Contact, Recipient: Rick Baumgart

Point of Contact, Provider: Bill Mitchell

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

156



--------------------------------------------------------------------------------

SCHEDULE 20

SERVICES PROVIDED BY MJN – INDIANA TECH OPS, INDIANA R&D, AND

INDIANA PHARM DC

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Transportation

Transportation of materials between Recipient ITO’s Evansville and Mt. Vernon
plants.

Transportation of finished product from Recipient ITO’s Evansville and Mt.
Vernon plants to the Mt. Vernon Pharmaceutical Distribution Center.

Inbound Freight management for Tech Ops.

Fitness Center

Access to Evansville Fitness Center.

Support from Evansville Fitness Center supervisor to Mt. Vernon Fitness Center,
consistent with current schedule of once per week on average.

Facility Occupancy and Support

Provider shall provide (in the nature of a license) to Recipient the right to
use and occupy, during the Term, office, production, lab, storage, receiving and
other support areas currently occupied and utilized by Recipient (a “License
Area”) located in areas of buildings owned or leased by Provider in Evansville,
Indiana. Provider shall provide to each License Area and the employees using
and/or occupying such License Area essential services such as telephone
services, LAN access, utilities, utilities maintenance and facilities related
maintenance, cafeteria/catering access and services, health and safety services,
physical security, parking and parking lot maintenance, fax/copy machine access,
cleaning services, grounds/landscape management, space planning, mail services,
conference services and access to off-site document management services. No
increase over the current Evansville, Indiana Recipient employee/contractor
population exceeding 10% of the existing population (rounded up to the nearest
whole number) as of the Separation Date shall be allowed.

Provider shall provide to Recipient’s Mount Vernon, Indiana campus facilities
Services such as utilities, utilities maintenance, security, cafeteria,
facilities related maintenance, yards and grounds Services, laundry Services,
janitorial Services, mailroom Services, etc. and other related services as
provided in the past.

 

157



--------------------------------------------------------------------------------

Quality Control Services

Protein testing for ITO Povidone and Crospovidone products, VOC water testing,
and lead testing for ITO sucrose materials, consistent with historical activity
levels.

Use of Recipient QA equipment and labs to conduct analytical testing
(refractometer, mercury analyzer, Physical Properties room and supplies),
consistent with historical activity levels.

Microscopy analysis on an as needed basis.

Miscellaneous

Glassware Washing for Evansville Pharm QC.

Support from Evansville Occupational Health Services to Indiana Pharm
operations.

Management support from Evansville Environmental Health & Safety department.

Use of the Evansville Tool Room.

Cost

Cost of Services shall be charged each month at a fixed amount of $1,608,050;
provided that costs for the spare parts themselves requisitioned from the
Evansville Tool Room will be invoiced quarterly at actual cost.

Term

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated; provided, however, the
termination of utilities/facilities Services to the Mt. Vernon campus must be
done on a Service-by-Service basis, not on a building-by-building basis.
Following the written notice period and coinciding with the early termination by
the Recipient of any Service(s) in this Schedule, Early Termination Fees equal
to 75% of the monthly cost of such terminated Services shall be charged to
Recipient monthly until the earlier of (i) three (3) months after termination or
(ii) the expiration of the Term of this Schedule.

Recipient: BMS

Provider: MJN

Point of Contact, Recipient: Bill Mitchell

Point of Contact, Provider: Rick Baumgart

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

158



--------------------------------------------------------------------------------

SCHEDULE 21

SERVICES PROVIDED BY BMS – CANADA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees (i.e.,
special charges, fuel surcharge, heated services if required, penalties on
waiting times, customs brokerage fee) and inventory taxes incurred by Provider
in performing the Services described in this paragraph.

International /Export freight forwarding, freight payment and claims.

Assistance in managing issues with Canada/US customs. Provider shall provide to
Recipient information related to tariff classification and maintain NAFTA
certification for imported or exported products or materials. Provider, upon
notice and instruction from Recipient, will instruct its brokers to resolve any
issue delaying Customs clearance of products or materials.

Provider will provide documentation according to FDA regulation. For periodic
shipments to the US (i.e., request for Product Samples), completion of the
bio-terrorism declaration is required.

Storage of Global Logistics Documents.

Stock Transfers to Brampton warehouse and St. John’s warehouse.

Warehousing and Distribution

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to business inventories and Recipient shall
assume full responsibility for losses or shrinkage other than to the extent due
to Provider’s or its Affiliates’ gross negligence or willful misconduct. Upon
the date of termination of the Services described in this paragraph, should
Recipient choose to dispose of rather than transfer any remaining inventory,
Recipient shall be responsible for all associated disposal costs. Provider shall
further ensure that all

 

159



--------------------------------------------------------------------------------

products in its warehouses are stored using Good Distribution Practices (GDP) in
order that, among other things, inventory is free of insects, rodents or dust,
and that cases are properly sealed to avoid damage.

Product manufacturing and supply (kit, packaging testing and release for EFB and
special promotions).

Returns & Recalls

During the Term, Provider shall enforce the returned goods and recall policies
of the Business and work with existing third-party providers of returns-related
services. Provider and Recipient shall work together to develop a transition
plan to seamlessly transition returns and recall management and claims
processing so that no later than the final day of the Term all returns and
recalls are being managed and processed by Recipient. Notwithstanding the
foregoing, the parties acknowledge that after the final day of the Term, returns
may continue to come through the Provider returned goods network for a period of
time. Recipient and Provider agree that the management of such returned goods
shall continue to be subject to the provisions of this Agreement and its
Schedules.

Sales and Marketing Warehousing

Provider shall store and maintain sales and marketing related product inventory
such as product samples, Post-Op kits, brochures, and all other marketing items
subject to the ability of the Business to meet production requirements for its
products, in a manner consistent in all material respects with past practices,
its usual policies, IT infrastructure and appropriate systems access, procedures
and the usual and customary practices, codes and standards for the Business
fulfillment services, and in accordance with all applicable Laws.

Provider is responsible to perform cycle count as per past practice including a
full wall to wall will on a yearly basis. Provider will be responsible to
prepare all documentation for the destruction of inventory.

Provider to support transition of LSU Warehousing and Distribution to 3rd party
provider, as part of the LSU Divestiture initiative. Provider’s IM staff and
Order-to-Cash team to support data, process and knowledge transfer to Recipient
and 3rd Party provider as per agreed upon time line. Timeline for transfer of
Services for both Provider’s and Recipient’s businesses to be mutually agreed
upon. Any incremental costs incurred will be the responsibility of Recipient.

Sourcing and Contracting - Customs Brokers, Freight Forwarders, and
Transportation Providers

QA/QC - Product inspection, product release and continued support consistent
with current requirements.

Provider will support “Retains” management as per current practice.

Pharmacovigilance - Natural Health Products (NHP)

 

- Pharmacovigilance enters all MJN Canada Vitamin Adverse Events (AEs) into
CARES system

 

- Review, monitor and submits local and foreign AE reports as per local
regulatory requirements.

 

- Ensure that annual safety summary is prepared and is available as per local
regulatory requirements.

 

160



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charge each month at an amount of CAD 171,827. A
portion of this cost is activity-based and will fluctuate from month-to-month.

Recipient will be responsible for all external costs associated with the
transfer of the Services to the Recipient or to any other provider(s).

Excluded services (to be paid directly by Recipient):

 

  •  

All activity performed at the rework center (including, FTE, materiel and
handling).

 

  •  

All activities of the mailing program (including FTE material and handling).

 

  •  

All charges related to brokerage customs.

 

  •  

All freight charges, including fuel surcharges, waiting time, penalties and
others.

 

  •  

All cost associated to product destruction.

 

  •  

All cost associated to do a recall process from customer and providers.

Term:

Until the date that is eighteen (18) months after the Separation Date.

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. The Recipient will be
responsible for all external costs associated with the transfer of the Services
to the Recipient or to any other provider(s). In addition to all external costs
associated with the transfer of the Services to the Recipient or to any other
provider(s), following the written notice period and coinciding with the early
termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) six (6) months
after termination or (ii) the expiration of the Term of this Schedule, except
that in connection with the Boucherville Warehouse, Early Termination Fees shall
be an amount equal to Recipient’s proportionate share of the monthly lease costs
of the Bourcherville Warehouse, which shall be charged to Recipient monthly for
six (6) months.

Recipient: Mead Johnson Nutrition (Canada) Co.

Provider: Bristol Myers Squibb Canada Co.

Point of Contact, Recipient: Helen Quenneville

Point of Contact, Provider: Michael Rea

Payment Terms: All payments due within thirty (30) days of receipt of invoice
(Journal entry) by Recipient.

 

161



--------------------------------------------------------------------------------

SCHEDULE 22

SERVICES PROVIDED BY MJN – CANADA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Retail - Store time/shelf management/credit and returns.

Retail - Customer planning/contract management/A&P (GTN) management.

Retail - Overall planning/budgeting/samples/Promotional Funds Management.

HCP - Samples (doctor) management and distribution.

CRC Services for the 1-800 consumer lines including Usage inquiry, Coupon
request, Ingredient inquiry, Quality complaint, Purchase expired product
complaint and Illness/medical complaint.

Cost

Cost of Services shall be charged each month at a fixed amount of CAD 23,111.

Recipient will be responsible for all external costs associated to the transfer
of the Services to the Recipient or to any other provider(s).

Term:

Until the date that is twelve (12) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 180 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. The recipient will be
responsible for all external costs associated with the transfer of the Services
to the Recipient or to any other provider(s). In addition to all external costs
associated with the transfer of the Services to the Recipient or to any other
provider(s), following the written notice period and coinciding with the early
termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) six (6) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Bristol Myers Squibb Canada Co.

Provider: Mead Johnson Nutrition (Canada) Co.

Point of Contact, Recipient: Michael Rea

 

162



--------------------------------------------------------------------------------

Point of Contact, Provider: Helen Quenneville

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

163



--------------------------------------------------------------------------------

SCHEDULE 23

SERVICES PROVIDED BY BMS – PUERTO RICO

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to the Recipient.

Accounting Pricing

The Provider will support the Recipient on general pricing practices including
price increases, support, rebates redemption and accounting management related
to the Puerto Rico WIC Program vouchers.

Supply Chain and Logistics

Broker Resolution of Product Release Delays

Provider shall, upon notice and instruction from the Recipient, instruct its
broker to handle and resolve any issues delaying release of the Products.

Importer of Record

Where Provider is the registration holder of record of Recipient product(s),
Provider will act as the importer of record on customs clearance documentation.

Distribution, Dock & Logistics

Provider shall continue to provide delivery Services to customers in Puerto
Rico, St. Thomas and St. Croix. Such Services shall be provided using customary
procedures and observing usual and customary practices, applicable laws, codes
and standards for distribution services. Recipient shall bear all risk of loss
or shrinkage of goods during transit and shall have the sole responsibility for
insuring such goods and issuing claims to transportation companies. Costs
related to the delivery and returns to customers shall be billed to Recipient.

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees and
inventory taxes incurred by Provider in performing the Services described in
this paragraph.

 

164



--------------------------------------------------------------------------------

Warehousing

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for Business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to Business inventories and Recipient shall
assume full responsibility for losses or shrinkage other than to the extent due
to Provider’s or its Affiliates’ gross negligence or willful misconduct. Upon
the date of termination of the Services described in this paragraph, should
Recipient choose to dispose of rather than transfer any remaining inventory,
Recipient shall be responsible for all associated disposal costs. Provider shall
further ensure that all products in its warehouses are stored using Good
Distribution Practices (GDP) in order that, among other things, inventory is
free of insects, rodents or dust, and that cases are properly sealed to avoid
damage.

Returns & Recalls

 

•  

During the Term, Provider shall enforce the returned goods and recall policies
of the Business and work with existing third-party providers of returns-related
services. Provider and Recipient shall work together to develop a transition
plan to seamlessly transition returns and recall management and claims
processing so that no later than the final day of the Term all returns and
recalls are being managed and processed by Recipient. Notwithstanding the
foregoing, the parties acknowledge that after the final day of the Term, returns
may continue to come through the Provider returned goods network for a period of
time. Recipient and Provider agree that the management of such returned goods
shall continue to be subject to the provisions of this Agreement and its
Schedules.

 

•  

Related Services shall include the investigation and solution of quality issues
while ensuring of compliance with FDA and Provider policies. Also, in
coordination with EHS and security the Services will include the management of
material to be destroyed.

Sales and Marketing Warehousing

 

•  

Provider shall store and maintain sales and marketing related product inventory
such as product samples, Post-Op kits, brochures, and all other sales and
marketing items subject to the ability of the Business to meet production
requirements for its products, in a manner consistent in all material respects
with past practices, its usual policies, IT infrastructure and appropriate
systems access, procedures and the usual and customary practices, codes and
standards for the Business fulfillment services, and in accordance with all
applicable Laws.

Support of Registration Process

 

•  

Provider will use its commercially reasonable efforts to support Recipient’s
product registrations that have been filed by Provider or its Affiliates but not
approved on or prior to the Separation Date with respect to the products
marketed and sold by Provider and set forth in Exhibit A (the “Transferred
Products”). Provider will respond to the applicable regulatory authorities with
such documents as are reasonably requested by Recipient to and that affects the
registration or withdrawal of the relevant regulatory submissions with respect
to the Transferred Products. Recipient will use its commercially reasonable
efforts to submit to the relevant regulatory authority all appropriate
documentation to request registration of the Transferred Products in the name of
Recipient.

 

165



--------------------------------------------------------------------------------

•  

The Provider shall fully cooperate with the Recipient to register new products,
manage product complaints for customers or end users and or product recalls,
following the approved SOP for the handling of such situations and within the PR
Department of Health and FDA rules and regulations.

Other Logistic and Managerial Services

 

•  

Provider shall support the Recipient with managerial Services for business
decision process related to distribution, warehousing, and inventory management.

 

•  

It is understood that the supply chain process terms herein included could
change for the Provider as part of the Provider plans to increase productivity.
Therefore the Provider shall include the Recipient in the decision making
process in order to maintain a seamless transition from Services herein
specified. The Provider shall maintain communication on this topic with the
Recipient at least six (6) months in advance of the new period budget process.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential services such as
telephone services, LAN access, utilities, general office supplies, physical
security, parking and parking lot maintenance, fax/copy machine access, cleaning
services, grounds/landscape management, space planning, mail Services,
conference Services and access to off-site document management Services. No more
than the following indicated number of employees shall occupy such License Area
in the indicated jurisdiction and be provided such Services (provided that, with
respect to each jurisdiction indicated below, up to 10% more employees (rounded
up to the nearest whole number) shall be permitted to occupy such License Area
to the extent that physical space capacity exists to accommodate such greater
number of employees in such License Area):

 

  •  

Up to 8 employees in Guaynabo, Puerto Rico 00968.

Other Services

The Provider shall continue to coordinate insurance Services including the
required bid bonds, performance bonds in order to comply with the Commonwealth
of Puerto Rico regulations to do business with governmental agencies.

Internal Control

The Provider will maintain adequate internal control operations related to
Recipient’s operations during the Term consistent with Provider internal control
practices.

Cost:

Cost of Services shall be charged each month at a fixed amount of $71,760.
Pursuant to Section 2(f) of the Agreement, the uplift charged for Services
described in this Schedule shall be 2%.

 

166



--------------------------------------------------------------------------------

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon six (6) months prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) six (6) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson (Puerto Rico) Inc.

Provider: Bristol-Myers Squibb, Puerto Rico Inc.

Point of Contact, Recipient:

Luis Ortiz, General Manager

Point of Contact, Provider:

Edda Guerrero, President & GM Puerto Rico

Ramón Menendez, Regional Finance & Administration Director

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

167



--------------------------------------------------------------------------------

Schedule 23 – Puerto Rico

Exhibit A

Support of Registration Process

 

CODE

  

PRODUCTS FOR SALE

8301   

BCAD 2 METABOLIC PWD 1LB (6CAN)

28401   

BOTTLE ENFAMIL NURSETTE EMPTY 8OZ (8X6BTL)

200101   

CLEFT PALATE NURSETTE 6OZ (12X6BTL)

139001   

ENFACARE LIPIL 22CAL NURSETTE 2OZ(8X6BTL)

1904   

ENFACARE LIPIL PWD 12.8OZ (6CAN)

128701   

ENFACARE LIPIL RTU 32OZ (6CAN)

26506   

ENFALYTE NURSETTE 6OZ (3X8BTL)

145301   

ENFAMIL AR LIPIL NURSETTE 2OZ (8X6BTL)

20333   

ENFAMIL AR LIPIL 32OZ (6CAN)

201418   

ENFAMIL HUMAN MILK FORTIFIER PWD 2X100PCH.71G

139401   

ENFAMIL LIPIL PREMATURE 20CAL NURSETTE 2OZ (8X6BTL)

139101   

ENFAMIL LIPIL PREMATURE 24CAL NURSETTE 2OZ (8X6BTL)

139201   

ENFAMIL LIPIL W/I PREMATURE 20CAL NURSETTE 2OZ (8X6BTL)

139301   

ENFAMIL LIPIL W/I PREMATURE 24CAL NURSETTE 2OZ (8X6BTL)

127201   

ENFAMIL LIPIL W/I CONC 13OZ (12CAN)

127103   

ENFAMIL LIPIL W/I RTU 32OZ (6CAN)

127003   

ENFAMIL LIPIL W/I 20CAL 6OZ (3X8BTL)

138901   

ENFAMIL LIPIL W/I 20 CAL NURSETTE 2OZ (8X6BTL)

127002   

ENFAMIL LIPIL W/I 20 CAL NURSETTE 6OZ (3X8BTL)

127301   

ENFAMIL LIPIL W/I PWD 12.9OZ (6CAN)

127312   

ENFAMIL LIPIL W/I PWD 25.7OZ (6CAN)

127304   

ENFAMIL LIPIL W/I PWD 38OZ (60TRAYX6CAN) PDU

127102   

ENFAMIL LIPIL W/I RTU 8OZ (4X4CAN)

19801   

GA PWD 1LB (6CAN)

134601   

GLUCOSE 5% NURSETTE 2OZ (8X6BTL)

6802   

GRAD-U-FEED CAP (750EA)

33901   

GRAD-U-FEED DEVICE (1X100BTL)

61401   

LACTOFREE LIPIL CONC 13OZ (12CAN)

144401   

LACTOFREE LIPIL NURSETTE 2OZ (8X6BTL)

61607   

LACTOFREE LIPIL PWD 12.9OZ (6CAN)

61501   

LACTOFREE LIPIL RTU 32OZ (6CAN)

140110   

NEXT STEP LIPIL W/I PWD 12OZ (6CAN)

140111   

NEXT STEP LIPIL W/I PWD 24OZ (6CAN)

428813   

ENFAMIL CROSS-CUT NIPPLE (240EA)

433905   

ENFAMIL SLOW-FLOW SOFT NIPPLE (240EA)

129009   

NUTRAMIGEN AA LIPIL,14.1 PWD (6CAN)

26306   

NUTRAMIGEN LIPIL NURSETTE 6OZ (3X8BTL)

33821   

NUTRAMIGEN LIPIL PWD 1LB (6CAN)

49911   

NUTRAMIGEN LIPIL RTU 32OZ (6CAN)

128801   

NEXT STEP LIPIL RTU 32OZ (6CAN)

140903   

NEXT STEP PROSOBEE LIPIL W/I PWD 12OZ (6CAN)

 

168



--------------------------------------------------------------------------------

SCHEDULE 24

SERVICES PROVIDED BY BMS – CENTRAL AMERICA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

International/Export Services

International /Export invoicing, order processing (order to cash), collections
for account receivables, cash application Services, processing customer
deductions.

International /Export freight forwarding, freight payment and claims.

Cost: No cost shall be charged.

Term:

Until the date that is twenty-four (24) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding Section 4(b) of the Agreement, individual
Services within this Schedule may be terminated without all other Services being
simultaneously terminated. No Early Termination Fees shall be charged upon the
early termination of any Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition (Central America: Belize, Guatemala, Honduras,
Panama, Costa Rica, El Salvador, Nicaragua)

Provider: Bristol Myers Squibb de Mexico S de R.L. de C.V.

Point of Contact, Recipient: Ramon Alvarez

Point of Contact, Provider: Edgar Perez

 

169



--------------------------------------------------------------------------------

SCHEDULE 25

SERVICES PROVIDED BY BMS – CARIBBEAN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

International/Export Services

International /Export invoicing, order processing (order to cash), collections
for account receivables, cash application services, processing customer
deductions,

International /Export freight forwarding, freight payment and claims.

Cost: No cost shall be charged.

Term:

Until the date that is twenty-four (24) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding Section 4(b) of the Agreement, individual
Services within this Schedule may be terminated without all other Services being
simultaneously terminated. No Early Termination Fees shall be charged upon the
early termination of any Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition (Caribbean: Suriname, Guyana, Trinidad &
Tobago, Barbados, Bermuda, Bahamas, Grand Cayman, Jamaica)

Provider: BM International Group

Point of Contact, Recipient: Ramon Alvarez/Marco Cortes

Point of Contact, Provider: Donna Marincas/Kathy Daniels

 

170



--------------------------------------------------------------------------------

SCHEDULE 26

SERVICES PROVIDED BY BMS – COLOMBIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Global Customs and Trade Function

Provide information related to tariff classification for products imported and
exported.

Importation and Customs Clearance

Upon notification of an incoming shipment of Products by Recipient, Provider
shall revise and inform the local customs clearance agent of the incoming
shipment and shall forward the related documentation to such agent. Upon entry
of the Products into Colombia, Provider shall arrange for such agent to submit
customs clearance documentation, using tariff codes supplied by Provider, in
order to enable release of the Products by customs.

Broker Resolution of Product Release Delays

Provider shall, upon notice and instruction from Recipient, instruct its broker
to handle and resolve any issues delaying release of the Products.

Importer of Record

Where Provider is the registration holder of record of Recipient product(s),
Provider will act as the importer of record on customs clearance documentation.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential services such as
telephone services, LAN access, utilities, parking and parking lot,
grounds/landscape management, space planning, mail services. No more than the
following indicated number of employees shall occupy such License Area in the
indicated jurisdiction and be provided such services (provided that, with
respect to each jurisdiction indicated below, up to 10% more employees (rounded
up to the nearest whole number) shall be permitted to occupy such License Area
to the extent that physical space capacity exists to accommodate such greater
number of employees in such License Area).

 

  •  

Up to fifteen (15) employees in Bogotá, Columbia.

 

171



--------------------------------------------------------------------------------

Ministry of Health Audit Attendance

The Technical Director must represent Recipient’s products to the Ministry of
Health in all the matters related to sanitary registration or changes to such
registrations. Act as Technical Director for Recipient’s products in front of
Ministry of Health.

After-Sales Service

Provider shall make available its existing call centers and toll-free telephone
numbers to serve as the primary point of contact for adverse event reports and
customer complaints. Recipient shall be solely responsible for the management
and resolution of any adverse event reports and customer complaints, which shall
be performed in accordance with all applicable Laws and good industry practice.
Recipient shall be responsible for the implementation of any required product
recalls and associated communications.

Internal/External Control Support

Attend to external audit and legal requirements.

Cost

Cost of Services shall be charged each month at a fixed amount of COP
39,895,439.83.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Upon the early termination
of any Service(s) in this Schedule, Early Termination Fees equal to 75% of the
cost of such terminated Services shall be charged to Recipient monthly for three
(3) months.

Recipient: Mead Johnson Nutrition (Colombia) Ltda.

Provider: Bristol-Myers Squibb de Colombia S.A.

Point of Contact, Recipient: Marlene Negreiros

Point of Contact, Provider: Carlos Cabas

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

172



--------------------------------------------------------------------------------

SCHEDULE 27

SUPPLEMENTAL SERVICES PROVIDED BY BMS – COLOMBIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient under a
mandate agreement, whereby Provider will act in its own name but for the account
of Recipient when performing any of the following Services:

Services

MEAD JOHNSON NUTRITION (COLOMBIA) LTDA. (hereinafter the “Principal”), grants
sufficient mandate to BRISTOL-MYERS SQUIBB DE COLOMBIA S.A., (hereinafter the
“Agent” and jointly with the Principal the “Parties”) for the Agent, on his own
name but on behalf of the Principal, to carry out the following acts:

(A) To issue purchase orders for the products in favor of the producer or
supplier of the products abroad, in the quantities, specifications and the
regular recurrence indicated by the Principal;

(B) To import, directly or through a person or entity legally authorized to do
so, the products, undertaking all the proceedings and executing any required
documents;

(C) To timely pay the invoices regarding the products, issued and sent by the
manufacturer or the supplier of the products to the Agent;

(D) To acquire the insurance policies and pay any freights for the transport of
the products;

(E) To pay the customs levies arising from the importation of the products and
the VAT over the imported products;

(F) To fulfill the obligations set forth in the foreign exchange regime for the
importation of the products;

(G) To carry out the proceedings to nationalize the products;

(H) To deliver the products to the Principal, directly or through the person
indicated by the latter for such purpose, once nationalized, for the Principal
to distribute them into the Colombian territory;

(I) Carrying out all the required procedures before the Colombian authorities to
apply and obtain the licenses and authorizations required by the Agent for the
direct importation of the products into the Colombian territory;

(J) To act before public and private entities which conform the health Colombian
system, as applicable;

(K) To sign the agreements and documents that shall be necessary for the duly
performance of the activities entrusted;

(L) To conduct on behalf of the Principal its relations before the Colombian
regulatory and control authorities only in the cases when the Principal cannot
concur in a direct way

(M) To appoint, judicial or extrajudicial, attorneys at law,

Once delivered by the Agent, the products shall be distributed and sold by the
Principal into the Colombian territory. The Principal shall carry out the
promotion, marketing, invoicing and any other activities required for the
distribution and sale of the products.

 

173



--------------------------------------------------------------------------------

Cost

No fee shall be charged by Provider for performing the Services.

Term:

Until the termination of the Mandate Agreement between Mead Johnson Nutrition
(Colombia) Ltda. and Bristol-Myers Squibb de Colombia S.A., dated as of
January 31, 2009.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. No Early Termination Fees
shall be charged upon the early termination of any Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition (Colombia) Ltda.

Provider: Bristol-Myers Squibb de Colombia S.A.

Point of Contact, Recipient: Marlene Negreiros

Point of Contact, Provider: Carlos Cabas

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

174



--------------------------------------------------------------------------------

SCHEDULE 28

SERVICES PROVIDED BY BMS – ECUADOR

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Financial Services

Provider will provide Internal Controls and Cost Accounting support including
calculation of standard costs, obsolescence reserve calculation, and all SIM
maintenance. In addition, Provider’s Finance Director will provide support as
required by Corporate Directives, local procedures, or Internal Control
Standards. The areas supported may include, but not be limited to authorization
of disbursements (including payroll), external audits, tax planning, review and
authorization of Corporate Reporting.

Global Customs and Trade Function

Provide information related to tariff classification for products imported and
exported.

Importation and Importer of Record

Where Provider is the registration holder of record of Recipient products(s),
Provider will execute the necessary documents to authorize Recipient to import
inventory under Provider’s import licenses to enable Recipient to import
inventory while obtaining its own import licenses.

Broker Resolution of Product Release Delays

Provider shall, upon notice and instruction from the Recipient, instruct its
broker to handle and resolve any issues delaying release of the Products.

Returns processing (including product destruction)

Returns are received at the third party logistics facility. Upon request from
the 3PL, the Provider’s personnel shall go to the facility, count inventory, and
lock the container until transport to the incinerator. Provider shall enforce
the returned goods and recall policies of the Recipient and work with existing
third-party providers of returned related services.

Export and Ministry of Health Activities for Vitamins

Coordinate with export markets on registry of vitamins in their countries.
Register all documentation with local MOH for the vitamin line. Export of
vitamins for Central America and Peru. The Provider’s personnel register all
documentation with local Ministry for the vitamin line since they are
manufactured in the plant of Guayaquil-Ecuador.

 

175



--------------------------------------------------------------------------------

Ministry of Health Audit Attendance

The Technical Director shall represent Recipient’s products to the Ministry of
Health in all the matters related to sanitary registration or changes to such
registrations. Act as Technical Director for Recipient’s products in front of
Ministry of Health.

Cost

Cost of Services shall be charged each month at a fixed amount of $9,400.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Ecuador) Cia. Ltda.

Provider: Bristol-Myers Squibb Ecuador Cía Ltda.

Point of Contact, Recipient: Martin Wever

Point of Contact, Provider: Freddy Morales

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

176



--------------------------------------------------------------------------------

SCHEDULE 29

SERVICES PROVIDED BY BMS – VENEZUELA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient:

Services

Global Customs and Trade Function

Provide information related to tariff classification for products imported and
exported.

Importer of Record

Where Provider is the registration holder of record of Recipient product(s),
Provider will act as the importer of record on customs clearance documentation.

Distribution, Dock & Logistics

Provider shall manage all the distribution of Recipient products to Recipient’s
clients. Provider shall manage all distribution, dock and logistics services in
a manner consistent with past practices, usual policies and GMP standards.

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees and
inventory taxes incurred by Provider in performing the Services described in
this paragraph.

Warehousing

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for Business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to Recipient inventories (to the extent
permitted by applicable Laws) and Recipient shall assume full responsibility for
losses or shrinkage other than to the extent due to Provider’s or its
Affiliates’ gross negligence or willful misconduct. Upon the date of termination
of the Services described in this paragraph, should Recipient choose to dispose
of rather than transfer any remaining inventory, Recipient shall be responsible
for all associated disposal costs. Provider shall further ensure that all
products in its warehouses are stored using Good Distribution Practices (GDP) in
order that, among other things, inventory is free of insects, rodents or dust,
and that cases are properly sealed to avoid damage.

 

177



--------------------------------------------------------------------------------

Returns processing (including product destruction)

The Technical Director is responsible for approving the products and all the
activities related with Quality control. Provider shall enforce the returned
goods and recall policies of Recipient and work with existing third-party
providers of returned related services.

Quality Control

Physical inspection, product release activities of vitamins and infant formulas
sold in Venezuela.

Stability Services Required

The Technical Director approves the stability reports submitted by the
manufacturing lab (lab Vargas). Provide Technical support in OOS investigations
and in the daily operation of Lab. Vargas (Co packer of liquid vitamins).

Stickering & Relabeling Services & Promotional Customization

Provider shall manage all stickering and/or relabeling services required, in a
manner consistent in all material respects with past practices, its usual
policies, IT infrastructure and appropriate systems access, procedures and the
usual and customary practices, codes and standards for the Business distribution
operations services, and in accordance with all applicable Laws.

Ministry of Health Audit Attendance

The Technical Director shall represent Recipient products to the Ministry of
Health in all the matters related to sanitary registration or changes to such
registrations. Act as Technical Director for Recipient products in front of
Ministry of Health.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, physical security, parking and parking
lot maintenance, fax/copy machine access, reception Services, cleaning Services,
grounds/landscape management, space planning, mail Services, conference Services
and access to off-site document management Services. No more than the following
indicated number of employees shall occupy such License Area in the indicated
jurisdiction and be provided such Services (provided that, with respect to each
jurisdiction indicated below, up to 10% more employees (rounded up to the
nearest whole number) shall be permitted to occupy such License Area to the
extent that physical space capacity exists to accommodate such greater number of
employees in such License Area):

 

  •  

Up to seventeen (17) employees in Caracas, Venezuela.

 

178



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of VEF
319,334.35.

Term:

Until the date that is eighteen (18) months after the Separation Date, except as
set forth below:

Distribution, Dock & Logistics, Warehousing and Quality Control of products
related to Laboratorio Vargas  -  Until December 31, 2009.

Recipient has the right to extend the term with three (3) months’ prior written
notice, up to a maximum of an additional twelve (12) months; provided, however,
that the Recipient may not extend QAIQC – Importation and Distribution Planning
Service.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition Venezuela, S.C.A.

Provider: Bristol-Myers de Venezuela S.C.A.

Point of Contact, Recipient: Gilberto Zambrano

Point of Contact, Provider: Carlos Cabas

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

179



--------------------------------------------------------------------------------

SCHEDULE 30

SUPPLEMENTAL SERVICES PROVIDED BY BMS – VENEZUELA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof) and the terms and conditions of a separate Mandate without
Representation Agreement between Provider and Recipient, dated as of January 31,
2009, Provider shall provide the following Services to Recipient under a mandate
without representation (comisión) basis, whereby Provider will act in its own
name but for the account of Recipient when performing any of the following
Services:

Services

The performance of the following activities or operations relating to the Mead
Johnson Business in Venezuela (collectively, all of the activities and
operations identified in paragraphs (i) and (ii) below, the “Activities”):

 

(i) the issue of purchase orders to the relevant foreign manufacturer or
supplier (according to the amounts, specifications and frequency indicated by
Recipient); the import (and nationalization); the timely and full payment of
(a) all invoices, debit notes and similar documents issued by the relevant
foreign manufacturer or supplier in connection with the above mentioned purchase
orders, (b) the freight and insurance charges in connection with the
transportation, and (c) the customs duties and other applicable taxes in
connection with the import; the request, processing and procurement of any
necessary or convenient registrations, authorizations, certificates and/or
licenses under applicable currency exchange control and/or customs laws,
regulations and/or rules; and the delivery once imported (and nationalized) at
the place within Venezuela previously designated by Recipient; of the products
currently comprising the Mead Johnson Business in Venezuela (collectively, the
“Products”) that are treated under Venezuelan law as nutritional products
(food), which Products are described in Exhibit 1.1 of the above mentioned
separate Mandate Without Representation Agreement; as well as any other actions
directly related to any, some or all of the foregoing activities, which actions
are necessary or convenient to properly and fully perform such foregoing
activities; and

 

(ii) the contracting of manufacturing services with the relevant local
manufacturer, of transportation services with the relevant transportation
entity, and of warehousing services with the relevant warehousing entity
(according to the amounts, specifications and frequency indicated by Recipient);
the timely and full payment of all invoices, debit notes and similar documents
issued by the relevant manufacturer, transportation entity or warehousing
entity; all of the activities described in the preceding paragraph (i) with
respect to the active principles and other substances; the generation of demand
(through promotion, marketing and advertising); the solicitation and taking of
customer orders; the processing of orders; and the sale, billing, collection and
customer care; of the Products that are treated under Venezuelan law as
pharmaceutical products, which Products are described in Exhibit 1.1 of the
above mentioned separate Mandate Without Representation Agreement; as well as
any other actions directly related to any, some or all of the foregoing
activities, which actions are necessary or convenient to properly and fully
perform such foregoing activities.

 

180



--------------------------------------------------------------------------------

Cost

Services shall be performed by Provider to Recipient free of charge.
Notwithstanding the foregoing, Provider shall be entitled to obtain
reimbursement, and Recipient shall be obligated to reimburse, all costs,
expenses and disbursements incurred by Provider in connection with the
performance of the Activities (whether directly or through authorized third
parties).

Term:

Until the termination of the separate Mandate without Representation Agreement
between Provider and Recipient, dated as of January 31, 2009.

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated.

No Early Termination Fees shall be charged upon the early termination of any
Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition Venezuela, S.C.A.

Provider: Bristol-Myers de Venezuela S.C.A.

Point of Contact, Recipient: Gilberto Zambrano

Point of Contact, Provider: Carlos Cabas

Payment Terms: All reimbursements for costs, expenses and disbursements, are due
within thirty (30) calendar days of receipt of the relevant debit note by
Recipient.

 

181



--------------------------------------------------------------------------------

SCHEDULE 31

SERVICES PROVIDED BY MJN – PERU

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Local Purchasing

Provider shall provide purchasing system processing, including the conversion of
purchase requisitions into orders and the entry of information to record
requested changes, in a manner consistent in all material respects with past
practices, its usual policies, IT infrastructure and appropriate systems access,
procedures and the usual and customary practices, codes and standards for
Business procurement, and in accordance with all applicable Laws.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, physical security, parking and parking
lot maintenance, fax/copy machine access, reception Services, cleaning Services,
grounds/landscape management, space planning, mail Services, conference Services
and access to off-site document management Services. No more than the following
indicated number of employees shall occupy such License Area in the indicated
jurisdiction and be provided such Services (provided that, with respect to each
jurisdiction indicated below, up to 10% more employees (rounded up to the
nearest whole number) shall be permitted to occupy such License Area to the
extent that physical space capacity exists to accommodate such greater number of
employees in such License Area):

 

  •  

Up to forty-three (43) employees in Lima, Peru.

Other Services (not included FSS)

Provider shall provide support for compliance, SOX, internal control, pending
legal disputes and business controls.

Cost

Cost of Services shall be charged each month at a fixed amount of PEN 81374.73.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

 

182



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Bristol-Myers Squibb Peru S.A.

Provider: Mead Johnson Nutrition (Peru) S.R.L.

Point of Contact, Recipient: Jose Colina

Point of Contact, Provider: George Bernard

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

183



--------------------------------------------------------------------------------

SCHEDULE 32

SERVICES PROVIDED BY BMS – PERU

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Quality Control

Physical inspection, product release activities of vitamins and infant formulas
sold in Peru.

Returns processing (including product destruction)

Provider shall enforce the returned goods and recall policies of Recipient and
work with existing third-party providers of returned related services.

Ministry of Health Audit Attendance

Act as Technical Director for Recipient’s products in front of Ministry of
Health. The Technical Director will represent Recipient’s products to the
Ministry of Health in all the matters related to sanitary registration or
changes to such registrations.

Cost

Cost of Services shall be charged each month at a fixed amount of PEN 7080.25.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Peru) S.R.L.

Provider: Bristol-Myers Squibb Peru S.A.

Point of Contact, Recipient: George Bernard

Point of Contact, Provider: José Colina

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

184



--------------------------------------------------------------------------------

SCHEDULE 33

PHASE 1 SERVICES PROVIDED BY BMS – ARGENTINA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, physical security, parking and parking
lot maintenance, fax/copy machine access, reception Services, cleaning Services,
grounds/landscape management, space planning, mail Services, conference Services
and access to off-site document management Services. No more than the following
indicated number of employees shall occupy such License Area in the indicated
jurisdiction and be provided such Services (provided that, with respect to each
jurisdiction indicated below, up to 10% more employees (rounded up to the
nearest whole number) shall be permitted to occupy such License Area to the
extent that physical space capacity exists to accommodate such greater number of
employees in such License Area):

 

  •  

Up to twenty-one (21) employees and one (1) independent contractor in Buenos
Aires, Argentina.

Administrative Support

Provider shall perform general and administrative services to support the above
Services.

Cost:

No fee shall be charged by Provider for performing the Services; provided,
however, that Provider shall retain local gross margin of the business.

Term: Until the Health Authorities of Argentina grant Recipient authorization to
be the owner of the Products and the resulting transfer of Products from
Provider to Recipient becomes effective.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. No Early Termination Fees
shall be charged upon the early termination of any Service(s) in this Schedule.

Recipient: Mead Johnson Nutrition S.R.L.

 

185



--------------------------------------------------------------------------------

Provider: Bristol-Myers Squibb Argentina S.R.L.

Point of Contact, Recipient: Maria Angélica Bilek

Point of Contact, Provider: José Colina

 

186



--------------------------------------------------------------------------------

SCHEDULE 34

PHASE 1 SERVICES PROVIDED BY MJN – ARGENTINA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the Services described below.

Services

Marketing and Promotion

Provider shall perform product management, business and strategic planning,
development and implementation of a marketing plan and definition of sales force
and access strategy. Provider shall manage on Recipient’s behalf and account the
current distribution agreement or other distribution agreements that may be
appointed in a future.

Provider shall process all information and expertise related to the marketing of
Products, the clients and customers needs in order to create, communicate and
deliver sufficient and efficient answers and programs to clients and consumers
needs with respect to the Products.

Provider shall manage clients and customer relationships in ways that benefit
the Recipient and its Products. Provider shall perform market research with
respect to the Products in order to anticipate and satisfy clients and customers
needs.

Provider shall promote the products among clients providing constant and updated
information regarding the Products and the benefits of same. In order to comply
with this Service, Provider shall deliver and provide clients with samples,
leaflets, brouchures and other promotion material Provider deems convenient. In
order to comply with this Service, Provider shall also grant scholarships to
doctors for medical education and training.

Advertising

Provider shall provide Recipient all advertising Services related to the
Products. In this respect, Provider shall develop, by itself or through third
parties, all ad campaigns of the Products and carry out all necessary and
convenient activities in order to advertise the Products. Recipient shall give
written authorization to all advertising campaigns before they are communicated
to the public or to clients.

Authorities

Provider shall submit to Recipient all and any requests from pertinent
authorities regarding the Services rendered. In case any filings or presentation
have to be made with the authorities or any documents executed in relation to
the Services, Recipients shall sign those presentation and/or filings. Recipient
shall remain responsible before any pertinent authority or third party with
respect to any claim or liability arising from the Services.

 

187



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of ARS 409,084.

Term: Until the Health Authorities of Argentina grant Provider authorization to
be the owner of the Products and the resulting transfer of Products from
Recipient to Provider becomes effective.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Bristol-Myers Squibb Argentina S.R.L.

Provider: Mead Johnson Nutrition S.R.L.

Point of Contact, Recipient: José Colina

Point of Contact, Provider: Maria Angélica Bilek

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

188



--------------------------------------------------------------------------------

SCHEDULE 35

PHASE 2 SERVICES PROVIDED BY BMS – ARGENTINA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Global Customs and Trade Function

Provide information related to tariff classification for products imported and
exported.

Importation and Customs Clearance

Upon notification of an incoming shipment of Products by Recipient, Provider
shall inform the local customs clearance agent of the incoming shipment and
shall forward the related documentation to such agent. Upon entry of the
Products into Argentina, Provider shall arrange for such agent to submit customs
clearance documentation, using tariff codes supplied by Provider, in order to
enable release of the Products by customs. Signature of documents shall be
performed by the Technical Director in function for each product.

Broker Resolution of Product Release Delays

Provider shall, upon notice and instruction from Recipient, instruct its broker
to handle and resolve any issues delaying release of the Products.

After-Sales Service

Provider shall make available its existing call centers and toll-free telephone
numbers to serve as the primary point of contact for adverse event reports and
customer complaints. Recipient shall be solely responsible for the management
and resolution of any adverse event reports and customer complaints, which shall
be performed in accordance with all applicable Laws and good industry practice.
Recipient shall be responsible for the implementation of any required product
recalls and associated communications.

Ministry of Health Audit Attendance

Act as Technical Director for vitamins products in front of Ministry of Health.

Quality Control

Physical inspection, analytical testing for raw materials and finished goods,
stability testing and product release activities for vitamins in Argentina.

 

189



--------------------------------------------------------------------------------

Distribution, Dock & Logistics

The Provider under its agreement with the third-party logistics provider shall
be responsible for the managing commercial aspects, order picking, credit
limits, discounts grids and generation of letters of credit / debit.

The Provider shall also be responsible for inspections and monitoring related to
the management of the third-party logistics provider such as billing, customers
management, allowance of limits and conditions, release of orders for billing
and Credit/Commercial Control, analysis of DOI’S / DOS, bad debt.

Additionally, the Provider shall be responsible for the burden of special orders
and turnover in BPCS and the distribution of samples and promotional material.

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees and
inventory taxes incurred by Provider in performing the Services described in
this paragraph.

Warehousing

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for Business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to Business inventories and Recipient shall
assume full responsibility for losses or shrinkage other than to the extent due
to Provider’s or its Affiliates’ gross negligence or willful misconduct. Upon
the date of termination of the Services described in this paragraph, should
Recipient choose to dispose of rather than transfer any remaining inventory,
Recipient shall be responsible for all associated disposal costs. Provider shall
further ensure that all products in its warehouses are stored using Good
Distribution Practices (GDP) in order that, among other things, inventory is
free of insects, rodents or dust, and that cases are properly sealed to avoid
damage.

Returns Processing (including product destruction)

The Provider, under its agreement with the third-party logistics provider shall
be responsible for collecting the returned units, subject to authorization by
the sales representatives of both the Distributor and MJN Sales Administration.

Every return that enters must be properly documented by the TPLP and sent to the
supplier. The Provider shall wait for the result of the analysis of QA / QC to
determine the final destination of the goods returned and process the return in
the sales system. Depending on the outcome of the analysis TPLP should issue the
corresponding credit note.

 

190



--------------------------------------------------------------------------------

The destruction of products will be done in accordance with the destruction of
products rules manual.

Credit and Collection

The Provider shall have control of DOI and commercial conditions update.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception Services, cleaning Services, grounds/landscape management, space
planning, mail Services, conference Services and access to off-site document
management Services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such Services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to twenty-one (21) employees and one (1) independent contractor in Buenos
Aires, Argentina.

Tender Support and Administration

Provider shall support tender applications, administration and compliance in
jurisdictions in which Recipient requires support from the Seller for such
processes due to “legal entity requirement” restrictions under applicable Law.
Such Services shall include the preparation of legal entity documentation such
as financial statements, bid bonds and local supplier licenses and, where
applicable, bid preparation and bid process management.

 

191



--------------------------------------------------------------------------------

Supply Chain and Production Planning

 

1. Forecast analysis and upload into BPCS system.

 

2. Data Management: validation and maintenance of the BPCS planning parameters.

 

3. Production Planning based on the market replenishment requirements: run the
Manufacturing Production Schedule (MPS) and Material Requirement Planning (MRP).

 

4. Production Scheduling and its negotiation with the Third Party Manufacturer
(TPM):

- Production Orders release and tracking of raw materials.

- Creation of Manufacturing Documentation and secure timely delivery of raw
materials to TPM (60 days prior to requested date).

- Purchase Order release of TPM services aligned with Production Order

 

5. Finished Goods and Raw Material management and ordering process:

- Support to Purchase Orders release process and expediting of Raw Materials.

- Inventory Control for component materials at TPM

- Monitoring of obsolescence

- Tracking and coordination of the retesting activity of materials with QA/QC.

Other Services

Provider shall provide the following Services to Recipient: attend pending legal
disputes, Business controls, internal controls, SOX management and payment of
financial operations tax.

Cost

Cost of Services shall comprise a charge each month (a) at a fixed amount of ARS
119,972, (b) 20% of Provider’s cost from warehousing and Globalfarm (or
subsequent third-party logistics provider) and (c) as per the value invoiced by
Transfarmaco (or subsequent logistics operator).

Term:

From the date that Health Authorities of Argentina grant Provider authorization
to be the owner of the Products and the subsequent transfer of products from
Recipient to Provider becomes effective (the “Product Transfer Date”) until the
date that is twenty-four (24) months after the Separation Date, provided that
such date is not earlier than the Product Transfer Date, with Recipient to have
the right to extend the term with three (3) months’ prior written notice, up to
a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Upon the early termination
of any Service(s) in this Schedule, Early Termination Fees equal to 75% of the
cost of such Services shall be charged to Recipient for three (3) months.

Recipient: Mead Johnson Nutrition S.R.L.

Provider: Bristol-Myers Squibb Argentina S.R.L.

 

192



--------------------------------------------------------------------------------

Point of Contact, Recipient: Maria Angélica Bilek

Point of Contact, Provider: José Colina

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

193



--------------------------------------------------------------------------------

SCHEDULE 36

SERVICES PROVIDED BY BMS – CHINA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception Services, cleaning Services, grounds/landscape management, space
planning, mail Services, conference Services and access to off-site document
management Services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such Services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to 40 employees on 4F, Fu Xing Plaza, 109 Yan Dang Road, Shanghai, P.R.
China. Total space allocation to Recipient is 446.54 out of 4157.21 square
meters which is approximately 10.74% of the total office space.

Cost

 

•  

Office rental cost per month is CNY 74,298 inclusive of the following rooms:

 

  •  

1 director room

 

  •  

5 manager rooms

 

  •  

22 cubicles of 2.5 square meter per cubicle

 

  •  

2 sales rooms of 140 square meter per room

 

•  

The following office expenses are allocated to Recipient based on a percentage
of the total usage of the items on a monthly basis. The percentage is based on
the total space occupied by Recipient, which is approximately 10.74%.

 

  •  

Photocopy paper

 

  •  

Office consumables

 

  •  

Office stationary

 

  •  

Plant and office decorative

 

  •  

Carpet cleaning

 

  •  

Furniture cleaning

 

194



--------------------------------------------------------------------------------

  •  

Drink and purified water

 

  •  

Office cleaning detergent

 

  •  

Disposable cup

 

  •  

Cleaner salary

 

  •  

Office maintenance

 

  •  

Voice and data system maintenance

 

  •  

Photocopy machine maintenance

 

  •  

Building maintenance

 

  •  

Office security system maintenance

 

•  

The following office expenses are allocated to Recipient based on actual usage
by Recipient on a monthly basis.

 

  •  

Office security tag

 

  •  

Car parking in the office building

 

  •  

Courier services

 

  •  

Phone usage

Term:

From the date of the completion of the exercise of the Put Right or the Call
Right, as those terms are defined in the China Services Agreement, dated on or
about the date of this Agreement between BMS and MJN, until May 31, 2010.

Early Termination of Services:

Termination at any time upon (30) days’ prior written notice. Following the
written notice period and coinciding with the early termination by the Recipient
of any Service(s) in this Schedule, Early Termination Fees equal to 75% of the
monthly cost of such terminated Services shall be charged to Recipient monthly
until the earlier of (i) one (1) month after termination or (ii) the expiration
of the Term of this Schedule.

Recipient: Mead Johnson Nutritionals (China) Ltd

Provider: Bristol-Myers Squibb (China) Holding Ltd

Point of Contact, Recipient: Wendy Tsang

Point of Contact, Provider: Corinna Wan

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

195



--------------------------------------------------------------------------------

SCHEDULE 37

SERVICES PROVIDED BY BMS – HONG KONG

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Local Non-Inventory Purchasing

Provider shall provide local non inventory purchasing system processing,
including the conversion of purchase requisitions into orders based on Recipient
approval in the system and the entry of information to record requested changes,
in a manner consistent in all material respects with past practices, its usual
policies, IT infrastructure and appropriate systems access, procedures and the
usual and customary practices, codes and standards for Business procurement, and
in accordance with all applicable Laws.

Provider shall provide system processing, including (1) the conversion of
purchase requisitions into orders based on Recipient approval in the system and
(2) the entry of information to record requested changes.

Supplier Support Service

Provider shall provide the supplier support Service, including annual preferred
suppliers evaluation and negotiation, supplier relationship management, the
resolution, and communication of suppliers issues, approval of new suppliers,
and to monitor that all parties are complying with the terms of the purchase
contract.

Sourcing & Bidding

Provider shall provide the indirect sourcing and bidding Service, including the
establishment of purchase SOP, exceeding bidding threshold according to local
SOP. Provider shall seek eligible suppliers, communicate requirements to
suppliers, solicit supplier proposals, negotiate price, terms, conditions and
performance metrics with suppliers.

Cost

Cost of Services shall be charged each month at a fixed amount of HKD 20,196.

Term:

Until the date that is twenty-four (24) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

 

196



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Hong Kong) Limited

Provider: Bristol- Myers Squibb Pharma (HK) Limited

Point of Contact, Recipient: James Guo

Point of Contact, Provider: Doreen Chu

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

197



--------------------------------------------------------------------------------

SCHEDULE 38

SERVICES PROVIDED BY MJN – HONG KONG

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Local Accounting Order-to-Cash (OTC) Services

Local provider shall provide accounting OTC function Services of billing
invoices, processing of customer deductions, order processing (manage order
input in system), monthly gross to net sales adjustment, and miscellaneous
Services - perform inventory receiving function in the BPCS system, inventory
reconciliation between BMS system and distributors’ reports, request for
inventory request approval, provide support for inventory revaluation and
provide support for inventory sub system requirement as described further below.

 

Service

  

Description

Billing of invoices reflective of all promotion and other allowances offered and
collection of said billing   

Billing Invoices

 

Provider shall be responsible for the billing of invoices reflective of all
promotion and other allowances offered, based on Provider’s authorized pricing
as in effect as of the Separation.

Processing of all customer deductions for returns, price and promotion
allowances, coupons and other such chargebacks   

Processing of Customer Deductions

 

All customer deductions for returns, price and promotion allowances, coupons and
other such chargebacks, during the Term shall be processed by Provider, with the
liability for such claims allocated as set forth in the International Asset
Purchase Agreement between Bristol-Myers Squibb (Hong Kong) Limited and
Bristol-Myers Squibb Pharma (HK) Limited, dated January 31, 2009. A joint
communication shall be distributed to customers from Recipient and Provider to
clearly delineate the dates when: (a) the liability for claims transfers to
Recipient and (b) Provider’s responsibility for collecting and processing ends
(at the end of the Term). In order to preserve auditing trails, customer
deductions occurring after the Term should be handled directly with each
customer and not between Recipient and Provider.

Manage all order input, processing, filling, invoicing and shipment functions.
  

Order Processing (Order-to-Cash)

 

Provider shall manage all order input, processing, filling, invoicing and
shipment functions. All orders shall be processed as per existing metrics.
Subject to product availability, Provider shall ensure that the period between
its receipt of an order from a customer and the customer’s receipt of the
ordered products, or “customer service cycle time”, shall be consistent with
historical trends. Provider and Recipient

 

198



--------------------------------------------------------------------------------

Service

  

Description

   shall work together to develop a transition plan to seamlessly transition
order management and order fulfillment so that no later than the date of the
termination of the Services described in this paragraph all orders are being
managed and fulfilled by Recipient; provided that Provider shall not be
responsible for providing such Services after the expiration of the Term if such
transition plan does not result in Recipient managing and fulfilling all orders
of the Business. Monthly sales accruals and cash discount calculations   

•        Perform monthly sales accruals and cash discount calculations

Miscellaneous   

•        Perform inventory receiving function in the BPCS system

 

•        Inventory reconciliation between Recipient’s system and distributors’
reports

 

•        Request for inventory variance approval

 

•        Provide support for inventory sub system requirement

 

•        Provide support for inventory revaluation

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception Services, cleaning Services, grounds/landscape management, space
planning, mail Services, conference Services and access to off-site document
management Services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such Services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

•  

Up to thirty-five (35) employees in New York Life Tower, Causeway, Hong Kong

Cost

Cost of Services shall be charged each month at a fixed amount of $238,073.

Term:

Office Occupancy and Facilities Services: Until the date that is twelve
(12) months after the Separation Date. However, notwithstanding the previous
sentence, Office Occupancy and Facilities Services will terminate on
December 31, 2009.

Local Accounting Order-to-Cash (OTC) Services: Until the date that is twenty
four (24) months after the Separation Date, with Recipient to have the right to
extend the term with three (3) months’ prior written notice, up to a maximum of
an additional twelve (12) months.

 

199



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Bristol- Myers Squibb Pharma (HK) Limited

Provider: Mead Johnson Nutrition (Hong Kong) Limited

Point of Contact, Recipient: Suwanty Ng for OTC

Point of Contact, Provider: Ada Cheung for Office Occupancy; James Guo for OTC

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

200



--------------------------------------------------------------------------------

SCHEDULE 39

SERVICES PROVIDED BY MJN – MALAYSIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Distribution Agreement with DKSH Malaysia Sdn Bhd

Addendum 6A signed on or about 29 August 2005 to the Regional Distribution
Agreement dated 18 June 2004 entered into between Provider and DKSH Malaysia Sdn
Bhd shall not be assigned by Provider. Provider shall continue as the party to
Addendum 6A for 2009.

Partnership Agreement with Sanofi-Aventis Malaysia Sdn Bhd

Partnership Agreement dated 1 October 1999 entered into between Provider and
Sanofi-Aventis Malaysia Sdn Bhd shall not be assigned by Provider. Provider
shall continue as the party to the Partnership Agreement and will act in such
capacity pursuant to the instructions and direction of the Recipient (including,
but not limited to, any termination or transfer of the Partnership Agreement).

Agreement on Inter-Company Reimbursement of R&D Expenses

The Agreement on Inter-Company Reimbursement of R&D Expenses dated April 1, 2007
between Provider and recipient shall not be assigned by Provider. Provider shall
continue as party to the agreement.

The Provider shall continue to carry out on behalf of the Recipient such
pharmaceutical research and development Services as may be agreed upon by the
parties from time to time.

Product Registration and Import Licenses

Provider shall continue to hold and maintain the list of Pharmaceutical product
registration licenses and import licences registered by Provider to date and
undertake responsibilities incidental to a product registration or import
license holder under the laws of Malaysia after the name change of the existing
legal entity in Malaysia takes effect (“Name Change Date”). Such
responsibilities shall include the continued employment of a qualified
pharmacist by Provider. The pharmacist shall support the compliance with the
responsibilities required of a product registration and import license holder
under the laws of Malaysia, including the obligations for product complaints and
recalls of products. Provider is not required to apply for any product
registration license. Recipient will provide all information, documentation and
reasonable cooperation to Provider necessary for the maintenance and validity of
the product registration and import licenses. The Recipient may require the
Provider to transfer to a nominee or to terminate any product registration or
import licenses and Provider agrees to take such action as may be required to
effect such transfer or termination to the extent the action is in compliance
with applicable laws.

 

201



--------------------------------------------------------------------------------

Clinical Trial License

Provider will also hold the Clinical Trial Import License for all on-going
clinical trials. Recipient will provide all information, documentation and
reasonable cooperation to Provider necessary for the maintenance and validity of
the Clinical Trial Import License.

Employees Retained by Provider

Provider shall continue to employ twenty five (25) of Recipient’s employees,
including the one (1) pharmacist mentioned above. These employees shall come
under the payroll of the Provider.

Provider shall make payment of sales incentives to the Baraclude sales team
based on the computation provided by Recipient.

Finance Services

Consistent with the scope of Provider’s finance Services as of the Separation
Date, the Provider shall continue to provide tax, company secretary, legal
entity administration, bank account maintenance, financial reporting, and
internal control services.

Third-Party Financial Services

Consistent with the cost-sharing arrangement between the Provider and the
Recipient prior to the closing date, the Provider shall continue to allocate
costs to the Recipient from the third-party providers that provide tax and audit
services to the legal entity.

Vendor Contracts

Provider shall extend or cancel any existing vendor contracts for Services
required by Recipient. Recipient will reimburse the Provider for any such vendor
payments associated with contract termination.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy an office or desk space/workstation (a
“License Area”) located in areas of buildings leased by Provider. Provider shall
provide to each License Area and the employees using and/or occupying such
License Area essential Services such as telephone Services, LAN access,
utilities, general office supplies, health and safety Services, physical
security, fax/copy machine access, reception Services, cleaning Services, space
planning, mail Services, conference Services and access to off-site document
management Services. No more than the following indicated number of employees
shall occupy such License Area in the indicated jurisdiction and be provided
such Services (provided that, with respect to each jurisdiction indicated below,
up to 10% more employees (rounded up to the nearest whole number) shall be
permitted to occupy such License Area to the extent that physical space capacity
exists to accommodate such greater number of employees in such License Area):

 

  •  

Up to 25 employees in Level 17, Menara Lien Hoe, Malaysia.

 

202



--------------------------------------------------------------------------------

Services provided by the Recipient employees retained by the Provider

Any and all Services required to conduct the Recipient’s pharmaceutical
business, including but not limited to;

Demand Forecasting

 

  •  

Carry on the demand forecasting, uploading of the forecast in Manugistics and
placement of orders with its various source points.

Warehousing

 

  •  

Store and maintain product inventory at the Recipient’s distributor warehouse in
a manner consistent with the Regional Distribution Agreement dated 18 June 2004
entered into between Provider and DKSH Malaysia Sdn Bhd. Upon the date of
termination of the Services described in this paragraph, should Recipient choose
to dispose of rather than transfer any remaining inventory, Recipient shall be
responsible for all associated disposal costs including the cost of the unsold
inventory.

Billing Invoices

 

  •  

Billing of invoices reflective of all discounts offered, based on Recipient’s
authorized pricing as in effect as of the Closing. Provider also shall continue
the collection of said billing during the Term.

Maintain pricing, item master, and customer master files

Processing of Customer Deductions

 

  •  

Process all customer deductions for returns, institutional discounts as set
forth in the distribution Agreement.

Management of credit risks

 

  •  

Perform all credit Services consistent with recipient policies and procedures
existing as of the Separation. All credit risk for bad debt and/or non-payment
of accounts receivable shall be the responsibility of Recipient.

Audit of cycle counting process

 

  •  

Perform audits/observation of inventory cycle counts at distributor warehouse.

Monthly sales accruals and discount calculations

 

  •  

Record any required accruals each month, and perform discount calculations.

Returns processing (including product destruction)

 

  •  

Enforce the returned goods and recall policies of Recipient and work with
existing third-party providers of returned related services.

 

203



--------------------------------------------------------------------------------

Sanofi JV

 

  •  

Perform the accounting and reporting related tasks to account for the share of
joint venture profits attributable to the Recipient. Provider shall also
reimburse the joint venture partner for a share of the salesforce expenses. Any
repatriation of funds from the joint venture shall be remitted back to the
Recipient net of expenses.

Accounts Receivable and Accounts Payable

All the accounts receivable, accounts payable, and the remainder of the balance
sheet will be completely liquidated by December 2009. Accounts receivable,
accounts payable, or other items on the balance sheet that have not been
collected or paid by 31st Dec 2009, the Provider and Recipient shall agree on
the appropriate extended period of time to collect or pay all balances.

Human Resources Administration (employment related issues)

Provider will ensure that the onboarding process for new employees is in place,
including record set-up, initiating the onboarding process and confirming
payroll and benefits enrollment, and providing initial orientation and training.
Provider will provide authorization and tracking mechanisms for absence
management, absence (including sick absence) authorization and recording, time
and attendance tracking, annual leave / annual vacation, maternity and paternity
leave, and other paid and unpaid leaves of absence authorization and tracking.
Provider will implement employee termination / transfers, employee relocations
and international assignments / transfers. Provider will update the IDR
(International Data Roster) System on behalf of the Recipient through September
2009.

Internal HR Communications Support

Provider will provide assistance with the translation, printing and distribution
of internal HR employee communications, including access to translation service
providers, on behalf of Recipient.

HRIS System

Provider will maintain access to and technical support for local HRIS systems
and IDR on behalf of the Recipient.

Medical Service Administration

Provider will provide Occupational Health Services, including nurses where
applicable, on behalf of the Recipient.

HRIS Data Maintenance

Provider will maintain Recipient employee data in local HRIS System via manual
key and/or maintain access to employee/manager self service.

Provider will discontinue use of Recipient’s IT solutions according to
Recipient’s HRSD implementation plan.

 

204



--------------------------------------------------------------------------------

Employee Relations

Provider will manage and handle, subject to the Recipient’s direction, the
employee/industrial relations process, works council process,
discipline/employee grievance process and redundancy/severance processes on
behalf of the recipient.

Cost

Finance/ Office Services/Third-Party Financial Services/ HR services

The cost of Finance ($806.00/mo.), Office Services ($826.00/mo.), Third-Party
Financial Services ($300.00/mo.) and HR services ($654.00/mo.) shall accrue each
month at a fixed amount of $2,586 between Separation Date and December 31, 2009
(dates inclusive).

Between January 1, 2010 and until the termination of all Product Registration
License Services, the cost of Finance, Office Services and HR services shall be
charged each month at a fixed amount of $71.

Term

Product Registration and Import License – Up to 18 months from Separation Date.

Clinical Trial License – Up to 2 years from Separation Date.

Employees retained under Provider – Up to and including 31 December 2009.

Pharmacist retained under Provider – Until the termination of all Product
Registration License Services (including any extension thereof).

Office Occupancy and Facilitates Services – Up to and including 15 September
2009.

Finance & HR Service – Until the termination of all Product Registration License
Services (including any extension thereof).

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Bristol Myers Squibb (Singapore) Pte. Ltd.

Provider: Mead Johnson Nutrition (Malaysia) Sdn. Bhd.

Point of Contact, Recipient: Beth Marasigan

Point of Contact, Provider: Andy Rusie

Payment Terms: The settlement for the costs of these Services in the calendar
year 2009 will be part of the purchase price adjustment to the Share Purchase
Agreement between BMS Pharmaceuticals International Holdings Netherlands B.V.
and Mead Johnson Nutrition Holdings (Singapore) Pte. Ltd for the latter’s
purchase of shares of Mead Johnson Nutrition (Malaysia) Ltd. All payments for
Services rendered after the calendar year 2009 due within thirty (30) days of
receipt of invoice by Recipient.

 

205



--------------------------------------------------------------------------------

SCHEDULE 40

SERVICES PROVIDED BY MJN – PHILIPPINES

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services that will be Provided by Provider

Agreement with Third Party Manufacturers (TPM)

The agreement signed on 29 May 2007 entered into by Bristol-Myers Squibb
(Phils.) Inc. and Hizon Laboratories for the scope of services benefiting the
Recipient’s business shall be continued by the Provider until 31 December 2009.

The agreement signed on 23 September 1992 entered into by Bristol-Myers Squibb
(Phils.) Inc. and Hizon Laboratories exclusively benefiting the Recipient’s
business shall be continued by the Provider until 31 December 2009.

The agreement signed on 9 November 1999 entered into by Bristol-Myers Squibb
(Phils.) Inc. and InterPhil benefiting the Recipient’s business shall be
continued by the Provider until 31 December 2009.

The binding MOU dated 28 April 2004 and made between Bristol-Myers Squibb
(Phils.) Inc. and Cardinal Health Australia 401 Pty Ltd benefiting the
Recipient’s business shall be continued by the Provider until 31 December 2009.

While Provider will continue the above mentioned TPM contracts, the Recipient
shall be responsible for managing the operational requirements.

The Recipient shall use best efforts to ensure that after 30 September 2009 no
transactions are entered under any of the above agreements.

The Recipient may require the Provider to terminate or assign the aforementioned
contracts. Provider shall agree to take such action as may be required to effect
the termination or transfer in compliance with applicable Laws. The Provider,
however, shall not be held responsible for any legal action that could
potentially arise upon termination of the above mentioned TPM contracts.

Product Registration Licenses for TPM

Provider shall continue to hold and maintain the pharmaceutical product
registration licenses of the Recipient for products that are sourced from third
party manufacturers until 31 December 2009.

Provider is not required to make applications of product registrations for the
reason that all product registrations for products sourced from third parties
are still valid in 2009. Recipient will provide all information, documentation
and reasonable cooperation to Provider necessary for the maintenance and
validity of the relevant product registration licenses. Recipient will make the
actual filing, processing of documentation and resolve any issues that may arise
with the registrations.

 

206



--------------------------------------------------------------------------------

The Recipient may require the Provider to terminate or assign any product
registration license and Provider agrees to take such action as may be required
to effect the termination or transfer in compliance with applicable Laws.

A third party service provider, commissioned by the Recipient, will be
responsible for the necessary product registration documentation for some
products (Tempra Tabs and Tempra Forte Tabs) which the Recipient recently filed
for source changes. This is expected to take place by third quarter to fourth
quarter of 2009. Provider’s role will be limited to the endorsement of such
product registration licenses.

In the event of any Pharmacovigilance issue or action that would potentially
carry a liability, legal or otherwise, Provider shall not be held responsible
and the corresponding cost shall be charged by MJN to BMS.

EHS Services

The Provider shall continue to provide Oncology (Product) returns and waste
handling; storage and disposal; and regular Pharma waste disposal until
31 December 2009.

Supply Chain Services to support Interphil

The Provider shall continue to provide the following Supply Chain Services on
behalf of the Recipient: Ordering of Raw Materials and Packaging Materials for
Interphil Laboratories.

Quality Assurance Services

The Provider shall maintain the following Quality Assurance Services for the
Recipient:

 

  a. TPMs - Hizon and Interphil

 

  •  

Audit Quality Systems, including monitoring and verification of corrective and
preventive actions until closed

 

  •  

Review and approve changes - procedures, specifications, equipment,
manufacturing/packaging systems, and support processes

 

  •  

Provide stability protocol

 

  •  

Monitor and evaluate stability data

 

  •  

Retain, maintain, and destroy records with TPMs and Lane movers

 

  •  

Request reference standards

 

  •  

Provide evaluation and disposition in the event of any deviation in operations

 

  •  

Handle customer complaints - approve of investigation, and corrective and
preventive action monitoring, verification and closure (communication directly
to the complainants will be handled by Pharmalink)

 

207



--------------------------------------------------------------------------------

  •  

In the event of any product recall, coordinate, monitor and report involved
quantities (actual recall will be done by Pharmalink)

 

  •  

Return inspection and evaluation if intended to put back to shelves

 

  •  

Annual Product Review evaluation and coordination of payment

 

  •  

Coordinate regulatory updates

 

  •  

Monitor, coordinate, and approve process and packaging validation and
qualification

 

  •  

Packaging development and directions

 

  •  

Coordination and QA contact for any quality issues

 

  b. Hizon

 

  •  

Vitamin E capsules:

 

  •  

Coordination with ZPC for transfer of stability samples and monitoring of
testing frequency for Hizon’s testing

 

  •  

Release of packaging materials

 

  •  

Release of bulk and finished goods

 

  •  

Ceetrus products:

 

  •  

Release of finished goods

 

  c. Interphil

 

  •  

Tempra tablets

 

  •  

Release of raw and packaging materials

 

  •  

Release of finished goods

 

  •  

Penbid, Pentabs and Vitamin E cream

 

  •  

Monitoring and evaluation of stability data

 

  d. Distributors

 

  •  

Quality Systems audit including monitoring and verification of corrective and
preventive actions until closed

 

  •  

Coordination and QA contact for any quality issues

 

  e. Project team lead for the transfer of Tempra tablets from Interphil to BMS
Indonesia

 

  •  

Coordination with BMS Indonesia team and local BMS team

 

  •  

Packaging development and directions

 

208



--------------------------------------------------------------------------------

  •  

Manufacturing/Packaging specifications and instructions including approval of
punches and dies

 

  •  

Transport test protocol review and approval

 

  •  

Regulatory updates

General Accounting

Provider shall provide general accounting Services, fixed and intangible asset
accounting, accounts payable and disbursements, tax, master data maintenance and
miscellaneous accounting Services excluding APFSS/Accenture Service covered in
Schedule 1.

Provider shall provide collection Services, account receivable Services for
account receivables and payment services for accounts payable in accordance with
the terms and conditions of sale and purchase respectively. Net balance will be
remitted back to BMS on a monthly basis. All the accounts receivables, accounts
payable, and the remainder of the balance sheet will be completely liquidated by
31 December 2009. Accounts receivable, accounts payable, or other items on the
balance sheet that have not been collected or paid by 31 December 2009, the
Provider and Recipient shall agree on the appropriate extended period of time to
collect or pay all balances.

Office Occupancy and Facilities Services

Provider shall provide Services on office building, cafeteria, furniture and
fixtures; fire insurance on office building, machineries and equipment,
inventories and others; real property tax on the entire property; non
professional fees such as contracted services for messengers, janitorial,
equipment calibration, pest control, HVAC and locator maintenance service fees
and other government permits and inspection fees; repairs and maintenance of
non-plant building and grounds; repairs and maintenance cost of machineries and
equipment such as air-conditioning system, compressed air system, water and
boiler system, emergency power and electrical system; telephone charges on
company trunk lines; water, gas and fuel; electricity charges.

Such Services shall be provided in a manner consistent with the scope of
Provider’s office occupancy and facilities services as of the Separation Date.

Records Management

Provider shall continue to provide records management.

Outsourced Personnel to support activities related to Third Party Manufacturers

Two (2) of Provider’s employees on the WWMG transition team, upon severance will
be transferred to an outsourced contract services provider, Corporate Executive
Search, from 01 June 2009 until 31 December 2009. These two (2) individuals
shall carry on with any or all Services required to conduct the Recipient’s
business related to third party manufacturers.

Scope of Services that will be provided by the two contractors:

Finance scope of Services will include: order entry; billing invoices;
accounting; intercompany transactions; payables; financial reporting; all
internal control services related to Recipient’s business.

 

209



--------------------------------------------------------------------------------

Supply Chain scope of Services will include:

 

  a. Inventory Planning and Control

 

     S&OP Forecast

     Translate S&OP forecast requirements into production and inventory plans

 

  b. MRP- Materials Resources Planning

 

     Generates MPS (Master Production Schedule) through BPCS

     Firms up planned orders inside 120 days horizon in BPCS (MRP)

     Analyzes current supply situation of raw and packaging materials TPM

     Coordinates with Purchasing on Purchase Order issuances

     Follows up Purchasing on stocks delivery dates

     Coordinates deliveries in warehouses sites and suppliers

     Coordinates and follow up TPM releases

 

  c. Receipt of Raw and Packaging Materials

 

     Receives, monitors and files receiving report sent by Hizon and Interphil
for RM/PM

     Coordinate with PSG actual encoding of RR in BPCS

     Monitor and follow-up QA regarding on-time releases of RM/PM

     Schedule delivery date of RM/PM with supplier and TPM

 

  d. Actual Production at TPM (Redressing and Manufacturing)

 

     Monthly agreement on FG requirements and due dates (Hizon, Interphil)

     Generates SO for products to be manufactured for the cycle month

     Initiates actual finished goods transfers from TPM to ZPC

     Ensure completeness of documents (COA, DR, RR, TPM report, SO, BC, etc...)

     Ensure ontime BPCS actual rm/pm usage versus SO

     Ensure QA releases of stocks delivered to Zuellig

     Closes shop orders

     File documents to folder

 

  e. Payment to TPM

 

     TPM forwards invoice to Planning

     Validates and confirms from TPM monitoring sheet/BPCS PO

     Approves payment/VISTA (non PO charges) testing

 

210



--------------------------------------------------------------------------------

Insurance Coverage of Inventory at Third Party Warehouses

The Provider shall maintain the Insurance Coverage for the Recipient’s Inventory
sitting at Third Party Warehouses until 31 December 2009.

Order-to-Cash (OTC) Services by APFSS-mapped Staff

OTC Services provided by one (1) headcount mapped to APFSS. The said employee
will remain in OTC representing the Recipient in the region; The scope of
services will include: Processing of the relationship with Recipient’s
independent distributor (Zuellig Pharma); Processing of Debit and Credit notes;
Reviewing and validation of rebates and obtain approval; Cash application (check
on segregation) in BPCS and SAP; Monitor accounts in SAP sourcing points; Work
with Satellite markets- Taiwan and Malaysia for DKSH understanding; Work with A.
Young (Australia) to re- process standardizations and improvements; Develop
understanding to support other markets and vice versa.

Other Provisions

Product Returns and Recalls

Provider shall enforce the returned goods and recall policies of the Business
and work with existing third-party providers of returns-related services.

Vendor Contracts of the Recipient

The Recipient’s transition team shall cancel any existing vendor contracts for
services required by the Recipient.

Cost:

The parties acknowledge and agree that there will be no charges pursuant to this
Agreement for Costs of Services.

Term:

Third Party Manufacturing Agreements – until 31 December 2009

Product Registration Licenses – until 31 December 2009

EHS Services – until 31 December 2009

Supply Chain Services to Support Interphil – until 31 December 2009

Quality Assurance Services – until 31 December 2009

General Accounting Services – until 31 December 2009

Office Occupancy and Facilities Services – until 31 May 2009

Records Management – until 31 December 2009

Cost of Outsourced Personnel to Support TPM from 01 June 2009 – until
31 December 2009

Insurance Coverage of Inventory at Third Party Warehouse – until 31 December
2009

Order-to-Cash Services by Provider employee mapped to FSS – until 31 December
2009

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the

 

211



--------------------------------------------------------------------------------

Recipient of any Service(s) in this Schedule, Early Termination Fees equal to
75% of the monthly cost of such terminated Services shall be charged to
Recipient monthly until the earlier of (i) one (1) month after termination or
(ii) the expiration of the Term of this Schedule.

Recipient: Worldwide Medicines Group Philippines

Provider: Mead Johnson Nutrition (Philippines), Inc.

Point of Contact, Recipient: Kuru Somasundram- Finance Director, Worldwide
Medicines Group

Point of Contact, Provider: Edouard Mac Nab- Finance Director, Mead Johnson
Nutrition (Philippines), Inc.

 

212



--------------------------------------------------------------------------------

SCHEDULE 41

SERVICES PROVIDED BY MJN – THAILAND

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Financial Services

Provider shall provide the financial Services described below, subject to the
terms and conditions of this Agreement (including Section 2 hereof). Such
Services shall be provided in a manner consistent with the scope of Provider’s
operating procedures and configuration of software systems as of the Closing
Date (except as otherwise set forth in Schedule 2). The individuals performing
these responsibilities will be directed and managed by the Recipient.

 

Service

  

Description

Local General Accounting   

•        Process of journal entries

 

•        Provide supporting documents to FSS to prepare account reconciliation

 

•        Coordination of abandoned property filings

 

•        Processing inbound and outbound information transfers

 

•        Cost center reporting detail

 

•        Utilization of data archiving and retention tools

 

•        Processing of appropriate system access requests and production of
security and audit reports

 

•        Standard analyses, upon request, of balance sheet or profit and loss
statements

 

•        Support monthly close process

 

•        Support royalty accounting

 

•        GOA and DOA maintenance and support

 

•        Accrual management and accounting

 

•        Goods in Transit support

 

•        Statutory reporting

 

•        External reporting related to government, SEC, audit and compliance
requirements

 

•        Coordination of inter-company transactions

Fixed and Intangible Asset Accounting   

•        Review construction in progress to ascertain if expenses are properly
classified

 

•        Monthly reporting

 

•        Capitalizing closed projects

 

•        Maintain capital expenditure support

 

•        Establish Fixed and Intangible assets procedure

 

•        Perform assets count

 

•        Review and support capital appropriation request (“CAR”), lease
accounting

 

213



--------------------------------------------------------------------------------

Service

  

Description

Accounts Payable & Disbursements   

•        Processing manual check requests

Financial Reports   

Cost Center Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide reports that summarize departmental expenses by account, on both a
month-to-date and year-to-date basis.

 

Balance Sheet Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide reports for assets and liabilities, indicating change in month-to-month
activity as well as current account balance by profit center and opening
balances. In addition, upon reasonable request (but only to the extent such
report is provided to the Business prior to the Separation Date in the ordinary
course), Provider shall provide trend reports, which shall be run on a legal
entity basis, or on a management basis where certain accounts or portions
thereof are allocated between profit centers.

 

Profit and Loss Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide profit and loss reports, which shall be run on a legal entity and a
management basis. In addition, upon reasonable request (but only to the extent
such report is provided to the Business prior to the Separation Date in the
ordinary course), Provider shall provide a profit and loss trial balance, both
with detailed and summary reports, which shall be processed for all profit
centers or individually by profit center.

 

Project Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide reports that track year-to-date and life-to-date project spending. Such
reports shall be sorted by either project spending and account, or account and
project within each account.

 

Fixed Asset Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Closing Date in the ordinary course), Provider shall
provide fixed asset reports that shall include capital spending by department,
general asset listings, assets within a CAR report, listing of asset
retirements, fixed asset tag listing and an asset history sheet (such history
sheet shall reflect all activity to the asset: i.e., retirements,
disposals/transfer in/out of depreciation). In addition, upon reasonable request
(but only to the extent such report is provided to the Business prior to the
Closing Date in the ordinary course), Provider shall provide a report that
isolates CARs that have had no spending activity in the prior six (6) months and
a capital recapitulation report, which classifies a CAR’s

 

214



--------------------------------------------------------------------------------

Service

  

Description

  

total spending to date, amount capitalized and amount expensed as well as the
amount not yet expensed or capitalized. Lastly, upon reasonable request (but
only to the extent such report is provided to the Business prior to the Closing
Date in the ordinary course), Provider shall provide a report that summarizes
assets by location.

 

Other Reports

 

Upon reasonable request (but only to the extent such report is provided to the
Business prior to the Separation Date in the ordinary course), Provider shall
provide tie-out reports that compare ledger balances against management system
interfaces and an account balance report that indicates detailed transaction
activity. In addition, upon reasonable request (but only to the extent such
report is provided to the Business prior to the Separation Date in the ordinary
course), Provider shall provide master data change reports, audit reports, a
full profit and loss report by product and other reports that are needed to
support Management and Statutory requirements.

Audit    Support for Internal and External Accounting inquiries.

Customs Clearance, Importation and Supply Chain (including transportation to
warehouse)

Upon notification of an incoming shipment of Products by Recipient, Provider
shall inform the local customs clearance agent of the incoming shipment and
shall forward the related documentation to such agent. Upon entry of the
Products into Suvarnabhumi Airport and Bangkok (Klongtoey) and Laem cha bang
Ports, Provider shall arrange for such agent to submit customs clearance
documentation, using tariff codes supplied by Provider, in order to enable
release of the Products by customs.

Provider shall coordinate with transportation service providers on all logistics
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs relating to the
Services contemplated by this Schedule, Recipient shall take care of the actual
costs of freight, out-of-pocket handling fees and inventory taxes directly from
the transportation service providers.

Procurement of Non-Inventory

Provider shall provide non-inventory purchasing system processing, including the
conversion of purchase requisitions into orders based on Recipient’s approval
system and the entry of information to record requested changes, shall manage
the bidding system and shall coordinate and facilitate the meeting with vendors
in a manner consistent in all material respects with past practices, its usual
policies, IT infrastructure and appropriate systems access, procedures and the
usual and customary practices, codes and standards for Business procurement, and
in accordance with all applicable Laws.

 

215



--------------------------------------------------------------------------------

Office Occupancy and Facilities Services

Office Occupancy

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in 388 Exchange Tower, 17th floor
Unit no 1703 and 1704, Sukhumvit Road, Klongtoey Sub-district, Klongtoey
District, Bangkok Metropolis, which Provider leases and obtains services from
the landlord under the lease agreement and service agreement dated July 24,
2006. Recipient shall comply with terms and conditions of the lease agreement
and shall be entitled to service provided by the landlord under the Service
Agreement, such as electricity, water, car park, air-conditioning system,
lighting, cleaning and security in the common areas etc. Recipient shall pay the
Office occupancy costs set forth below. No more than the following indicated
number of employees shall occupy such License Area in the indicated jurisdiction
and be provided such Services (provided that, with respect to each jurisdiction
indicated below, up to 10% more employees (rounded up to the nearest whole
number) shall be permitted to occupy such License Area to the extent that
physical space capacity exists to accommodate such greater number of employees
in such License Area):

 

  •  

Up to forty-one (41) employees in Bangkok Metropolis, Thailand

Facilities

Provider shall provide to each License Area and the employees using and/or
occupying such License Area essential Services such as health and safety
Services, physical security, reception Services, cleaning Services, mail
Services, fleet administration, printing and postage, copy machine Services, and
management of and access to off-site document management Services.

Cost

Cost of Services shall be charged each month at a fixed amount of THB 1,204,650.

 

Service

   Monthly Cost
(US$)

Financial services

   8,067

Customs Clearance, Importation and Supply Chain (including transportation to
warehouse)

   1,340

Procurement of Non-Inventory

   3,867

Office Occupancy

   16,170

Facilities

   5,994

Total

   THB 1,204,650

Pursuant to Section 2(f) of the Agreement, no uplift shall be charged for the
Office Occupancy Service.

Term

Until the date that is eighteen (18) months after the Separation Date, except
that Office Occupancy will terminate on January 3, 2010.

 

216



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice; provided that Recipient may not terminate early Office
Occupancy. Subject to such proviso, notwithstanding the second sentence of
Section 4(b) of the Agreement, individual Services within this Schedule may be
terminated without all other Services being simultaneously terminated. No early
termination condition for office occupancy. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) one (1) month after termination or (ii) the expiration of the Term of this
Schedule.

Recipient: Bristol-Myers Squibb Pharma (Thailand) Ltd.

Provider: Mead Johnson Nutrition (Thailand) Ltd.

Point of Contact, Recipient: Kimberley Andrews

Point of Contact, Provider: Monapha Kongmunwatana

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

217



--------------------------------------------------------------------------------

SCHEDULE 42

SERVICES PROVIDED BY BMS – INDIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Importer of Record

Where Provider is the registration holder of record of Recipient product(s),
Provider will act as the importer of record on customs clearance documentation.

Purchasing of Non-Inventory And Services; Purchase Order Input

Provider shall provide purchasing system processing, including the conversion of
purchase requisitions into orders and the entry of information to record
requested changes, shall manage the bidding system and shall coordinate and
facilitate the meeting with vendors in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business procurement, and in accordance with all
applicable Laws.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies, catering
access and Services, health and safety Services, physical security, parking and
parking lot maintenance, fax/copy machine access, reception Services, cleaning
Services grounds/landscape management, space planning, mail Services, conference
Services and access to off-site document management Services. No more than the
following indicated number of employees shall occupy such License Area in the
indicated jurisdiction and be provided such Services (provided that, with
respect to each jurisdiction indicated below, up to 10% more employees (rounded
up to the nearest whole number) shall be permitted to occupy such License Area
to the extent that physical space capacity exists to accommodate such greater
number of employees in such License Area):

 

  •  

Up to 17 employees in A Wing, Shivsagar Estate, Mumbai, India

Cost

Cost of Services shall be charged each month at a fixed amount of INR 1,092,567.

Term:

From the effective date of the Share Purchase Agreement between Mead Johnson
Nutrition Nominees LLC, Mead Johnson Nutrition Holdings (Singapore) PTE. Ltd.
and Mr. Manoj Kumar

 

218



--------------------------------------------------------------------------------

Singh, Mr. Vijay Kumar Singh and MJ Nutrition (India) Private Limited until the
date that is twenty-four (24) months after the Separation Date, with Recipient
to have the right to extend the term with three (3) months’ prior written
notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 30 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) one (1) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition India Private Limited

Provider: Bristol-Myers Squibb India Private Limited

Point of Contact, Recipient: Kishore Vora, Finance Manager MJN India

Point of Contact, Provider: Anish Jhavier, Finance Director, BMS India

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

219



--------------------------------------------------------------------------------

SCHEDULE 43

SERVICES PROVIDED BY BMS – TAIWAN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Business Finance & Compliance

Provider shall provide the service of business finance and compliance upon
notification by Recipient:

 

  •  

Provide business finance service, including management P&L, B/S, CF, OPEX, ANP
and Capex analysis.

 

  •  

Budgeting, projection, strategic planning and control

 

  •  

Campaign, bidding and contract review process

 

  •  

Business analysis and planning

 

  •  

External audit supporting.

Importation and Customs Clearance

Upon notification of an incoming shipment of Products by Recipient Sub, Provider
shall inform the local customs clearance agent of the incoming shipment and
shall forward the related documentation to such agent. Upon entry of the
Products into agreed harbor in Taiwan, Provider shall arrange for such agent to
submit customs clearance documentation, using tariff codes supplied by Provider,
in order to enable release of the Products by customs.

Purchase of Inventory

Provider shall purchase Inventory required to replace Products sold in
connection with the performance of the Services (the “Services Inventory”) from
Recipient, and Provider shall sell such Services Inventory to Recipient, at the
applicable transfer price effective between Provider and the Recipient Sub
immediately prior to the Closing.

Importer of Record for Nutritional Products

During the transition period (after the Separation Date but before Recipient’s
product license becomes effective), Provider, as the product licenses owner,
shall import the product and transfer to Recipient exclusively per Recipient’s
request at a price equal to actual cost (excluding the cost of goods sold) plus
5%.

 

220



--------------------------------------------------------------------------------

Transportation

Provider shall manage all logistics for inbound, freight-to-customer and
freight-to-warehouse transportation, in a manner consistent in all material
respects with past practices, its usual policies, IT infrastructure and
appropriate systems access, procedures and the usual and customary practices,
codes and standards for Business distribution operations services, and in
accordance with all applicable Laws; provided that Recipient shall bear all risk
of loss or shrinkage of goods during transit and shall have the sole
responsibility for insuring such goods. In addition to the costs set forth below
relating to the Services contemplated by this Schedule, Provider shall invoice
Recipient for the actual costs of freight, out-of-pocket handling fees and
inventory taxes incurred by Provider in performing the Services described in
this paragraph.

Warehousing

Provider shall store and maintain product inventory related to customer
shipments to meet demand, subject to being provided with Products, in a manner
consistent in all material respects with past practices, its usual policies, IT
infrastructure and appropriate systems access, procedures and the usual and
customary practices, codes and standards for Business distribution operations
services, and in accordance with all applicable Laws; provided that Recipient or
its Affiliates shall hold title to Business inventories and Recipient shall
assume full responsibility for losses or shrinkage other than to the extent due
to Provider’s or its Affiliates’ gross negligence or willful misconduct. Upon
the date of termination of the Services described in this paragraph, should
Recipient choose to dispose of rather than transfer any remaining inventory,
Recipient shall be responsible for all associated disposal costs. Provider shall
further ensure that all products in its warehouses are stored using Good
Distribution Practices (GDP) in order that, among other things, inventory is
free of insects, rodents or dust, and that cases are properly sealed to avoid
damage.

Returns & Recalls

During the Term, Provider shall enforce the returned goods and recall policies
of the Business and work with existing third-party providers of returns-related
services. Provider and Recipient shall work together to develop a transition
plan to seamlessly transition returns and recall management and claims
processing so that no later than the final day of the Term all returns and
recalls are being managed and processed by Recipient. Notwithstanding the
foregoing, the parties acknowledge that after the final day of the Term, returns
may continue to come through the Provider returned goods network for a period of
time. Recipient and Provider agree that the management of such returned goods
shall continue to be subject to the provisions of this Agreement and its
Schedules.

Quality Assurance

Following receipt of the Products at Provider’s warehouse, Provider shall
inspect, analyze and approve the Products and shall prepare the Products for
packing with appropriate legends for government and private use and samples.

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area

 

221



--------------------------------------------------------------------------------

and the employees using and/or occupying such License Area essential Services
such as telephone Services, LAN access, utilities, general office supplies,
office access and Services, health and safety Services, physical security,
parking and parking lot maintenance, fax/copy machine access, reception
Services, cleaning Services, grounds/landscape management, space planning, mail
Services, conference Services and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to 58 employees in Taipei, Taichung and Kaohsiung, Taiwan.

Cost

Cost of Services shall be charged each month at a fixed amount of TWD 1,578,526.
Any payment made by Provider on behalf of Recipient will be back-charged to
Recipient on actual basis.

Term:

Until the date that is 18 months after the Separation Date, with Recipient to
have the right to extend the term with three (3) months’ prior written notice,
up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon ninety (90) days’
prior written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Taiwan) Ltd.

Provider: Bristol-Myers Squibb (Taiwan) Ltd.

Point of Contact, Recipient: Steve Yu

Point of Contact, Provider:

 

Function

   Point of contact

Customs Clearance, Supply Chain / Distribution / Environmental, Health & Safety,
Quality Assurance, Warehousing

   Webber Chen Administration, Facilities    Peggy Yu Finance Planning    Lisa
Shen

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

222



--------------------------------------------------------------------------------

SCHEDULE 44

SERVICES PROVIDED BY BMS – AUSTRALIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, waste disposal, pest control,
cafeteria/catering access and Services, health and safety Services, physical
security, parking and parking lot maintenance, fax/copy machine access,
reception Services, cleaning Services, grounds/landscape management, space
planning, mail Services and conference Services. Other property fixed cost such
as land taxes, council rates and depreciation charges is prorated and included
in the occupancy costs.

No more than the following indicated number of employees shall occupy such
License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 2
additional employees shall be permitted to occupy such License Area to the
extent that physical space capacity exists to accommodate such greater number of
employees in such License Area):

 

  •  

Up to 5 employees in Noble Park North, Victoria, Australia.

Internal Control & Compliance

Provider shall provide the local Internal Control consultation and support SOX
testing requirement. In addition, Provider shall coordinate for the services
required for external auditors such as year-end statutory audit and/or general
consultation. Provider will also support for any legal entity consultation on an
ad hoc basis to Recipient.

Payroll

Provider shall provide payroll Services for Recipient’s employees.

Cost

Cost of services shall be charged each month at a fixed amount of AUD 16,422.

Term:

Until the date that is eighteen (18) months after the Separate Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

 

223



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Mead Johnson Nutrition (Australia) Pty Ltd.

Provider: Bristol-Myers Squibb (Australia) Pty Ltd.

Point of Contact, Recipient: Jularat Jira-Anankul (Dee)

Point of Contact, Provider: Shan Pillai

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

224



--------------------------------------------------------------------------------

SCHEDULE 45

SERVICES PROVIDED BY BMS – ASIA REGIONAL OFFICES

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Regional Internal Controls Support

Provider shall render internal controls support for Recipient markets in the
Asia region through the services of the Provider’s Regional Internal Controls
Manager. Among others, Services will include assistance on markets’ controls
risk self-assessment process, implementation and monitoring of SOX compliance
processes, internal audit preparations and guidance, key representative to the
technical accounting network, and others.

Cost

Cost of Services shall be charged each month at a fixed amount of $14,000.

Term:

Two (2) years from Separation Date.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition – Asia Regional Office

Provider: Bristol-Myers Squibb – Asia Regional Office

Point of Contact, Recipient: Kathy MacDonald

Point of Contact, Provider: Ronald Gimbel

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

225



--------------------------------------------------------------------------------

SCHEDULE 46

SERVICES PROVIDED BY MJN – VIETNAM

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Regulatory Reporting

Provider shall provide assistance on 2008 statutory audits.

Record Management

Provider should provide storage services for records that are stored jointly and
cannot be separated.

Cost

Cost of Services shall be charged each month at a fixed amount of $2,084.

Term:

Regulatory Reporting - until the date that is eighteen (18) months after the
Separation Date, with Recipient to have the right to extend the term with thirty
(30) days’ prior written notice, up to a maximum of twelve (12) months.

Record Management - until the date that is 18 months after the Separation Date,
with Recipient to have the right to extend the term with thirty (30) days’ prior
written notice, up to a maximum of twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Notwithstanding the second sentence of Section 4(b) of the
Agreement, individual Services within this Schedule may be terminated without
all other Services being simultaneously terminated. Following the written notice
period and coinciding with the early termination by the Recipient of any
Service(s) in this Schedule, Early Termination Fees equal to 75% of the monthly
cost of such terminated Services shall be charged to Recipient monthly until the
earlier of (i) three (3) months after termination or (ii) the expiration of the
Term of this Schedule.

Recipient: Bristol Myers Squibb (Singapore) Pte Ltd or its Representative Office
in Vietnam

Provider: Mead Johnson Nutrition (Vietnam) Company Limited (previously known as
BMS Vietnam Company Limited)

Point of Contact, Recipient: Kimberley Andrews

Point of Contact, Provider: Martin Brown

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

226



--------------------------------------------------------------------------------

SCHEDULE 47

SERVICES PROVIDED BY BMS – SPAIN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to seventeen (17) employees in Madrid, Spain, two (2) of which are currently
vacant positions

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

 

227



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of €19,438.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Spain) S.L.

Provider: Bristol-Myers Squibb S.A.

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

228



--------------------------------------------------------------------------------

SCHEDULE 48

SERVICES PROVIDED BY BMS – PORTUGAL

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to five (5) employees in Porto Salvo, Portugal, two (2) of which are
currently vacant positions

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

 

229



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of €5,117.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Portugal) Lda.

Provider: Bristol-Myers Squibb Farmaceutica

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

230



--------------------------------------------------------------------------------

SCHEDULE 49

SERVICES PROVIDED BY BMS – FRANCE

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to twenty-nine (29) employees in Rueil-Malmaison, France. Two (2) employees
share a conference room.

 

  •  

Up to four (4) additional employees in Rueil-Malmaison, France, beginning by
March 31, 2009 due to the creation of a call center to enhance customer service
to pharmacists.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

 

231



--------------------------------------------------------------------------------

Cost

Cost of Services shall be charged each month at a fixed amount of €37,411.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (France) S.A.S.

Provider: Bristol-Myers Squibb SARL

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

232



--------------------------------------------------------------------------------

SCHEDULE 50

SERVICES PROVIDED BY BMS – BELGIUM

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to two (2) employees in Braine-l’Alleud, Belgium.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of €5,475.

 

233



--------------------------------------------------------------------------------

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Belgium) B.V.B.A.

Provider: SA Bristol-Myers Squibb Belgium N.V.

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

234



--------------------------------------------------------------------------------

SCHEDULE 51

SERVICES PROVIDED BY BMS – ITALY

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to six (6) employees in Rome, Italy.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Corporate Affairs

Provide the necessary support required to update Recipient’s websites and to
communicate messages externally to doctors on an as needed basis.

 

235



--------------------------------------------------------------------------------

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of €6,533.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Italia) S.R.L.

Provider: Bristol-Myers Squibb S.R.L

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

236



--------------------------------------------------------------------------------

SCHEDULE 52

SERVICES PROVIDED BY BMS – POLAND

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Recipient shall obtain a sub-lease to use and occupy, during the Term, office
space, conference rooms or storage rooms (a “Sub-lease Area”) located in areas
of building in Warsaw, Poland. Provider shall provide to each Sub-lease Area and
the employees using and/or occupying such Sub-lease Area Services such as
general kitchen supplies, office security Services, general office repairs and
maintenance, reception Services/common reception area, office cleaning
Services/supplies, and mail and delivery Services.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Pharmacovigilance Services

Documentation and filing of all claims or unexpected events related to an
Recipient product on the basis of information coming from the market (call to
the customer service, etc.). Ensure all these specific cases are forwarded to
the production unit to be analyzed, and that the results are communicated to the
external party.

Provider shall provide:

 

  •  

Pharmacovigilance compliance with all appropriate Global Pharmacovigilance &
Epidemiology (GPV&E) and corporate SOPs, procedures and regulatory reporting
requirements for the country for licensed products;

 

  •  

Management of all product safety issues, handling any emerging marketed and
investigational product safety related signals and issues, interfacing with
appropriate governance group representatives in GPV&E;

 

  •  

Planning, preparation, co-ordination, conduct and responses to internal audits
and external PV regulatory inspections, in collaboration with GQRC, QST and /or
QP Office. Point of contact with country regulatory authority for PV
inspections;

 

  •  

Timely and quality responses to safety enquires from Health Care Professionals
and Regulatory Authorities; and

 

  •  

Adequate Pharmacovigilance training for staff, ensuring that all local non-PV
staff is trained effectively to notify local PV of any adverse events arising.

 

237



--------------------------------------------------------------------------------

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Corporate Affairs

Provide the necessary support required to update Recipient websites and to
communicate messages externally to doctors on an as needed basis.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of PLN 12,952 .

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Poland) Sp. z.o.o

Provider: Bristol-Myers Squibb Sp. z o.o.

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

238



--------------------------------------------------------------------------------

SCHEDULE 53

SERVICES PROVIDED BY BMS – RUSSIA

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Phase 1 Services

Regulatory Affairs Support

Provider will supply a dedicated resource to perform all regulatory activities
(product registrations, product labeling and/or reimbursements if applicable)
until the dedicated regulatory affairs employee (the “Loaned BMS Staff”) can
transfer to the newly established Recipient entity. This transfer is expected
within 2009. At the time of transfer, Recipient has the right to terminate this
Service immediately. In the event that the employee does not transfer to
Recipient and there were any termination costs, these costs would be borne by
Recipient.

Regulatory activities will include:

 

  •  

Support during the regulatory process in accordance with business objectives,
regulatory requirements and timeframes to ensure the timely filing and approval
of new products, line extensions and renewals of Recipient products.

 

  •  

Assistance in the creation and implementation of regulatory strategic plan to
ensure registration of new products in accordance with business objectives.

 

  •  

Preparation of the filings for new applications, variations and renewals for
Recipient products.

 

  •  

Assurance of completion of dossiers and label reviews so products can be
launched in a timely fashion.

 

  •  

Interpretations of the current national legislative/directives as relates to
product licensing and registration and is able to apply changes as necessary.

 

  •  

Relationships and negotiations with local regulatory agencies on all matter
relating to regulations and food safety.

 

  •  

Serve as a labeling specialist by creating local labels based on European
template, reviewing and/or approving all artwork and technical documents for
accuracy and compliance in the region of responsibility as required.

Provider will archive and maintain all records pertinent to the Recipient
registrations.

 

239



--------------------------------------------------------------------------------

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for the
Recipient and to communicate effectively internally and externally during a
crisis situation.

Phase 2 Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to one (1) employee in Moscow, Russia.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Cost

 

1. Cost of Regulatory Affairs Support Services shall be charged each month at a
fixed amount of $12,500.

 

2. Cost of all other Services shall be charged each month at a fixed amount of
$1,833.

 

3. So long as the Regulatory Affairs Support Services are provided, the
Recipient agrees to (A) timely reimburse Provider for all direct costs and
expenses incurred by Provider as it relates to (i) the continued participation
of the Loaned BMS Staff in the Provider’s benefits plans (including pension)
after the Separation Date, (ii) the continued employment of the Loaned BMS Staff
after the Separation Date and (iii) the severance and indemnity costs and
expenses to terminate the Loaned BMS Staff; and (B) indemnify the Provider for
all liabilities relating to the Loaned BMS Staff.

 

240



--------------------------------------------------------------------------------

Term:

Phase 1: From the Separation Date until the earlier of: (i) the date of the
transfer of the Loaned BMS Staff to the Recipient, or (ii) December 31, 2009.

Phase 2: From December 31, 2009 until the date that is eighteen (18) months
after the Separation Date, with Recipient to have the right to extend the term
with three (3) months’ prior written notice, up to a maximum of an additional
twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice for Business Services. Recipient has the right to terminate
Regulatory Affairs Support Services immediately after transfer of the employee
to the newly established Recipient entity. Following the written notice period
and coinciding with the early termination by the Recipient of any Service(s) in
this Schedule, Early Termination Fees equal to 75% of the monthly cost of such
terminated Services shall be charged to Recipient monthly until the earlier of
(i) three (3) months after termination or (ii) the expiration of the Term of
this Schedule.

Recipient: Mead Johnson B.V.

Provider: Bristol-Myers Squibb OOO

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

241



--------------------------------------------------------------------------------

SCHEDULE 54

SERVICES PROVIDED BY BMS – SWEDEN

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to six (6) employees in Bromma, Sweden.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Corporate Affairs

Provide the necessary support required to update Recipient websites and to
communicate messages externally to doctors on an as needed basis.

 

242



--------------------------------------------------------------------------------

Financial Analysis Support

Only to the extent such support is provided to the Business prior to the
Separation Date and said activities are in addition to those reflected in
Schedule 1, Provider will supply a resource to perform financial analysis
activities in Scandinavia (budgets, month-end close reports, variance reporting,
financial metrics reporting, etc.).

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of SEK 72,037.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Sweden) A.B.

Provider: Bristol-Myers Squibb A.B.

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

243



--------------------------------------------------------------------------------

SCHEDULE 55

SERVICES PROVIDED BY BMS – DENMARK

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to one (1) employee in Lyngby, Denmark

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation in Denmark and Iceland.

Corporate Affairs

Provide the necessary support required to update Recipient websites and to
communicate messages externally to doctors on an as needed basis.

 

244



--------------------------------------------------------------------------------

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of $1,614.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition Denmark (A Representation Office of Mead
Johnson BV).

Provider: Bristol-Myers Squibb Denmark (branch of Bristol-Myers Squibb AB,
Sweden)

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

245



--------------------------------------------------------------------------------

SCHEDULE 56

SERVICES PROVIDED BY BMS – NORWAY

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to one (1) employee in Sandvika, Norway.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for MJN
and to communicate effectively internally and externally during a crisis
situation.

Corporate Affairs

Provide the necessary support required to update Recipient websites and to
communicate messages externally to doctors on an as needed basis.

 

246



--------------------------------------------------------------------------------

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of $3,290.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition Norway (A Branch of Mead Johnson BV)

Provider: Bristol-Myers Squibb Norway Ltd.

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

247



--------------------------------------------------------------------------------

SCHEDULE 57

SERVICES PROVIDED BY BMS – NETHERLANDS (EXCLUDING NIJMEGEN)

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to four (4) employees in Woerden, the Netherlands.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of €12,817.

 

248



--------------------------------------------------------------------------------

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson B.V.

Provider: Bristol Myers Squibb B.V.

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

249



--------------------------------------------------------------------------------

SCHEDULE 58

SERVICES PROVIDED BY BMS – UNITED KINGDOM

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Office Occupancy and Facilities Services

Provider shall provide (in the nature of a license) to certain employees of
Recipient the right to use and occupy, during the Term, an office or desk
space/workstation (a “License Area”) located in areas of buildings owned or
leased by Provider. Provider shall provide to each License Area and the
employees using and/or occupying such License Area essential Services such as
telephone Services, LAN access, utilities, general office supplies,
cafeteria/catering access and Services, health and safety Services, physical
security, security passes, parking and parking lot maintenance, fax/copy machine
access, reception Services, cleaning Services, grounds/landscape management,
required facility insurance, space planning, mail and delivery Services,
conference Services, storage rooms and access to off-site document management
Services. No more than the following indicated number of employees shall occupy
such License Area in the indicated jurisdiction and be provided such Services
(provided that, with respect to each jurisdiction indicated below, up to 10%
more employees (rounded up to the nearest whole number) shall be permitted to
occupy such License Area to the extent that physical space capacity exists to
accommodate such greater number of employees in such License Area):

 

  •  

Up to seven (7) employees in Uxbridge, United Kingdom.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

 

250



--------------------------------------------------------------------------------

Pharmacovigilance Services

Provider shall provide:

 

1. Pharmacovigilance compliance with all appropriate Global Pharmacovigilance &
Epidemiology (GPV&E) and corporate SOPs, procedures and regulatory reporting
requirements for the country for licensed products;

 

2. Management of all product safety issues, handling any emerging marketed and
investigational product safety related signals and issues, interfacing with
appropriate governance group representatives in GPV&E;

 

3. Planning, preparation, co-ordination, conduct and responses to internal
audits and external Pharmacovigilance regulatory inspections, in collaboration
with GQRC, QST and /or QP Office. Point of contact with country regulatory
authority for Pharmacovigilance inspections;

 

4. Timely and quality responses to safety enquires from Health Care
Professionals and Regulatory Authorities; and

 

5. Adequate Pharmacovigilance training for staff, ensuring that all local
non-Pharmacovigilance staff is trained effectively to notify local
Pharmacovigilance of any adverse events that arise.

Cost

Cost of Services shall be charged each month at a fixed amount of £8,856.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (UK) Ltd. for all Services in this Schedule
except Pharmacovigilance Services, for which Mead Johnson Nutrition Ireland (A
Representation Office of Mead Johnson BV) shall be the Recipient.

Provider: Bristol-Myers Squibb Pharmaceuticals Limited

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

251



--------------------------------------------------------------------------------

SCHEDULE 59

SERVICES PROVIDED BY BMS – IRELAND

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization. Provide a dedicated phone number and/or mobile phone to
each Recipient employee according to the applicable local HR guidelines.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Fleet Management

Provider will ensure that qualified personnel are provided with an appropriate
company vehicle and will oversee liability insurance, vehicle registration and
accident-related matters.

Cost

Cost of Services shall be charged each month at a fixed amount of €267.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition Ireland (A Representation Office of Mead
Johnson BV)

Provider: Bristol-Myers Squibb Pharmaceuticals

Point of Contact, Recipient: Ken Isiminger

 

252



--------------------------------------------------------------------------------

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

253



--------------------------------------------------------------------------------

SCHEDULE 60

SERVICES PROVIDED BY BMS – FINLAND

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Pharmacovigilance Services

Provider shall provide:

 

1. Pharmacovigilance compliance with all appropriate Global Pharmacovigilance &
Epidemiology (GPV&E) and corporate SOPs, procedures and regulatory reporting
requirements for the country for licensed products;

 

2. Management of all product safety issues, handling any emerging marketed and
investigational product safety related signals and issues, interfacing with
appropriate governance group representatives in GPV&E;

 

3. Planning, preparation, co-ordination, conduct and responses to internal
audits and external PV regulatory inspections, in collaboration with GQRC, QST
and /or QP Office. Point of contact with country regulatory authority for PV
inspections;

 

4. Timely and quality responses to safety enquires from Health Care
Professionals and Regulatory Authorities; and

 

5. Adequate Pharmacovigilance training for staff, ensuring that all local non-PV
staff is trained effectively to notify local PV of any adverse events that
arise.

Telecom and Switchboard Services

Provide and maintain the technical and human resources needed to receive
incoming phone calls and to route the calls to the appropriate persons in the
Recipient organization.

Crisis Management - Public Relations Support

Provide the necessary support (human resources and external services) required
to handle public relations (media relations, corporate communications) for
Recipient and to communicate effectively internally and externally during a
crisis situation.

Cost

Cost of Services shall be charged each month at a fixed amount of $833.

 

254



--------------------------------------------------------------------------------

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

Early Termination of Services: Termination at any time upon 90 days’ prior
written notice. Following the written notice period and coinciding with the
early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) three (3) months
after termination or (ii) the expiration of the Term of this Schedule.

Recipient: Mead Johnson Nutrition (Sweden) A.B.

Provider: Oy Bristol-Myers Squibb (Finland) AB

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

255



--------------------------------------------------------------------------------

SCHEDULE 61

SERVICES PROVIDED BY BMS – GREECE

Services Summary Description

Subject to the terms and conditions of this Agreement (including Section 2
hereof), Provider shall provide the following Services to Recipient.

Services

Activities performed by Famar and Provider for Recipient:

 

  1. Provider has a supply agreement in place with FAMAR Greece for Fer in Sol
(Recipient product);

 

  2. Provider places production orders to Famar based on the demand forecast by
Recipient in SAP

 

  3. Provider is responsible for all the Quality assurance activities:

 

  •  

investigation, complaints management, site audit, etc.

 

  •  

stability studies

 

  4. Famar provides with the production and release of the product for the
following markets

 

  •  

1092049 FER-IN-SOL IRON DRP (1BTLX30ML) IT

 

  •  

1103961 FER-IN-SOL IRON DRP (1BTLX30ML) ES

 

  •  

1172440 FER-IN-SOL IRON DRP (1BTLX30ML) FI

 

  •  

1103114 FER IN SOL (1BTLX30ML) BE

 

  •  

1153012 FER-IN-SOL IRON DRP (1BTLX30ML) IE

 

  5. Provider sells product to & invoices MJN BV (Netherlands).

Termination of the Services noted above requires a 90 day written notification
period. Recipient will be responsible for any reasonable exit costs.

Cost

Cost of Services shall be charged each month at a fixed amount of €640.

Term:

Until the date that is eighteen (18) months after the Separation Date, with
Recipient to have the right to extend the term with three (3) months’ prior
written notice, up to a maximum of an additional twelve (12) months.

 

256



--------------------------------------------------------------------------------

Early Termination of Services: Termination at any time upon twelve (12) months’
prior written notice; provided however, if Recipient agrees with Famar that the
Services will be directly provided by Famar, termination upon ninety (90) days’
prior written notice. Following the written notice period and coinciding with
the early termination by the Recipient of any Service(s) in this Schedule, Early
Termination Fees equal to 75% of the monthly cost of such terminated Services
shall be charged to Recipient monthly until the earlier of (i) twelve
(12) months after termination or (ii) the expiration of the Term of this
Schedule.

Recipient: Mead Johnson B.V.

Provider: Bristol-Myers Squibb A.E.

Point of Contact, Recipient: Ken Isiminger

Point of Contact, Provider: Loic Senechal

Payment Terms: All payments due within thirty (30) days of receipt of invoice by
Recipient.

 

257